


Exhibit 10.39

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

 

LOAN PROGRAM AGREEMENT

 

This Loan Program Agreement (the “Agreement”) is entered into this 20th day of
April, 2010 (the “Execution Date”), by and among First Marblehead Education
Resources, Inc., a Delaware corporation having its principal offices at One
Cabot Road, Medford, Massachusetts 02155 (“FMER”), The First Marblehead
Corporation, a Delaware corporation having its principal offices at 800 Boylston
Street, 34th Floor, Boston, Massachusetts 02199 (“FMC”), and SunTrust Bank, a
Georgia state-chartered banking corporation having an office located at 1001
Semmes Avenue, Richmond, Virginia 23224 (“SunTrust”).  FMER, FMC and SunTrust
are hereinafter collectively referred to as the “Parties” and each individually
as a “Party”.

 

WHEREAS, FMER and/or FMC are in the business of providing private student loan
outsourcing solutions, such as program design, marketing, processing,
underwriting, origination and/or portfolio administration services, to banks and
other financial institutions;

 

WHEREAS, FMC desires to provide certain credit enhancement with respect to Loans
(as defined below) originated under this Agreement;

 

WHEREAS, SunTrust desires to retain FMER to provide the student loan outsourcing
solutions as set forth in this Agreement; and

 

WHEREAS, the Parties will enter into a Servicing Agreement executed and
effective in 2010, with the Pennsylvania Higher Education Assistance Agency (the
“Servicing Agreement”).

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

ARTICLE 1.          DEFINITIONS; RULES OF CONSTRUCTION

 

1.1           Definitions.  Capitalized terms used in this Agreement have the
meanings set forth below.

 

“Additional Institution” means a post-secondary educational institution located
in a SunTrust Sales State that has a cumulative cohort default rate of over
[**]% in the past two cohort years, as reported by the U.S. Department of
Education, but which shall nevertheless be treated as an Eligible Institution
under this Agreement, under the terms set forth in Section 2.8.1.  The list of
Additional Institutions as of the Execution Date is set forth in the Program
Guidelines.

 

“Advertising Firms” has the meaning set forth in Section 2.7.1 herein.

 

“Affiliate” means, with respect to an entity, another entity that at the time in
question, directly or indirectly, owns or controls, is owned or controlled by,
or is under common ownership or common control with the first entity.  For
purposes of this Agreement, “control” shall mean the power to direct the
management or affairs of an entity, the terms “common control” and “controlled
by” shall have meanings correlative to the foregoing, and “ownership” shall mean
the beneficial ownership of more than fifty per cent (50%) of the equity
securities of the entity.

 

“Applicant” means all co-applicants for a Loan under the Program Guidelines,
including any proposed Borrower and any proposed Cosigner who begins an
Application, regardless of whether the Application is complete.

 

--------------------------------------------------------------------------------


 

“Applicant Information” has the meaning set forth in Section 3.8.5.2 herein.

 

“Application” means a consumer’s application, whether in whole or in part, for a
Loan under this Program and originated via FMC’s or FMER’s URI/URL or the
SunTrust URI/URL.

 

“Application and Solicitation Disclosure” means the disclosure required by 12
C.F.R. § 226.47(a) and Section 128(e)(1) of the federal Truth-in-Lending Act.

 

“Approval Disclosure” means the disclosure required by 12 C.F.R. § 226.47(b) and
Section 128(e)(2) of the federal Truth-in-Lending Act.

 

“Approved Collectors” means a subcontracted collection agency used by FMER and
identified on Schedule 2 to Exhibit D.

 

“Article 9” has the meaning set forth in Section 7.1.10 herein.

 

“Average Daily Balance” means the average daily principal (including financed
fees) and accrued interest balance of all Loans in a Pool during a given
calendar month, as reported by the Servicer as of the last day of such month.

 

“Books and Records” means all books and records necessary to service and collect
the Loans and specifically relating to the Loans, including:  Applications,
statements, credit and collection files, file maintenance data, Credit
Agreements, disclosure statements, credit information files, correspondence,
whether in documentary form or on magnetic tape, computer disk or other form,
and any other records that evidence ownership or relate to servicing,
administering or enforcing the Loans.  “Books and Records” shall not include
general corporate financial and other records, income tax returns, specific
files of individual employees or other corporate records not specifically
relating to the Loans or which relate to the Loans with respect to which
information relating to the Loans cannot reasonably be extracted.

 

“Borrower” means the individual person, or all individual persons collectively,
including all Student Borrowers and Cosigners, who execute a Credit Agreement
individually or, in the case of multiple Borrowers, severally and jointly, for
the purpose of obtaining a Loan from SunTrust under the Program, and who have
proceeds disbursed under the Credit Agreement.

 

“Business Day” means any day other than (a) a Saturday or a Sunday, or (b) a day
on which banking institutions in the State of Georgia are authorized or
obligated by law or executive order to be closed.

 

“CDAs” has the meaning set forth in Section 3.6.3.3 herein.

 

“Change in Control” means any of the following with respect to any of the
Parties:  (1) the acquisition or a series of acquisitions within six (6) months
of each other by any other entity, individual or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) of beneficial ownership (as defined in Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
common stock and/or other securities which have more than fifty percent (50%) of
the combined voting power of the securities entitled to vote in the election of
directors of such Party; or (2) the sale of all or substantially all of the
assets of such Party to any other entity, individual or group; or (3) the
reorganization, merger or consolidation of such Party in which the shareholders
of such Party immediately before such event will not immediately thereafter own
more than fifty percent (50%) of the combined voting power entitled to vote in
the election of directors of the reorganized, merged or consolidated Party’s
voting securities.  A “Change in Control” shall not include any transactions
with an entity that is an Affiliate of such Party immediately prior to such
transaction.

 

2

--------------------------------------------------------------------------------


 

“Charged Off Loan” means a Loan that is at least [**] days delinquent in
principal and interest or interest only or partial interest payments or that has
experienced an event of default, as set forth in the Program Guidelines.

 

“Collegiate Custom Choice” means the product sourced through the FMC URI/URL.

 

“Combination Program” means a private student loan program that offers [**] to
Applicant(s) simultaneously when the Applicant(s) is/are configuring a loan by
selecting specific loan terms and parameters.

 

“Commodity Vendors” has the meaning set forth in Section 2.7.3 herein.

 

“Compensation Schedule” means the schedule attached hereto as Exhibit B, showing
FMC’s compensation for each Pricing Segment.

 

“Confidential Business Information” has the meaning set forth in Section 14.2.3
herein.

 

“Consumer Information” means (a) “nonpublic personal information” as such term
is defined by the Privacy Requirements; and (b) any personally identifiable
information or records in any form (oral, written, graphic, electronic,
machine-readable, or otherwise) relating to a consumer, including a consumer’s
name, address, telephone number, Social Security number, e-mail address, account
number, loan payment or transactional account history, account status; and the
fact that the consumer has a relationship with SunTrust.

 

“Cosigner” means a person other than the Student Borrower who executes a Credit
Agreement with a Student Borrower and thereby assumes joint and several
liability for the Loan.

 

“Costs and Fees” has the meaning set forth in Section 17.3 herein.

 

“Credit Agreement” means the loan request and credit agreement, or other form of
consumer debt instrument, evidencing a Borrower’s obligation to repay the Loan,
in the form attached to the Program Guidelines.

 

“Damages” has the meaning set forth in Section 16.1 herein.

 

“Default Prevention Services” means the services described in Section 4.6
herein.

 

“Delinquent Loan” means any Loan other than a Charged Off Loan with respect to
which any payment is [**] days or more past due.

 

“Disbursed Loan Amount” means the total principal balance (including financed
fees) of Loans actually disbursed to the Borrower’s Eligible Institution, by
means of electronic transfer or paper check, net of post-disbursement
cancellations whether in whole or part, and subject to the Program Guidelines.

 

“Disbursement Date” means the date or dates on which Loan funds are transmitted
to the Student Borrower’s Eligible Institution or to the CDA, which date shall
be no earlier than the end of the cancellation period set forth in the Final
Disclosure in accordance with the Requirements of Law.

 

“Disclosing Party” has the meaning set forth in Section 14.2.5 herein.

 

“Early Awareness Services” means the services described in Section 4.5 herein.

 

“Effective Date” means the date established in the Effective Date Communication
pursuant to Section 18.1.1 of this Agreement.

 

“Effective Date Communication” has the meaning set forth in Section 18.1.1
herein.

 

“Effectiveness Conditions” has the meaning set forth in Section 18.1.1 herein.

 

3

--------------------------------------------------------------------------------


 

“Eligible Institution” means a post secondary educational institution approved
by SunTrust for receipt of Loan funds in conformity with Program Guidelines and
included in the list of Eligible Institutions adopted as of the Execution Date
in Section 2.8 and set forth in the Program Guidelines.

 

“Execution Date” has the meaning set forth in the first paragraph of this
Agreement.

 

“Expected Charged Off Loan Volume” means, as established by the Parties from
time to time, (a) initially, the Expected Loan Volume that is expected to become
a Charged Off Loan, and (b) for each calendar quarter after Loan origination
begins, the total principal (including financed fees) and accrued interest on
the Disbursed Loan Amount that is expected to default (within the meaning set
forth in the Program Guidelines).  The Expected Charged Off Loan Volume shall
change each quarter during the Term to reflect the distribution of the Disbursed
Loan Amount in Loan pricing tiers.

 

“Expected Loan Volume” means the total principal amount (including financed
fees) of Loans expected to be funded by SunTrust for the related Pool during
each 12-month period subsequent to the Effective Date of this Agreement.

 

“Final Disclosure” means the disclosure required by 12 C.F.R. § 226.47(c) and
Section 128(e)(4) of the federal Truth-in-Lending Act.

 

“Final Services Termination Period” has the meaning set forth in Section 18.1.2.

 

“Fixed Rate Loan” means any Loan with respect to which the interest rate for
such Loan is determined in relation to a specific fixed rate for the term of the
Loan.

 

“FM Indemnified Party” means FMC, FMER, each Affiliate of FMC, each Affiliate of
FMER, and each of the respective current, former and future officers, directors
and employees of any of the foregoing.

 

“FMC Custom Model Property” means, for the purposes of this Agreement, FMC’s
custom and proprietary score model and all deliverables, materials, software,
flowcharts, ideas, concepts, designs, and reports or other analyses which relate
to FMC’s custom and proprietary score model including any modifications,
enhancements or derivative works thereof.

 

“FMC Intellectual Property”, as used in Section 16.2 and Section 16.3 only, has
the meaning set forth in Section 16.2 herein.

 

“FMC Materials” means all promotional material prepared by FMC in providing
Production Support Services, including responses to Eligible Institutions’
requests for proposals, printed materials, brochures, email content, television
and radio content, telemarketing scripts, fliers, inserts and any web sites or
web pages promoting Program Loans.

 

“FMC Production Support Services Activities” has the meaning set forth in
Section 2.3.

 

“FMC Production Support Services Work Product” has the meaning set forth in
Section 2.3.

 

“FMC Sales States” has the meaning set forth in Section 2.2.1 and listed in
Schedule 1 to Exhibit E hereto.

 

“FMC Share of Portfolio Yield” means, for any given month, the aggregate total
for all Pricing Segments of the amount to be earned by FMC for the Loans in each
Pricing Segment, calculated as (a) the amount of the margin earned by FMC for
the Loans in each Pricing Segment as shown on the Compensation Schedule, divided
by the Borrower margin in each such Pricing Segment, multiplied by (b) the
Monthly Accrued Interest less, with respect to Variable Rate Loans, interest
accrued attributable to the LIBOR index.

 

4

--------------------------------------------------------------------------------


 

“FMC URI/URL” means a dedicated web link obtained and maintained by FMC which
tracks consumer traffic and loan application requests resulting from FMC’s
marketing efforts in connection with the Program.

 

“FMC Website” means the FMC-created and managed website separate and apart from
the SunTrust Website used to direct potential Borrowers to the Program online
application.

 

“FMER Funding Account” means an account in FMER’s name maintained at a
FDIC-insured depository institution, into which FMER will deposit Loan funds for
disbursement after receiving them from the SunTrust Disbursement Account via
automated clearinghouse debit.

 

“Force Majeure Event” has the meaning given such term in Section 19.11 herein.

 

“Forward Looking Materials” has the meaning set forth in Section 4.1.3.

 

“Fraud Database Data” has the meaning set forth in Section 3.10.2.

 

“Governmental Authority” means the federal government of the United States, any
state government, or any political subdivision of either, or any agency, court
or body of the federal government of the United States, of any state, or of any
other political subdivision of either, exercising executive, legislative,
judicial, regulatory or administrative functions.

 

“Indemnified Party” means a SunTrust Indemnified Party or a FM Indemnified
Party, as applicable.

 

“Indemnifying Party” means a Party that is obligated to indemnify an Indemnified
Party pursuant to the provisions of Section 16 herein.

 

“Information Security Program” means the written policies and procedures adopted
and maintained to (a) ensure the security and confidentiality of Consumer
Information; (b) protect against any anticipated threats or hazards to the
security or integrity of Consumer Information; and (c) protect against
unauthorized access to or use of Consumer Information that could result in
substantial harm or inconvenience to SunTrust or any consumer.

 

“Initial Participation Account Deposit” means [**] percent ([**]%) of the
product of the Expected Loan Volume for the Pool, multiplied by the
Participation Percentage.

 

“Initial Vendors” means the vendors shown on Schedule 4 to Exhibit D.

 

“Insurance Requirements” has the meaning set forth in Section 10.1 herein.

 

“Intellectual Property” has the meaning set forth in Section 11.1 herein.

 

“Interagency Guidelines” means the applicable Interagency Guidelines
Establishing Information Security Standards and codified at 12 C.F.R. Parts 30,
208, 211, 225, 263, 308, 364, 568, and 570.

 

“Loan” means a loan of funds, including all disbursements thereof and financed
fees, made by SunTrust to a Borrower under the Program.

 

“Loan Origination Fee” means a fee that is:  (i) charged by SunTrust to the
Borrower of a Loan; (ii) equal to the amount set forth in the Pricing Schedule;
and (iii) financed as a part of the Loan amount.

 

“Loan Processing Fees” means that fee set forth in Section 6.3.1 herein.

 

“Loan Processing Services” means those services set forth in Article 3 herein.

 

“Marketers” has the meaning set forth in Section 2.7.1 herein.

 

“MG Private Student Loan Trust 2010-1” means the trust to be established by FMC
to purchase and hold Charged Off Loans.

 

5

--------------------------------------------------------------------------------


 

“Monthly Accrued Interest” means, for each calendar month, the amount of
interest that accrues on all outstanding Loans in a given Pricing Segment during
such month.

 

“Notice” has the meaning set forth in Section 17.1 herein.

 

“NPPI” has the meaning set forth in Section 14.2.4 herein.

 

“OFAC” has the meaning set forth in Section 3.8.1 herein.

 

“Online Application System” means the internet-based system used by FMER for the
(a) intake of Application information from Applicants, (b) rendering and
reporting of credit decisions on Applications, (c) delivery of Credit Agreements
and disclosures required by Requirements of Law, including Truth-in-Lending
Disclosures, and (d) loan status information and details.

 

“Outstanding Loan Volume” means, with respect to any Pool, the amount of Loan
volume that remains outstanding to SunTrust, and is not a Charged Off Loan for
which a payment from the Participation Account has previously been made, as
reflected on the Servicer’s servicing system and reported by the Servicer to
SunTrust and FMC on a monthly basis.

 

“Participation Account” means an interest-bearing account held by SunTrust for
the benefit of FMC and SunTrust at SunTrust, which account shall hold
Participation Account Deposits made by FMC and shall be subject to the terms of
this Agreement.

 

“Participation Account Administrative Fee” for each month during the Term, means
[**]% multiplied by the Average Daily Balance, divided by [**].  During the
Term, the Participation Account Administrative Fee shall be modified quarterly
as set forth in Section 7.1.5 of the Agreement to reflect the extent to which
the distribution of the Disbursed Loan Amount among pricing tiers changes the
Projected Default Rate for the Pool.

 

“Participation Account Deposits” has the meaning set forth in Section 7.1.1
herein.

 

“Participation Account Excess Percentage” has the meaning set forth in
Section 7.1.6 herein.

 

“Participation Account Payment” means the payments which are made by SunTrust to
FMC from the Participation Account pursuant to Section 7.1.6.

 

“Participation Cap” shall mean [**] dollars ($[**]), inclusive of the amount of
the Initial Participation Account Deposit for each Pool, plus any amount over
[**] dollars ($[**]) associated with the credit enhancement of Loans funded
pursuant to Sections 7.1.11 and 18.4.

 

“Participation Interest” means the Participation Percentage multiplied by
Expected Loan Volume. During the Term, the Participation Interest shall be
modified quarterly as set forth in Sections 7.1.1 and 7.1.3 of the Agreement to
reflect the extent to which the distribution of the Disbursed Loan Amount among
Borrower pricing tiers changes the Projected Default Rate for the Pool.

 

“Participation Percentage” means an amount equal to [**] times the Projected
Default Rate.

 

“Person” means a natural person, a partnership, a corporation, a limited
liability company, a joint stock company, a business trust or other entity or
association.

 

“Personnel” means the employees, contractors, subcontractors, and agents of a
Party.

 

“Pool” means Loans funded during a 12-month period commencing on the Effective
Date of this Agreement or any anniversary thereof.

 

“Portfolio Management Services” means Default Prevention Services and Early
Awareness Services and all other services to be provided pursuant to Sections
4.4 through and including 4.8 herein.

 

6

--------------------------------------------------------------------------------


 

“Portfolio Yield” means the sum of Monthly Accrued Interest for all Loans for
which are not Charged Off Loans.

 

“Pricing Schedule” means the loan pricing for each Pricing Segment set forth in
the Program Guidelines, including the Borrower loan pricing portion which
SunTrust may modify from time to time, subject to the provisions of Section 3.7.

 

“Pricing Segment” means each of the [**] discrete interest rate and fee
combinations shown in the Pricing Schedule, with, as of the Execution Date, [**]
discrete interest rate and fee combinations for Fixed Rate Loans and [**]
discrete interest rate and fee combinations for Variable Rate Loans, along with
each discrete interest rate and fee combination shown in the Pricing Schedules
adopted after the Execution Date.

 

“Privacy Notice” means SunTrust’s privacy policy adopted pursuant to Regulation
P.

 

“Privacy Requirements” means (a) Title V of the Gramm-Leach-Bliley Act, 15
U.S.C. 6801 et seq.; (b) federal regulations implementing such act and codified
at 12 C.F.R. Parts 40, 216, 332, and 573; (c) Interagency Guidelines; and
(d) other applicable federal and state laws, rules, regulations, and orders
relating to the privacy and security of Consumer Information.

 

“Production Support Plan” means the FMC plan for selling the Program to Eligible
Institutions in the FMC Sales States, as set forth in Schedule 2 to Exhibit E
attached hereto, as modified by written agreement of SunTrust and FMC from time
to time.

 

“Production Support Reports” has the meaning set forth in Section 2.5 herein.

 

“Production Support Services” means the support services to be provided pursuant
to Article 2 herein.

 

“Program” means SunTrust’s loan program as described in the Program Guidelines.

 

“Program Administration Services” means Program analytics and development,
administration of post-disbursement loan servicing, and Participation Account
administration services to be provided pursuant to Sections 4.1, 4.2, and
Article 7 of the Agreement.

 

“Program Administration Services Fee” means the fee paid to FMC pursuant to
Section 6.5 hereof calculated as the FMC Share of Portfolio Yield, less the
Program Support Services Fee, less the Participation Account Administration Fee.

 

“Program Guidelines” means the Program Guidelines attached to the Agreement as
Exhibit F, which include loan origination guidelines, underwriting guidelines,
product terms and features, Borrower fees, Borrower Credit Agreements, Servicing
Guidelines, Applicant disclosures and forms of Truth-in-Lending Disclosure
Statements and other disclosures required by Requirements of Law.

 

“Program Support Services” means those services set forth in Article 4 herein.

 

“Program Support Services Fee” means the fee paid to FMC pursuant to
Section 6.4.1 hereof.

 

“Projected Default Rate” means a percentage, the numerator of which shall be the
Expected Charged Off Loan Volume and the denominator of which shall initially be
the Expected Loan Volume. Each calendar quarter during the Term, the Projected
Default Rate shall be modified by using as the denominator Disbursed Loan Amount
as of quarter-end.

 

“Proprietary Information” has the meaning set forth in Section 14.2.1 herein.

 

“Purchase Price” has the meaning set forth in Section 5.2 herein.

 

“Purchased Loan” has the meaning set forth in Section 5.1 herein.

 

7

--------------------------------------------------------------------------------


 

“Receiving Party” has the meaning set forth in Section 14.2.6 herein.

 

“Recoveries” shall mean amounts received by FMC, FMER, or any of their
Affiliates from or on behalf of Borrowers in payment of principal of, interest
on, and late fees with respect to, Charged Off Loans with respect to which
SunTrust has received funds from the Participation Account, net of collection
fees and attorneys’ fees.

 

“Regulation P” means such regulation as is set forth at 12 C.F.R Part 216.

 

“Requirements of Law” means, with respect to any Party, any certificate of
incorporation, articles of association and, as applicable, by-laws or other
organizational or governing documents of such Party, and each of the following,
in each case to the extent applicable to and binding on such Party, its property
or, in connection with this Agreement, its agents: (a) any federal, state,
county or local law, ordinance, statute, rule, regulation, judgment, order,
decree, injunction, permit, issuance or other determination or finding of any
Governmental Authority or self-regulatory organization or final and binding
determination of any arbitrator applicable to or binding upon such Party or to
which such Party is subject, and (b) any treaty, rule or regulation, regulatory
guidance or determination of (or agreement with) an arbitrator or Governmental
Authority (including usury laws, the Federal Truth in Lending Act; Regulation B
and Regulation Z of the Board of Governors of the Federal Reserve System; the
Equal Credit Opportunity Act; the Privacy Requirements; the Fair Credit
Reporting Act; the Fair and Accurate Credit Transactions Act; the federal Fair
Debt Collections Practices Act; the USA PATRIOT Act; the Bank Secrecy Act and
other state and federal laws or regulations relating to anti-money laundering
compliance; federal and state and local tax laws, rules and regulations; and
rules and regulations relating to consumer protection, installment sales,
telemarketing, unfair and deceptive trade practices and collections, as each is
amended from time to time).

 

“Roster Date” means, for any particular Loan, the date that is at least one
Business Day prior to a scheduled Disbursement Date for such Loan, and shall be
the date on which FMER provides to SunTrust a disbursement roster listing the
Disbursement Date and disbursement amount for such Loan.

 

“Sanctions” has the meaning set forth in Section 3.8.1 herein.

 

“Security Systems” has the meaning set forth in Section 15.3.1 herein.

 

“Servicer” means Pennsylvania Higher Education Assistance Agency, (d/b/a
American Education Services), a public corporation and governmental
instrumentality organized under the laws of the Commonwealth of Pennsylvania,
1200 North Seventh Street, Harrisburg, Pennsylvania 17102, or another loan
servicer mutually acceptable to SunTrust and FMC.

 

“Services” means Production Support Services, Loan Processing Services and
Program Support Services, as well as any additional services agreed to by the
Parties in writing to be performed under the Agreement.

 

“Servicing Agreement” refers to the Servicing Agreement that will be entered
into or to be entered into by and among Servicer, SunTrust and FMC with respect
to servicing of Loans, as amended from time to time.

 

“Servicing Guidelines” means the document by that name included as part of the
Servicing Agreement among the Parties and the Servicer.

 

“Student Borrower” means the individual person who is enrolled at an Eligible
Institution at the time of Application, executes a Credit Agreement for the
purpose of obtaining a Loan from SunTrust under the Program, and who has
proceeds disbursed under the Credit Agreement.

 

8

--------------------------------------------------------------------------------


 

“Subcontractor” means any third party retained by FMC and/or FMER, as
applicable, and approved by SunTrust in conformity with the requirements of this
Agreement to perform part of the Services.

 

“SunTrust Disbursement Account” means an account maintained at SunTrust into
which SunTrust deposits Loan funds for disbursement.

 

“SunTrust Indemnified Party” means SunTrust and its Affiliates, and each of
their respective current, former and future officers, directors and employees.

 

“SunTrust Marks” means the trade names, trademarks, logos or service marks of
SunTrust and its Affiliates set forth in Exhibit G, any trade names, trademarks,
logos or service marks used by SunTrust or any of its Affiliates in connection
with its full-service retail banking business, and any other trade names,
trademarks, logos or service marks that are used by SunTrust or any of its
Affiliates to identify itself to the public in connection with educational
loans, including the “Custom Choice” mark.

 

“SunTrust Materials” means all promotional materials that include SunTrust Marks
and subject to SunTrust written approval, including responses to Eligible
Institutions’ requests for proposals, printed materials, brochures, email
content, television and radio content, telemarketing scripts, fliers, inserts
and any web sites or web pages promoting Loans.

 

“SunTrust Portfolio Income” means the portion of the Portfolio Yield due to
SunTrust, which shall be equal to the Portfolio Yield, less the FMC Share of
Portfolio Yield.

 

“SunTrust Sales States” has the meaning set forth in Section 2.2.1 herein and
listed in Schedule 1 of Exhibit E hereto.

 

“SunTrust URI/URL” means a SunTrust dedicated web link obtained and maintained
by SunTrust which tracks consumer traffic and loan application requests
resulting from SunTrust’s marketing efforts in connection with the Program.

 

“SunTrust Website” means the SunTrust-created and managed website used to direct
potential Borrowers to the Program online application.

 

“Term” has the meaning set forth in Section 18.1.2 herein.

 

“Third-Party Offers” has the meaning set forth in Section 4.3.1 herein.

 

“Title X” means Title X of the Higher Education Opportunity Act of 2008, P.L.
110-315, 122 Stat. 3478, and its implementing regulations duly adopted by
federal regulatory agencies, including but not limited to the Federal Reserve
Board’s Regulation Z.

 

“Trade Secrets” has the meaning set forth in Section 14.2.2 herein.

 

“Transition Period” has the meaning set forth in Section 18.3.2 herein.

 

“Truth-in-Lending Disclosure Statements” shall mean the forms of private student
loan application and solicitation disclosures, approval disclosures, and final
disclosures required by Title X, as approved by SunTrust.

 

“USA Patriot Act” has the meaning set forth in Section 3.8.4 herein.

 

“Variable Rate Loan” means any Loan with respect to which the interest rate for
such Loan is determined in relation to a published rate index and changes on a
monthly basis in accordance with the terms of the Program Guidelines and the
Credit Agreements.

 

“Volume Threshold” has the meaning set forth in Section 2.8.1.

 

1.2           Certain Rules of Construction.  Except as otherwise explicitly
specified to the contrary,

 

9

--------------------------------------------------------------------------------


 

1.2.1        References to a Section, Exhibit or Schedule means a Section of, or
Schedule or Exhibit to, this Agreement,

 

1.2.2        The words “including,” “include” and “includes” will be construed
as “including without limitation,” “include without limitation” or “includes
without limitation,” as applicable,

 

1.2.3        References to a particular statute or regulation include all
rules and regulations promulgated thereunder and any applicable predecessor or
successor statute or regulation, in each case as amended or otherwise modified
from time to time,

 

1.2.4        Words in the singular or plural form include the plural and
singular form, respectively,

 

1.2.5        Where specific language is used to clarify or illustrate by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict the construction of the general statement which is
being clarified or illustrated,

 

1.2.6        Any article, section, subsection, paragraph or subparagraph
headings contained in this Agreement and the recitals at the beginning of this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement (other than with respect to any
defined terms contained in the recitals),

 

1.2.7        The word “or” whenever used in this Agreement is used in the
inclusive sense of “and/or” and not the exclusive sense of “either/or,”

 

1.2.8        All references to “the Agreement” or “this Agreement” in this
Agreement shall mean “this Agreement as amended,”

 

1.2.9        Whenever the words “herein,” “hereto,” “hereof” or “hereunder” or
“this Agreement” are used in this Agreement, they shall be deemed to refer to
this Agreement as a whole including Exhibits and Schedules hereto, and not to
any specific section nor to exclude any Exhibits or Schedules hereto, and

 

1.2.10      Any reference made in this Agreement to a statute or statutory
provision shall mean such statute or statutory provision as it has been amended
through the date as of which the particular portion of the Agreement is to take
effect, or to any successor statute or statutory provision relating to the same
subject as the statutory provision so referred to in this Agreement, and to any
then-applicable rules or regulations promulgated thereunder, unless otherwise
provided.

 

ARTICLE 2.          PRODUCTION SUPPORT SERVICES.

 

2.1           Use of SunTrust Marks.  SunTrust hereby grants to each of FMC and
FMER a limited, royalty-free, nonexclusive license to use the SunTrust Marks
during the Term as necessary to solicit Loans until the termination date of this
Agreement and pursuant to the provisions of this Agreement, to use the SunTrust
Marks on and in connection with SunTrust Materials and in connection with the
ongoing origination services.  Each of FMC and FMER acknowledges and agrees that
(i) it is not acquiring any right, title or interest in the SunTrust Marks and
that the SunTrust Marks, all rights therein, and the goodwill associated
therewith, are, and shall remain, the exclusive property of SunTrust; (ii) it
shall take no action that would reasonably be expected to adversely affect
SunTrust’s exclusive ownership of the SunTrust Marks or the goodwill associated
with the SunTrust Marks; and (iii) any and all goodwill arising from use of the
SunTrust Marks by FMC and/or FMER shall inure to the benefit of SunTrust. 
Nothing herein shall give FMC or FMER any right, title, or interest of any kind
in or to the SunTrust

 

10

--------------------------------------------------------------------------------


 

Marks, except the right to use the SunTrust Marks in accordance with this
Agreement, and neither FMC nor FMER shall contest the validity of, or SunTrust’s
title in and to, the SunTrust Marks.  In the event of any changes to the
SunTrust Marks, FMC and/or FMER shall promptly make necessary changes to the
SunTrust Materials.  Except as expressly permitted by this Agreement, neither
FMC nor FMER shall have the right to, and nothing in this Agreement or any other
signed and written agreement among the Parties shall be construed to give FMC or
FMER the right to, and FMC and FMER shall not, other than the use of the
SunTrust Marks in the specific manner as approved pursuant to the terms of this
Agreement, use any marks, symbols, copyrights, logos, designs, representations,
ideas or other proprietary designations or properties owned, developed, created
by or licensed to SunTrust or any Affiliates of SunTrust, including the use of
SunTrust Marks on or in conjunction with any goods or products of FMC or FMER
not related to the Program or this Agreement.  FMC shall bear the costs of all
FMC Materials, whether or not such FMC Materials use SunTrust Marks.  Neither of
FMC nor FMER shall authorize use of, transfer, assign, lease or sub-license in
whole or in part any SunTrust Marks without SunTrust’s prior written consent.

 

2.2           Sales Support and Restrictions on Marketing of the Program.

 

2.2.1        FMC shall develop and implement a strategy and plan to generate
interest among Eligible Institutions in the FMC Sales States (as defined below)
to participate in the Program.  FMC and SunTrust agree that, except as otherwise
approved by the other Party, such Party shall solicit interest from Eligible
Institutions with respect to the Program only in the respective states set forth
with respect to such Party on Schedule 1 to Exhibit E attached hereto (“FMC
Sales States” and “SunTrust Sales States,” respectively). Each Party may solicit
potential Applicants via direct mail, telephone solicitation, and the internet,
but shall do so with respect to the Program only in the FMC Sales States and
SunTrust Sales States, respectively, provided, however, that (a) with respect to
solicitation through the internet, FMC and SunTrust may each satisfy its
respective obligations pursuant to this subsection by using its commercially
reasonable efforts to geoblock potential Applicants with Internet Protocol (IP)
addresses associated with a location outside of their respective sales states,
in each case to the extent that geoblocking is available with respect to IP
addresses associated with such locations through the exercise of the
commercially reasonable efforts of such Party, and (b) unsolicited Applicants
may apply for Loans through either the FMC URI/URL or the SunTrust URI/URL. 
Notwithstanding the foregoing, each of the Parties may solicit potential
Applicants with respect to the Program through the use of direct mail, telephone
solicitation or internet to existing customers as of the Execution Date of such
Party or an Affiliate thereof regardless of where such customers of such Party
or its Affiliates may be located.  Nothing in this Agreement shall be construed
to restrict in any way any Party’s marketing and sales of other financial or
educational loan products other than the Program.

 

In FMC Sales States, FMC shall interact directly with Eligible Institutions as
set forth in Production Support Plan. FMC shall also:

 

(i) Where the “SunTrust” name is to be used in FMC Materials promoting the
Program, consult with SunTrust on the preparation of such materials (including
brochures, advertisements, mailings, announcements, and web site content) and
comply with the provisions of Section 2.6 applicable to the approval of such
materials by SunTrust and the preparation and use of such materials by FMC;

 

(ii) Submit a monthly status report that details FMC’s progress at Eligible
Institutions;

 

(iii) Submit standardized request for proposals template language (and any
changes to previously approved template language) to SunTrust for approval; and

 

(iv) Provide daily processing support for SunTrust staff and Eligible
Institution support staff via a toll-free telephone number generally from 9:00
am to 8:00 pm EST or EDT, as applicable.

 

2.2.2.       With respect to sales and promotional activities in SunTrust Sales
States, FMC shall:

 

(i) Participate in meetings with Eligible Institutions as requested by SunTrust;

 

11

--------------------------------------------------------------------------------

 

(ii) Contact Eligible Institutions to capture processing preferences upon
request from SunTrust;

 

(iii) Handle Eligible Institution contacts with respect to product set-up,
product detail, and time frames, as requested by SunTrust;

 

(iv) Attend internal SunTrust meetings as requested to conduct product training
for SunTrust staff; and

 

(v) Where the “SunTrust” name is to be used in SunTrust Materials promoting the
Program, if requested by SunTrust, consult with SunTrust on the preparation of
such materials (including brochures, advertisements, mailings, announcements,
and web site content).

 

2.2.3        With respect to national conferences (e.g., NASFAA) during the
Term, FMC shall exhibit under its own name, and offer Collegiate Custom Choice
materials at its booth at such conferences.  In the event that a financial aid
officer from an Eligible Institution located in a SunTrust Sales State requests
information from a representative of FMC at FMC’s booth at such a conference,
FMC will direct such request to SunTrust.  If a financial aid officer from an
Eligible Institution located in a FMC Sales State requests information from
SunTrust, SunTrust will direct such request to FMC.

 

2.2.4        If during the Term FMC exhibits at a state specific conference in a
SunTrust School Sales State or the regional SASFAA conference, FMC will not
offer Collegiate Custom Choice materials at its booth, provided, however, that
at EASFAA conferences, FMC shall offer Collegiate Custom Choice materials
regardless of the state in which such EASFAA conferences are held.

 

2.2.5        With respect to the Program, FMC and SunTrust shall each respond to
requests for proposals only from Eligible Institutions in the FMC Sales States
and the SunTrust Sales States, respectively; provided, however, that with
respect to requests for proposals received by any Party from any and all
Eligible Institutions outside the FMC Sales States and the SunTrust Sales
States, FMC or SunTrust may respond to such requests for proposals as mutually
agreed by the Parties on a case-by-case basis.  If the Parties cannot reach
agreement about which Party will respond to such a request for proposal, then no
Party shall respond to that request for proposal.

 

2.3           FMC Production Support Services Research; Ownership.

 

FMC may use the data collected in activities conducted pursuant to Section 2.2.1
(“FMC Production Support Services Activities”) to prepare deliverables,
materials, ad copy, software, flowcharts, ideas, concepts, designs, and reports
or other analyses with respect to the results of those FMC Production Support
Services Activities (“FMC Production Support Services Work Product”), including
reports or studies regarding marketing trends, the effectiveness of content and
media and of techniques for utilizing each of these, provided, however, that
such FMC Production Support Services Work Product does not include Consumer
Information, which may be used to perform analysis but shall not be included in
reports or studies except on an aggregated and de-identified basis.  Such
reports or studies may include comparative analyses of the capacity of
experimental marketing techniques to reach customers not found through customary
means (e.g., compare online responders to purchased target marketing direct mail
lists).  FMC may use FMC Production Support Services Work Product for any lawful
purpose, including in support of other loan programs, during the Term and
following termination of the Agreement.  FMC may disclose FMC Production Support
Services Work Product to SunTrust and SunTrust may use any FMC Production
Support Services Work Product disclosed to it for any lawful purpose during the
Term and following termination of the Agreement.

 

2.4           Ownership.  All Applications and related Credit Agreements created
under the Program and this Agreement for Applicants and Borrowers through the
SunTrust URI/URL shall be owned by SunTrust and shall not constitute property of
FMC.  SunTrust hereby authorizes FMC as its agent, to the extent permitted by
Requirements of Law, to use data collected from Applications and Loan inquiries
to conduct activities under this Article 2, including, with respect to
Applications and Loan inquiries received through

 

12

--------------------------------------------------------------------------------


 

the FMC URI/URL, retaining sources of customer lists and comparing such lists
with data obtained from partial or completed Applications, subject in all cases
to the confidentiality and information security provisions of this Agreement and
Requirements of Law; provided, however, FMC shall not use information obtained
or derived from Applications through the FMC URI/URL to solicit individuals for
financial services other than Loans under the Program Guidelines.  It shall not
be deemed to be a breach of the foregoing prohibition for FMC to undertake
marketing and solicitation activities for any product or service directed to the
general public or based on marketing lists derived from generally available data
(such as credit bureau reporting data) or from any source other than SunTrust;
provided, however, that during the Term and for three (3) years following the
termination of this Agreement FMC shall not: (a) use such marketing lists
obtained by FMC in performance of its obligations pursuant to this Agreement
that are based on or derived from Applications sourced through the SunTrust
URI/URL or (b) undertake marketing activities specifically or primarily targeted
to Applicants in SunTrust Sales States.

 

2.5           Production Support Reports.  In connection with the activities of
SunTrust under this Agreement, SunTrust may provide to FMC quarterly, a report
and analysis of the nature and effectiveness of its marketing activities under
the Production Support Plan (the “Production Support Reports”).  SunTrust may
also develop from time to time various reports which may contain detailed
metrics, including, those set forth in the Production Support Plan, analyses,
studies and summaries of marketing results relating to its activities under the
Production Support Plan.

 

2.6           FMC Materials.  FMC covenants that it will cause all FMC Materials
to comply with Requirements of Law and to fairly and accurately present Loans
and the Program.  FMC shall submit all FMC Materials to SunTrust for written
approval prior to FMC’s use of the FMC Materials.  SunTrust shall provide
comments or approval on FMC Materials submitted to it within ten (10) Business
Days of submission.  To the extent that content templates are prepared, FMC may
submit templates of FMC Materials to SunTrust for written approval, provided,
however, FMC shall not use any final FMC Materials based on SunTrust-approved
templates without SunTrust’s prior written consent.  SunTrust shall be
responsible for the compliance of FMC Materials with Requirements of Law to the
extent, and only to the extent, of changes to such FMC Materials required by
SunTrust.  SunTrust may use FMC Materials upon FMC’s prior written consent.

 

2.7                                 Retention of Vendors by FMC and FMER.

 

2.7.1        In furtherance of its efforts to locate effective marketing
channels for Loans, SunTrust may, by its prior written approval, authorize and
direct FMC and/or FMER to select and retain one or more marketing firms to: 
(i)  prepare content and strategies for mass marketing (such as television and
radio) and direct marketing (such as telemarketing and web-based marketing) with
respect to the Program (such vendors collectively “Advertising Firms”) and (ii)
implement and administer all consumer contact in accordance with such content
and strategies and applicable Requirements of Law (such vendors collectively,
“Marketers”).  Neither FMC nor FMER shall engage such Advertising Firms or
Marketers as remarketers or as marketers of the Program under any product or
brand name.  FMC and/or FMER may enter into appropriate contracts with all
Advertising Firms and Marketers; provided, however, FMC and/or FMER provide
copies of such contracts to SunTrust within three (3) Business Days of receiving
SunTrust’s written request.  All marketing contracts shall comply with the
Production Support Plan.

 

2.7.2        FMC and/or FMER shall not retain any Advertising Firm or Marketer,
other than any Initial Vendors, without first providing to SunTrust at least ten
(10) Business Days advance written notice of the identity, qualifications, and
general proposed activities of such Advertising Firm or Marketer.  SunTrust may
reasonably object to the selection or continued use of any Advertising Firm or
Marketer by providing written notice of SunTrust’s reasonable objection, in
which case FMC and/or FMER shall be prohibited from using the proposed
Advertising Firm or Marketer; provided, however, that if SunTrust objects to the
continued use of any Advertising Firm or Marketer, FMC and/or FMER shall use

 

13

--------------------------------------------------------------------------------


 

commercially reasonable efforts to use a different, previously approved
Advertising Firm or Marketer to perform the work. If FMC and/or FMER is not able
to use of a different, previously approved Advertising Firm or Marketer to
perform the work, despite commercially reasonable efforts, FMC and/or FMER shall
be required to terminate the use of any such Advertising Firm or Marketer only
when permitted by the contract between such Advertising Firm or Marketer and FMC
and/or FMER and only after the Parties have identified and mutually agreed upon
a successor Advertising Firm or Marketer.  If SunTrust does not respond to the
notice from FMC or FMER with respect to such proposed Advertising Firm or
Marketer within ten (10) Business Days, then contracting with such firm by FMC
and/or FMER, directly or through subcontract, shall be deemed to have been
approved by SunTrust.

 

2.7.3        In addition, subject to the next sentence of this Section 2.7.3,
SunTrust authorizes FMC and/or FMER to retain from time to time one or more
firms, directly or through subcontract, to provide ministerial services and
production commodities in connection with services received from Advertising
Firms and Marketers under this Agreement (“Commodity Vendors”), including the
provision of media commodities, electronic provision of a web-hosting
environment, printing, letter shop, data processing, broadcast production and
editing services.  Neither FMC nor FMER will retain, either directly or through
subcontract, any Commodity Vendor to perform any of the Services hereunder who
will receive Consumer Information without obtaining SunTrust’s approval pursuant
to the requirements of this Section 2.7 above.

 

2.8           Eligible Institutions; Promotion of Program.

 

2.8.1        SunTrust and FMC shall on the Effective Date adopt the lists of
post-secondary educational institutions in the Program Guidelines as Eligible
Institutions.  Additions to and removals from such lists shall be performed as
set forth in the Program Guidelines.  Loans made to Student Borrowers attending
Additional Institutions shall not exceed [**] dollars ($[**]) in Disbursed Loan
Amount (the “Volume Threshold”) unless, after the Volume Threshold is exceeded,
Loans made to Student Borrowers attending Additional Institutions remain less
than [**] percent ([**]%) of the Disbursed Loan Amount for the Program.  On a
monthly basis, FMC and Program Lender shall monitor the Disbursed Loan Amount to
Student Borrowers attending Additional Institutions and if the Disbursed Loan
Amount for Student Borrowers attending the Additional Institutions reaches [**]
dollars ($[**]), the Parties shall confer in good faith regarding an adjustment
to the Compensation Schedule with respect to Loans to be made in excess of the
Volume Threshold to students enrolled at the Additional Institutions.  If the
Disbursed Loan Amount to Student Borrowers attending Additional Institutions
exceeds the Volume Threshold and is greater than [**] percent ([**]%) of the
Disbursed Loan Amount for the Program, and no agreement pursuant to the
preceding sentence has been reached, then after such date such Applications will
not be covered by the credit enhancement the provisions of Article 7.  All
Applications submitted for a credit inquiry by such date shall be processed in
accordance with Section 18.4 of this Agreement notwithstanding the Volume
Threshold.

 

2.8.2        FMC agrees that it shall not encourage consumers to apply for a
Loan before exhausting other available forms of aid, including grants,
scholarships and federally insured education loans recommended by the Eligible
Institution, as applicable.  FMC also shall use commercially reasonable efforts
to ensure that Eligible Institutions do not encourage consumers to apply for a
Loan before exhausting other available forms of aid, including grants,
scholarships and federally insured education loans recommended by the Eligible
Institution.  FMC agrees and understands SunTrust will also promote all other
available private student loan products and options offered by SunTrust in the
SunTrust Sales States; provided, however, that SunTrust shall not present the
Program as a loan program for borrowers with poor credit or those with no other
loan options.  Without limiting the foregoing, FMC acknowledges and understands
that (i) SunTrust does not control which, if any, private student loan product
offered by SunTrust is chosen by any Eligible Institution for inclusion on a
preferred lender list, and (ii) Eligible Institutions may decide to choose only
one SunTrust private student loan product for inclusion on a

 

14

--------------------------------------------------------------------------------


 

preferred lender list in order to create a preferred lender list with at least
the number of unaffiliated programs required by the Higher Education Opportunity
Act of 2008 and its implementing regulations and other Requirements of Law.

 

2.9           Exclusivity.  FMC agrees that, for the Term of this Agreement, it
shall not design, facilitate or otherwise provide services for, or offer to
design, facilitate or otherwise provide services for a Combination Program,
except for the Program offered through this Agreement.

 

ARTICLE 3.  LOAN PROCESSING SERVICES

 

3.1                                 Web Application; Credit Agreement.

 

3.1.1        FMER will use the forms of Credit Agreements approved by SunTrust
and included in the Program Guidelines.  SunTrust and FMER shall notify each
other from time to time of recommended changes to the Credit Agreements, and
each shall respond promptly to such notifications, noting the feasibility and
desirability of such changes, as well as the implementation time needed to make
such changes.  After SunTrust and FMER have reviewed and negotiated the proposed
changes to the Credit Agreements, the Parties shall agree on the written version
of such negotiated changes, and FMER shall revise the Credit Agreement in
accordance therewith.  SunTrust represents and warrants that the forms of Credit
Agreement comply, and as they may be modified from time to time with SunTrust’s
approval for inclusion in the Program Guidelines, will comply, with the Program
Guidelines and Requirements of Law.  FMER represents that its use of such forms
shall comply with this Agreement, the Program Guidelines and Requirements of
Law.

 

3.1.2        FMER will use the Online Application System approved in writing by
SunTrust. FMER represents, warrants and covenants that the content and operation
of its Online Application System complies with this Agreement, the Program
Guidelines and Requirements of Law; provided, however, that SunTrust represents,
warrants and covenants that the content of the Online Application System
complies with the Program Guidelines and Requirements of Law to the extent, and
only to the extent, of content in such Online Application System that is
specifically required by SunTrust.  FMER shall accept Applications via both the
SunTrust Website and the FMC Website.  The FMC Website is the responsibility of
FMC subject to the conditions set forth in this Agreement.  The FMC Website
shall comply with any requirements specified in this Section 3, the Program
Guidelines, and Requirements of Law, and shall be subject to SunTrust’s
approval.  SunTrust represents, warrants and covenants that the content of the
FMC Website complies with the Program Guidelines and Requirements of Law to the
extent, and only to the extent, of content in such FMC Website that is
specifically required by SunTrust.

 

3.2           Disclosures.  The forms of state and federal disclosures,
including application and solicitation disclosures, approval disclosures, final
disclosures, and adverse action notices, must be approved in writing by SunTrust
as set forth in the Program Guidelines.  FMER represents, warrants and covenants
that its use of such forms and disclosures, including mathematic calculations
contained therein, shall comply with the Agreement, the Program Guidelines and
all Requirements of Law.  Notwithstanding anything in this Agreement or the
Program Guidelines, FMC shall make the Application and Solicitation Disclosure
available to potential Borrowers at the beginning of and during the entire
Application process as directed by SunTrust.  It is understood and agreed that
the Application and Solicitation Disclosure must be viewed and acknowledged by
potential Borrowers prior to the time such Borrower provides application
information.

 

3.3           Privacy Notice.  SunTrust will provide FMER and FMC with a web
link to its online Privacy Notice which FMC will make available on both the FMC
Website and each page of the Online Application System accessed via the FMC
URI/URL; provided, however, that neither FMC nor FMER is responsible for the
content of SunTrust’s Privacy Notice or its compliance with the requirements of
any Requirements of Law, including the Gramm-Leach-Bliley Act or Regulation P. 
FMER shall include its

 

15

--------------------------------------------------------------------------------


 

privacy statement in the Online Application System, and shall mail SunTrust’s
initial privacy policy to each Borrower on the first Disbursement Date for such
Borrower.

 

3.4           Additional Forms, Documents and Disclosures; Changes.  Any
documentation not set forth in this Section 3 or the Program Guidelines that
SunTrust requires for the origination and processing of Applications will be
identified and provided by SunTrust to FMC for FMER and/or FMC’s use.  SunTrust
represents, warrants and covenants that any such form provided to FMC and/or
FMER and any instructions with respect thereto shall comply with the Agreement,
the Program Guidelines and Requirements of Law.  In the event FMER and/or FMC
determines changes should be made to the Program Guidelines or any documentation
contained therein, FMER and/or FMC, as applicable, shall not implement such
changes without SunTrust’s prior written consent.  If SunTrust agrees with FMC’s
recommendations, they shall be acknowledged by each of the Parties in writing
approving such recommendations, and they shall be implemented as soon as
reasonably practicable.  Within twenty (20) Business Days of receiving a request
from SunTrust to make changes to either the Program Guidelines or the
documentation contained therein (other than changes to the Pricing Schedule,
which shall instead be subject to Section 3.7 of this Agreement), FMER and/or
FMC will provide in writing a response with a statement of FMER’s and/or FMC’s
ability to implement the change to deliver the requested services and the terms
and conditions on which FMER and/or FMC would be willing to do so.  In the event
SunTrust elects to authorize such services on the terms and conditions set forth
in FMER’s and/or FMC’s response, SunTrust will, within twenty (20) Business Days
of its receipt of FMER’s and/or FMC’s response, respond to FMC and/or FMER by
executing and returning a change order to FMER and/or FMC reflecting the agreed
upon terms and conditions relating to such Services.  Such change in Services as
agreed to by the Parties shall be incorporated into a new or restated Exhibit to
this Agreement or as an addendum to the Program Guidelines, which shall be
signed by duly authorized representatives of the applicable Parties.

 

3.5           Credit Bureau Requests.  Simultaneously with the execution of and
as a condition of FMC’s and FMER’s obligations under this Agreement, SunTrust
shall execute a TransUnion Addendum in the form substantially similar to the
attached Exhibit C hereto authorizing FMER to make credit inquiries on
SunTrust’s behalf solely for purposes of this Program as permitted by
Requirements of Law and the Program Guidelines.

 

3.6           Application Receipt and Review.

 

3.6.1        Upon receipt of an Application for review from an Applicant, FMER
will review the data for completeness according to the eligibility standards in
the Program Guidelines.  If any necessary data are outstanding, FMER will use
commercially reasonable efforts to secure such data from the Applicant on behalf
of SunTrust as required by the Program Guidelines.  After receipt of complete
data relating to a particular Applicant, FMER will review such data and, on a
preliminary basis, apply the standards in the Program Guidelines with respect to
loan underwriting and determine whether the Applicant is credit approved for a
Loan in accordance with the Program Guidelines.  FMER shall adhere to minimum
custom credit and FICO scores and credit tiers as set forth in the Program
Guidelines.

 

Application review shall initially be conducted using FMER’s automated Online
Application System.  If any part of the Application process cannot be conducted
on an automated basis by the Online Application System, but instead must be
performed manually, such manual performance shall not cause unnecessary delay
and the performance of any such manual process shall be completed in accordance
with the service standards set forth in the Program Guidelines.

 

3.6.1.1                     Applicant Liaison.  FMER will respond promptly to
all inquiries that it or SunTrust may receive from any Applicant concerning the
status of an Application.  SunTrust will promptly forward to FMER Application
status inquiries from Applicants that SunTrust receives.

 

16

--------------------------------------------------------------------------------


 

3.6.1.2                     Rejection of an Application.  If an Application is
rejected or denied by FMER on behalf of SunTrust, FMER will so notify the
Applicant in accordance with Requirements of Law and the Program Guidelines.

 

3.6.1.3                     Credit Approval of an Application; Preliminary
Approval; Approval Disclosure.  If an Application is credit approved by FMER on
behalf of SunTrust, FMER will provide the Applicant one or more repayment
schedules, interest rates, or other Loan options dependent on the Applicant’s
eligibility.  After the Applicant has selected a Loan option, FMER will generate
and provide a Credit Agreement to the Applicant, along with a notice that the
Applicant has passed the credit check, and (b) appropriate instructions for
completion of the Application process.  Credit Agreements and instructions will
be provided to the Applicant by access to a secure internet site or by U.S.
mail.  To the extent authorized by the Program Guidelines, FMER will provide the
Applicant the ability to electronically review, sign and return the Credit
Agreement to FMER.  To the extent required by the Program Guidelines, FMER will
communicate with the applicable Eligible Institution in order to obtain the
Eligible Institution’s certification of enrollment and financial need.

 

3.6.2        Final Approval of an Application.  Upon receipt of the Credit
Agreement and other requested information from an Applicant who has received
credit approval under Section 3.6.1, FMER will perform the following functions
and SunTrust will assist as indicated:

 

3.6.2.1                     Document Review.  FMER will review the Credit
Agreement and any supporting documentation required by the Program Guidelines
and ensure that the Credit Agreement has been executed in the name of all
Applicants.  If any necessary data, signature(s), forms or other information are
outstanding, FMER will use commercially reasonable efforts to secure such
missing data, signatures, forms or other information on behalf of SunTrust from
the Applicant or the applicable Eligible Institution as required.  FMER will use
commercially reasonable efforts to inquire of the Applicant as to all missing
data promptly after receipt of the incomplete Application.  In processing
Applications, FMER’s policies will comply with SunTrust’s Customer
Identification Program, Red Flags Program, OFAC Program, and Address Mismatch
Program and any other regulatory programs as required under this Agreement and
the Requirements of Law.  Upon receipt of complete Application data, including
certification of enrollment and need by the Eligible Institution, FMER will
continue processing the Application hereunder.

 

3.6.2.2                     Final Review.  When FMER has possession of all
necessary data and documentation relating to particular Applicant(s), FMER will
conduct a final review to confirm that the Applicant(s) is approved for a Loan
in accordance with the standards and processes contained in the Program
Guidelines.

 

3.6.2.3                     Approval; Denial.  After completion of the final
review, FMER will, on behalf of SunTrust, approve or deny the Application.  Such
decision will be made solely in accordance with the Program Guidelines and any
other SunTrust instructions that are not inconsistent therewith and comply with
Requirements of Law.  SunTrust covenants, represents, and warrants that such
instructions comply with this Agreement, the Program Guidelines, and
Requirements of Law.  For approved Applications, FMER shall prepare and provide
an Approval Disclosure to the Applicant(s).  After delivery of the Approval
Disclosure, FMER shall not make any changes to the Application or proposed Loan
terms, except as permitted by Requirements of Law or the Program Guidelines, and
shall allow the Applicant to accept the Loan within the time period prescribed
under Requirements of Law and the Program Guidelines.  After the Applicant(s)
have accepted the Approval Disclosure using one of the methods set forth
therein, FMER, on behalf of SunTrust, will notify and send to the Applicant the
Final Disclosure in accordance with all Requirements of Law.  FMER shall not
disburse funds until the expiration of the right to cancel,

 

17

--------------------------------------------------------------------------------


 

as required under Requirements of Law.  Cancellation shall be effective as set
forth in the Program Guidelines.  In the case of denial of an Application, FMER
will so notify the Applicant in accordance with Requirements of Law (which, for
the avoidance of doubt, shall include the Equal Credit Opportunity Act and the
Fair Credit Reporting Act).

 

3.6.3        Fulfillment and Disbursement of Approved Loans.

 

3.6.3.1                     FMER shall populate and distribute the
Truth-in-Lending Disclosure Statements in accordance with Requirements of Law
and the Program Guidelines.

 

3.6.3.2                     By 12:00 p.m. eastern standard or daylight time, as
applicable, on the Roster Date for each Loan, FMER will provide SunTrust with a
disbursement roster detailing all Loans scheduled for disbursement.  SunTrust
will fund each Loan on the disbursement roster by depositing in the SunTrust
Disbursement Account by no later than 11:59 p.m. eastern standard or daylight
time, as applicable, on the Roster Date, an amount equal to the sum to be
disbursed for the Loans on the disbursement roster.  SunTrust hereby authorizes
FMER to access such account by automated clearinghouse (“ACH”) debit to transfer
the disbursement funds to the FMER Funding Account and complete the disbursement
of the Loan on the Disbursement Date.  SunTrust understands that FMER intends to
disburse Loan proceeds from the FMER Funding Account as frequently as necessary
to accommodate the funding needs of Borrowers and Eligible Institutions,
including as frequently as daily.  SunTrust agrees to fund the SunTrust
Disbursement Account as often as necessary to facilitate such frequent
disbursements.  Provided that adequate funds are transferred by SunTrust to the
SunTrust Disbursement Account, FMER will complete disbursement of the Loans on
the Disbursement Date by electronic funds transfer to the applicable Eligible
Institution or by check written in accordance with the Program Guidelines.  If
the Borrower cancels or withdraws his or her Application or cancels the Loan
within the time permitted for cancellation under the Program Guidelines,
Requirements of Law or the Credit Agreement, FMER, as SunTrust’s agent, will
immediately process the cancellation by (a) requesting repayment of any funds
disbursed on the canceled Loan from the Borrower and the applicable Eligible
Institution, and (b) remitting such collected amounts to the Servicer for the
benefit of SunTrust.  In the event the Borrower or Eligible Institution returns
the funds to FMER, FMER shall remit the funds to Servicer to process the
cancellation for the benefit of SunTrust.  Subsequent disbursements with respect
to any Loan may be canceled as set forth in the Program Guidelines.

 

3.6.3.3                     FMER shall provide online and facsimile methods of
certification for Eligible Institutions.  SunTrust hereby authorizes FMER, on
SunTrust’s behalf and as SunTrust’s agent, to disburse funds under this
Agreement utilizing the systems operated by the ELM National Disbursement
Network, Great Lakes Central Disbursing System, disbursement services offered by
Texas Guaranteed Student Loan Corporation, Pennsylvania Higher Education
Assistance Authority / American Education Services or any other funds
disbursement agent as the Parties may agree to from time to time (collectively,
the “CDAs”).  As SunTrust’s agent, FMER shall operate pursuant to future
agreements and/or amendments to existing agreements between SunTrust and the
CDAs, copies of which shall be provided to FMER no more than ten (10) Business
Days after execution.  FMER is authorized to follow all rules and procedures
required by the CDA systems.  Any action undertaken by FMER in conformity with
the CDA systems will be deemed to be in accordance with the Program Guidelines
and the Agreement to the extent set forth therein.  The Parties agree to share
equally and pay equal amounts required to pay the disbursement charges and any
other charges associated with the CDAs as the CDAs set those fees on a monthly
basis based on SunTrust’s membership status.

 

3.7           Pricing Schedule.  SunTrust may revise the Pricing Schedule set
forth in the Program Guidelines from time to time upon [**] Business Days prior
written notice to FMC; provided, however, that

 

18

--------------------------------------------------------------------------------


 

SunTrust agrees that any such change made by it shall be commercially
reasonable, in accordance with the representation and warranty made in Section
8.2.3 of this Agreement, and with respect to Fixed Rate Loans, based on market
conditions or fluctuations in the cost of certain financial instruments.  Unless
otherwise agreed by SunTrust and FMC in writing, changes in the Pricing Schedule
shall be effective for and applied only to Applications submitted for a credit
check after the effective date of such changes, and not to Applications for
which a credit check has already been completed.

 

3.8           Performance of Regulatory Programs.

 

3.8.1        OFAC Check.  FMER agrees that, in regards to all Services provided
to SunTrust, it will perform all necessary actions to ensure that FMER and
SunTrust are both in, and remain in, compliance with all applicable Executive
Orders, laws, rules, regulations and sanctions administered, enforced or
implemented by the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) or any other Governmental Authority’s rules, regulations and
sanctions related to foreign asset control (collectively, the “Sanctions”).  As
part of its obligations, FMER will perform, prior to originating any Loan, all
necessary reviewing and scanning of an Applicant against the List of Specially
Designated Nationals and Blocked Persons administered by OFAC.  If originating a
Loan would violate any of the Sanctions, FMER agrees to not originate any such
Loan.  If FMER becomes aware that the name of an Applicant is potentially or
actually the subject of one or more Sanctions, FMER will promptly notify
SunTrust of such a fact by following the notification provisions provided in
Section 19.1 below, the Program Guidelines, and the Servicing Guidelines, and
FMER will provide SunTrust with any requested information and documentation
related to any such violation or potential violation.  At the request of
SunTrust, FMER shall provide SunTrust with a data file or report with
information regarding all or a selected group of Loans that have been applied
for or established, as well as any other data and information reasonably
requested by SunTrust.  Such a data file or report will contain the requested
information in a form, format and at intervals reasonably requested by SunTrust.

 

3.8.2        Employee Check.  All FMER employees performing services or
supporting FMER activities under this Agreement, regardless of their location,
shall be validated by FMER to not be on any list published and maintained by the
United States government of Persons with whom any U.S. Person is prohibited from
conducting business.  Currently, the lists of such Persons can be found on the
following web sites:

 

(i)            Denied Persons List on the Bureau of Industry and Security at
http://www.bis.doc.gov/dpl/Default.shtm.

 

(ii)           The Specially Designated Nationals and Blocked Persons List of
the Office of Foreign Assets Control — Department of Treasury at
http://www.treas.gov/offices/enforcement/ofac/sdn/.

 

(iii)          Office of Foreign Assets Control — Recent OFAC Actions
http://www.treas.gov/offices/enforcement/ofac/actions/.

 

(iv)          Palestinian Legislative Council (PLC) List
http://www.treas.gov/offices/enforcement/ofac/programs/terror/ns/index.shtml.

 

FMER shall conduct periodic reviews, no less frequently than quarterly, of the
lists mentioned above.  FMER shall report to SunTrust immediately if the name of
any FMER employee performing the services matches with the name of any Person
listed on any list published by the United States government of Persons with
whom any U.S. Person is prohibited from doing business.  FMER shall mandate that
each Subcontractor shall validate that its own employees are not on the lists
referred to above.

 

3.8.3        FACT Act.  Subject to Sections 3.6.2.1 and 3.8.5 of this Agreement,
FMER shall perform its obligations under this Agreement in conformity with the
requirements imposed on SunTrust as a user and furnisher of consumer report
information under the Fair and Accurate Credit Transactions Act of

 

19

--------------------------------------------------------------------------------


 

2003 and all regulations issued pursuant thereto, including proper responses to
fraud alerts, active duty alerts, red flags, and address mismatch notices that
are included in any consumer report obtained in connection with the origination
of a Loan and timely and lawful forwarding to SunTrust of any identity theft
report received from any Applicant.

 

3.8.4        Suspicious Activity Reporting.  FMER agrees that on behalf of
SunTrust, it will monitor for any potential or actual suspicious activity
detected regarding any Services that FMER performs on behalf of SunTrust,
including any potential or actual suspicious activity which is committed by
Applicants or Borrowers.  Such suspicious activity includes any potential or
actual activity or transaction that would require SunTrust to file a Suspicious
Activity Report as described in the USA PATRIOT Act or 12 C.F.R. § 208.62 (“USA
PATRIOT Act”) or other activity which involves fraud, violations of federal,
state or local law or which appears to have no legitimate purpose.  If FMER
becomes aware of any potential or actual suspicious activity, FMER will
promptly, and in all cases within seventy-two (72) hours, notify SunTrust’s
Consumer Lending Operations Department of the precise nature of any such
activity and provide SunTrust with any information and documents concerning the
matter.  Further, FMER agrees to reasonably cooperate with SunTrust and to
provide SunTrust with any additional information and documentation requested
regarding any investigation of potential or actual suspicious activity.  The
contact in the SunTrust’s Consumer Lending Operations Department is Ms. Debra
Hendricks, whose contact information is:  Telephone: (804) 319-1533, Fax: (877)
862-8494, E-Mail: debra.hendricks@suntrust.com.  SunTrust may change its contact
in its Consumer Lending Operations Department at any time by written notice to
FMC and FMER that meets the requirements of Section 19.1.

 

3.8.5        Customer Identification Program.  FMER agrees that prior to
establishing any Loan in the name of SunTrust, it will perform all aspects of
SunTrust’s Customer Identification Program, as indicated below, and which may be
amended from time to time by SunTrust on thirty (30) days written notice to
FMER.

 

3.8.5.1                     Applicant Notice.  FMER agrees that Applicants will
be provided notice that FMER is requesting information about them on behalf of
SunTrust to verify their identities as required by Federal law.  FMER may use
any verbal or written means of such notification which is reasonably designed to
provide such notice to Applicants before the issuance of a Loan, including, but
not limited to, one or more of the following:

 

·                  Verbal notification to the Applicant

 

·                  Notice on Application form or other documents being provided
to an Applicant

 

·                  Notice on a website or other promotional items or SunTrust
Materials

 

Upon request by SunTrust, FMER will provide SunTrust with a copy and description
of any methods of notice used.

 

3.8.5.2                     Collection of Applicant Information.  FMER will
collect and record the following information from each Applicant prior to the
initial disbursement of any Loan (the “Applicant Information”):

 

·                  Name

 

·                  Date of Birth

 

·                  Physical Address (which includes a residential or business
street address or if the individual does not have such an address, an Army Post
Office (APO) or Fleet Post Office (FPO) box number, the residential or business
street address of next of kin or of another contact individual, or a description
of the customer’s physical location)

 

20

--------------------------------------------------------------------------------

 

·                  For a United States person, a Taxpayer Identification Number
(or evidence of application for one) and for a non-United States person, one or
more of the following:  a Taxpayer Identification Number, a passport number and
country of issuance, an alien identification card number, or a number and
country of issuance of any other unexpired government-issued document evidencing
nationality or residence which bears a photograph or similar safeguard

 

3.8.5.3                     Applicant Identity Verification and Recordation. 
FMER will verify the accuracy of the Applicant Information through either a
documentary method or a non-documentary method.  Under either method, FMER will
record how such verification was done and the results of such verification.

 

·                  Documentary methods of verifying the Applicant Information
include reviewing and recording one or more of the following types of unexpired
identification: driver’s license; passport; state identification card; armed
forced identification card; alien identification card; marticula consular card;
instituto federal electoral identification; cedula de identidad identification;
diplomatic identification; or diplomatic driver’s license.  The recording of
such verification will include recording the type of identification reviewed,
the number of such identification, the place of issuance, the date of issuance
and the date of expiration (if any) of such identification.

 

·                  Non-documentary methods of verifying the Applicant
Information include comparing the information with information obtained in
advance from a consumer or credit reporting agency, Lexis/Nexis, TrustedID, or
if verification cannot be obtained through those methods, verification may be
obtained from the certification of the Loan by the Eligible Institution.

 

3.8.5.4                     Addressing Inconsistencies.  After collecting and
attempting to verify the Applicant Information, FMER will attempt to resolve any
inconsistencies in information.  If any such inconsistencies cannot be resolved
with a reasonable explanation and verification, FMER will not further process or
close any Loan for the Applicant.  Further, FMER will notify SunTrust of the
inconsistency for possible further investigation.  FMER agrees to fully
cooperate with SunTrust in any such investigation.

 

3.8.5.5                     Comparison with Government Lists.  As required by
the USA PATRIOT Act and its implementing regulations, FMER will verify that an
Applicant is not included on any lists of known or suspected terrorists or
terrorist organizations issued by the United States government.  If an Applicant
is included on any such lists, FMER will not establish a Loan for the Applicant
and will immediately notify SunTrust of such a fact.

 

3.8.5.6                     Access to and Maintaining of Records.  FMER agrees
to allow SunTrust access to any records maintained regarding the Applicant
Information and its verification.  Such access will include allowing access at
SunTrust’s request and direction to any individual or entity that is performing
tests, audits or exams of, for or on behalf of SunTrust.  FMER agrees to
maintain all records of Applicant Information along with any Loan documentation
it retains (or any copies thereof) for at least seven (7) years from either the
time the Loan is repaid and closed or the Loan is sold by SunTrust to a third
party and to keep records of the verification of the Applicant Information for
at least seven (7) years from the date of such verification.

 

3.9           Transfer to Servicing System.  Within [**] Business Days following
the first disbursement of each Loan, FMER will forward to the Servicer a copy of
the original Credit Agreement, along with a complete copy of the Truth in
Lending Disclosure Statements (other than the Application and Solicitation
Disclosure), Student Borrower self-certification, income verification,
enrollment verification/certification

 

21

--------------------------------------------------------------------------------


 

by the Eligible Institution, missing information notices, and correspondence and
information received from the Applicant(s) except for verification documentation
received pursuant to Section 3.8.5.  FMER will cooperate with SunTrust or
Servicer in transferring all additional information necessary to service such
Loan.  FMER will be responsible for the safe maintenance of Loan documentation
as set forth in Section 12.2 of this Agreement.

 

3.10         Loan Origination Data.

 

3.10.1      Notwithstanding any other provision of the Agreement, SunTrust
hereby authorizes FMER to retain and use records of applicable data and
information relating to Borrowers received under this Agreement, in identified
form, for the limited purpose of calculating cumulative education debt, annual
loan limits and Program limits with respect to the Borrower, and to provide
Program Support Services set forth in this Agreement.

 

3.10.2      Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, FMER may retain and use records of data and
information relating to Applicants and Borrowers received under this Agreement,
in identified form, for the limited purpose of identifying red flags or
indications of identity theft or other fraud (“Fraud Database Data”).  If
SunTrust’s education loan applications have previously been processed by FMER
prior to the date of this Agreement (in FMER’s capacity as either agent for
SunTrust or subcontractor of SunTrust’s agent), SunTrust hereby authorizes the
use of historic records of application data and information relating to
applicants and borrowers received under such agreement, in identified form, by
FMER for the limited purposes set forth in the preceding sentence.  SunTrust
hereby authorizes FMER to disclose the Fraud Database Data to its Affiliates,
and to use records of application data and information in FMER’s possession
relating to any of SunTrust’s historic education loan applications, for the
limited purposes set forth above.

 

3.11         Reports.  FMER will provide to SunTrust the “Datamart” report as
set forth in Exhibit A on each Business Day.  All such reports, transmittals,
records or data files required, maintained or provided by FMER hereunder shall
be accurate in all material respects, and SunTrust shall have the right to rely
thereon.  Additional reports, including reports for SunTrust’s use in connection
with regulatory matters, may be prepared by FMER as may be mutually agreed by
the Parties.

 

3.12         Subcontractors.  FMER or FMC may retain Subcontractors to provide
customer service and ministerial services in connection with its performance of
Loan Processing Services, provided, however, that any such Subcontractors other
than the Initial Vendors must be approved by SunTrust in accordance with the
procedure set forth for Advertising Firms and Marketers in Section 2.7.2.

 

ARTICLE 4.          PROGRAM SUPPORT SERVICES

 

4.1           Program Analytics and Development.

 

4.1.1        No later than fifteen (15) days after the end of each calendar
month, FMC shall review the Pools on an aggregate basis and present such
findings to SunTrust regarding product reconfigurations including, but not
limited to, the following categories:  pricing, tier construction, repayment
options, repayment terms, and the list of Eligible Institutions in the Program
Guidelines.  The Parties may recommend changes to the Program based on such
review.  If the Parties agree with the other Party’s recommendations and
proposed changes to the Program, each Party shall approve such recommendations
by executing revised Program Guidelines or another revised Exhibit hereto, as
appropriate, which revised Exhibit shall be deemed to be a part of this
Agreement upon execution, and any changes pursuant to such revised Exhibit shall
be implemented as soon as reasonably practicable, or upon the effective date
provided in the applicable revised Exhibit.  If the Parties do not agree on the
recommended changes within ten (10) Business Days of the applicable request, the
Parties shall confer in good faith about the proposed changes.  If the Parties
cannot agree on such changes within thirty (30) days after the date a Party
first delivered recommendations to the other Parties, then any Party may, by
notice to the other

 

22

--------------------------------------------------------------------------------


 

Parties delivered no later than thirty (30) days after the expiration of such
thirty (30) day period during which changes could not be agreed, terminate this
Agreement on fifteen (15) days’ written notice to the other Parties, subject to
Section 18.1 and Section 18.3 hereof. Notwithstanding the foregoing, changes to
the Pricing Schedule shall be subject to Section 3.7 and not to this
Section 4.1.1.

 

4.1.2        FMC shall assist SunTrust with the initial and ongoing
administration of the Program by providing Program analytics and portfolio
performance reporting on the Pools.  FMC shall provide a key metrics report
monthly, containing the information set forth in Schedule 1 to Exhibit D or as
otherwise agreed to in writing by the Parties; provided however, that FMC shall
not be required to deliver such report more frequently than weekly.  To support
this service, SunTrust will provide or cause to be provided to FMC accurate and
complete origination and servicing information periodically as reasonably
requested by FMC, including the amount of paid and unpaid principal and accrued
interest with respect to each Loan, and payment status, together with the
information contained in the data requirements set forth in this Agreement.  FMC
may create, use and disclose, in any manner reasonably necessary, any data, or
statistical abstracts of data, from Borrowers as long as all information which
identifies, or which reasonably could be used to identify Borrowers has been
removed.  FMC and SunTrust shall participate in monthly conference calls to
review portfolio performance, and the Parties shall discuss whether to implement
changes to the Program Guidelines.  As a result of its analysis of Loan data and
performance metrics, FMC may also provide SunTrust additional services such as
Borrower retention strategies and prepayment mitigation strategies, as agreed to
in writing from time to time.

 

4.1.3        FMC shall provide Services under this Section 4.1 in good faith and
in accordance with the same standard of care, judgment and conduct as would be
used by a reasonable and prudent professional providing such Services.  FMC
EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, REGARDING OR RELATING TO
FORWARD-LOOKING PORTFOLIO METRICS AND OTHER PREDICTIVE MEASURES, DOCUMENTS,
MATERIALS, ANALYSES, AND STATEMENTS IT PROVIDES TO SUNTRUST (COLLECTIVELY,
“FORWARD-LOOKING MATERIALS”).  WITH RESPECT TO THE FORWARD-LOOKING MATERIALS,
FMC (A) SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND ANY WARRANTY ARISING UNDER STATUTE OR
OTHERWISE IN LAW OR FROM A COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OR
TRADE PRACTICE; AND (B) DOES NOT WARRANT, GUARANTEE, OR MAKE ANY REPRESENTATIONS
REGARDING THE USE OF, OR THE RESULTS OF THE USE OF THE FORWARD-LOOKING MATERIALS
IN TERMS OF CORRECTNESS, QUALITY, ACCURACY OR RELIABILITY.

 

4.2           Post-Disbursement Loan Servicing.  FMC shall perform its
obligations to SunTrust as Portfolio Administrator, as defined and more fully
set forth in the Servicing Agreement.

 

4.3           Loan Sale; Right of First Refusal.

 

4.3.1        SunTrust agrees, in consideration of FMC’s undertakings pursuant to
this Agreement, that if SunTrust seeks or offers to sell, transfer, or assign
one or more Loans to any Person other than one of its Affiliates, SunTrust shall
notify FMC of any such proposed sale, transfer, or assignment, and invite FMC
and its Affiliates to participate as a potential purchaser in any bid process in
connection therewith.  If SunTrust receives any bona fide third-party written
offer to purchase such Loan(s) outside of a bid process initiated by SunTrust
(“Third-Party Offers”), SunTrust shall, prior to accepting any Third-Party
Offer, provide a copy of same to FMC, and FMC (or an entity affiliated with or
sponsored by FMC) shall have the sole and exclusive right to notify SunTrust
within [**] Business Days that it will purchase such Loan(s) on the terms of the
Third-Party Offer.  If, within [**] Business Days after receipt of the
Third-Party Offer from SunTrust, FMC (or an entity affiliated with or sponsored
by FMC) notifies SunTrust that it declines to purchase, or fails to notify
SunTrust that it (or an entity affiliated with or sponsored by it) will purchase
such Loan(s) on the terms of the Third-Party Offer, SunTrust shall within its
sole discretion

 

23

--------------------------------------------------------------------------------


 

be entitled to sell such Loan(s) to that third party, in whole or in part, for
its own account on the terms of the Third-Party Offer free and clear of any
claim under this Agreement.

 

4.3.2        SunTrust shall not, without the express written consent of FMC,
transfer, sell, or assign any Loan to an entity that has no function other than
to hold the Loans, or a “variable interest entity”, within the meaning of
Accounting Standards Codification, 810-10, Consolidation (ASC 810-10).

 

4.3.3        The funds in the Participation Account (including ongoing rights
and obligations related to Recoveries) shall accompany any transfer, sale or
securitization of Loans and be available for the transferee under the terms of
this Agreement if the rights of FMC and FMER to perform Services related to such
Loans and receive compensation for such Services under the terms of this
Agreement are also transferred.

 

4.4           Portfolio Management Services Generally.

 

4.4.1        SunTrust hereby retains FMER to perform Portfolio Management
Services.  FMER shall develop default prevention and collection strategies and
customized Borrower treatment streams to minimize credit losses.  Upon
SunTrust’s written request and approval, activities may include:

 

(a)  education of Borrower and Cosigner about Loan responsibilities both in
writing and through calls in preparation for repayment;

 

(b)  multi-channel (mail and outbound calling) contact strategies; or

 

(c)  development and optimization of tools (payment plans, forbearance, payment
vehicles, etc.) tailored to SunTrust needs.

 

In carrying out its duties with respect to the Portfolio Management Services and
subject to Section 4.6 and FMER’s indemnification obligations set forth herein,
FMER may retain and employ Subcontractors as provided herein.

 

4.4.2        Nothing in this Agreement shall be construed to require or permit
FMER to undertake direct or indirect collection activities with respect to
Borrowers or other consumer obligors, it being the intent of the Parties that
consumer-facing collection activities be conducted by Subcontractors primarily
engaged in the business of collecting consumer debts for third parties.

 

4.4.3        SunTrust shall cause Servicer to provide to FMER (a) consumer file
data in the manner and form described in Section 4.9.1, and (b) view-only access
to Borrower Loan accounts on Servicer’s system.

 

4.5           Early Awareness Services.  FMER shall perform the early awareness
services as described in this Section (“Early Awareness Services”).

 

4.5.1        Early Awareness Services consist of activities intended to alert
Borrowers who are approaching the end of their Eligible Institution enrollment,
or are no longer enrolled but not yet in repayment, to their repayment
obligations, available borrower benefits (such as ACH automatic payments) and
contact information for Servicer.  An additional objective of the Early
Awareness Services shall be to educate Borrowers of upcoming payment
requirements and advise Borrowers, if appropriate under the circumstances, of
the existence of deferment, forbearance and modified graduated repayments (MGRS)
alternatives under Program Guidelines then in effect, to reduce the number and
percentage of Borrowers becoming subsequently delinquent in the repayment
process.  Early Awareness Services include both telephonic and mail contacts, as
well as address verification and skip tracing; provided, however, Early
Awareness Services shall not include any activity that is prohibited by
Requirements of Law, as determined by SunTrust in its sole discretion.

 

4.5.2        Subject to Section 4.6 and FMER’s indemnification obligations set
forth herein, FMER may retain the Servicer and licensed, third party
Subcontractors to perform Early Awareness Services as

 

24

--------------------------------------------------------------------------------


 

described in this Section.  Subcontractors shall perform Early Awareness
Services in compliance with all Requirements of Law and this Agreement.

 

4.5.3        FMER shall oversee the results of operations of Subcontractors and
shall be responsible for all activities performed by Subcontractors.

 

4.6           Default Prevention Services.  FMER shall provide Default
Prevention Services as described in this Section 4.6 (“Default Prevention
Services”).

 

4.6.1  FMER shall retain and be responsible for licensed, third party
Subcontractors who are Approved Collectors to perform Default Prevention
Services.  FMER shall ensure Subcontractors perform Default Prevention Services
in compliance with all Requirements of Law and this Agreement.  FMER shall
manage Subcontractors in order to minimize losses from those categories of
Delinquent Loans for which SunTrust and FMER agree from time to time that
Default Prevention Services will be performed (i.e., Loans at or beyond a
specified stage of delinquency).  Such tactics shall be undertaken in order to
incent Borrowers who are past due but with respect to whom Servicer has not yet
submitted a “Default Notification” (as defined in the Servicing Guidelines) to
SunTrust to become current.  FMER shall require Subcontractors to provide
dedicated staff to make outbound calls related to past due accounts referred by
FMER and receive inbound calls resulting from Subcontractor’s efforts.  FMER
also shall require Subcontractors to draft and mail letters and conduct other
activities reasonably calculated to minimize losses from Delinquent Loans. 
Default Prevention Services include both telephonic and mail contacts, as well
as address verification and skip tracing; provided, however, Default Prevention
Services shall not include any activity that is prohibited by Requirements of
Law, as determined by SunTrust in its sole discretion.

 

4.6.2  FMER shall use commercially reasonable efforts to maximize collections in
connection with the operations of Subcontractors.

 

4.6.3  Notwithstanding anything to the contrary herein or in the Program
Guidelines or Servicing Agreement, and regardless of the length of the
delinquency of any Loan, in no event shall FMER and the applicable
Subcontractors continue the Default Prevention Services with respect to each
applicable Loan past the date a default notification is submitted with respect
to such Loan in accordance with the Servicing Guidelines.

 

4.6.4  Loan Payments.  Except as set forth in this Section 4.6.4, neither FMER
nor any Subcontractor shall solicit payments directly to FMER or the
Subcontractor from any Borrower or any other Person with respect to a Delinquent
Loan, or accept payments from any Borrower or any other Person with respect to a
Delinquent Loan.  Subcontractors shall direct Borrowers and any other Persons
making payments on behalf of a Borrower with respect to a Loan to make such
payments directly to Servicer or may (i) receive payments by electronic check or
other electronic means and post such payments directly to Servicer’s payment
system of record, such that the Subcontractor shall have processed the payment
on behalf of SunTrust but will not itself have received the payment funds, or
(ii) process payments as an ACH transmission whereby entries are initiated by
the Subcontractor to the Automated Clearinghouse through the rules and
guidelines established by the National Automated Clearinghouse Association as in
effect from time to time.  The Parties also acknowledge and agree that a
Subcontractor may facilitate payments to Servicer by taking information from a
Borrower or other Person necessary to effectuate such payments, and forwarding
such information to Servicer.  This Section 4.6.4 shall not affect the ability
of Approved Collectors to forward Borrower payments.

 

4.7           Subcontractors.  FMC and/or FMER may utilize the services of the
Subcontractors listed in Schedule 2 to Exhibit D in the performance of FMC’s
and/or FMER’s Services, provided that:  (a) FMC and/or FMER take commercially
reasonable due diligence measures before engaging such Subcontractor, and on at
least an annual basis thereafter, (b) FMC and FMER will remain liable for all
responsibilities and obligations of FMC and/or FMER under the terms and
conditions of this Agreement, even if some of

 

25

--------------------------------------------------------------------------------


 

such responsibilities and obligations are performed by FMC’s or FMER’s
Subcontractors; and (c) FMC and/or FMER enters into a written Agreement with any
such Subcontractor that requires the Subcontractor to abide by the terms and
conditions of this Agreement, including Requirements of Law, that are applicable
to FMC and/or FMER, as applicable.  FMC and FMER will pay, and hereby accept
full and exclusive liability for the payment of, any and all contributions and
taxes for unemployment compensation, disability insurance, old age pension, or
annuities, and all similar provisions now or hereafter imposed by any
Governmental Authority, which are imposed with respect to or measured by wages,
salaries, or other compensation paid by FMC and/or FMER to its Personnel;
provided, however, that with respect to Subcontractors, the foregoing obligates
FMC and/or FMER to compensate Subcontractor Personnel only as between SunTrust,
on the one hand, and FMC and/or FMER, on the other hand. Nothing in this
Agreement shall obligate SunTrust to compensate Personnel, including Personnel
of Subcontractors.

 

4.8           Special Accounts.

 

4.8.1        Bankruptcy.  In the event any Borrower becomes a debtor under the
U.S. Bankruptcy Code, FMER shall accept from Servicer the documentation
specified under “Bankruptcy Notification” set forth in the Servicing Guidelines
and file necessary proofs of claim and other documents required to preserve the
SunTrust’s interests in the subject Loan.  FMER shall promptly forward to
SunTrust any notice of an adversary proceeding received by it with respect to
any Loan other than a Charged Off Loan, and SunTrust shall be responsible for
the management and defense of such proceeding.

 

4.8.2        Deceased.  With respect to any Loan other than a Charged Off Loan,
in the event any Borrower subject to the Portfolio Management Services is
deceased, FMER shall be obligated to perform the applicable activities required
under this Agreement, the Program Guidelines and the Servicing Agreement related
to such deceased person.

 

4.8.3        Fraud.  With respect to any Application or Loan for which fraud or
identity theft is alleged, FMER shall assist SunTrust by promptly performing its
obligations and services required under the terms of this Agreement, the Program
Guidelines and the Servicing Agreement.

 

4.8.4        Complaints and Requests for Information.  In addition to any
requirements set forth in the Program Guidelines and the Servicing Agreement,
FMER will immediately notify SunTrust regarding any written consumer complaint
that it receives relating to the Services performed under this Agreement, and
shall forward a copy of the complaint to SunTrust.  FMER shall not respond to
any complaint or request for information on SunTrust’s behalf without prior
written approval of such response and attachments, if any.

 

4.8.5        Court Orders and Litigation.  In addition to the requirements in
the Program Guidelines and the Servicing Agreement, FMC and/or FMER shall
promptly notify SunTrust upon receipt of any subpoenas to forward documents,
testify in court proceedings or otherwise provide evidence with respect to its
performance of any Services hereunder, and respond to such subpoenas.  FMC
and/or FMER shall provide a copy of such responses, if applicable and if
permitted by Requirements of Law, to SunTrust.  FMC and/or FMER shall promptly
notify SunTrust upon receipt of any subpoenas to forward documents, testify in
court proceedings or otherwise provide evidence where SunTrust is the addressee
or named recipient.

 

4.9           Servicer Data to be Delivered for Program Support Services

 

4.9.1        Data Requirements:

 

4.9.1.1                     On a daily basis, SunTrust shall, through the
Servicer, provide the following data to FMC, along with other data reasonably
requested from time to time and necessary for the performance of the Services:

 

·              Default prevention data regarding Loans thirty-one (31) or more
days past due

 

26

--------------------------------------------------------------------------------


 

·              Default claims data for Charged Off Loans

·              Loan level Borrower communication details and call disposition
data reflecting dates and times of attempts and contacts, current principal
balance, amounts outstanding and past due, promise-to-pay dates and other
results of calls

 

4.9.1.2                     On a weekly basis, SunTrust shall, through the
Servicer, provide the following data to FMC, along with other data reasonably
requested from time to time and necessary for the performance of the Services:

 

·              Loan level detail, including information on the following
subjects:

 

·              Identifying information, such as account ID, name, address, birth
date, Social Security number, and telephone number

·              Disbursement dates and amounts

·              Loan type

·              Current principal balance

·              Interest rate, accrued interest, and capitalization

·              Current loan status

·              Enrollment status

·              Deferment and forbearance

 

4.9.1.3                     On a monthly basis, SunTrust shall, through the
Servicer, provide the following data to FMC no later than the third (3rd)
Business Day of each month, along with other data reasonably requested from time
to time and necessary for the performance of the Services:

 

·              Loan level detail, including information on the following
subjects:

 

·              Commonline data

·              Identifying information, such as account ID, name, address, birth
date, Social Security number, and telephone number

·              Disbursement dates and amounts

·              Loan type

·              Current principal balance

·              Interest rate, accrued interest, and capitalization

·              Current loan status

·              Enrollment status

·              Deferment and forbearance

·              Pricing tier

·              Loan payments

·              Repayment period

·              School identity and type

 

·              Transaction details for the month reflecting Borrower account
activity

·              Data reflecting eligibility for and usage of Borrower benefits

 

27

--------------------------------------------------------------------------------


 

4.9.2        Data Format:  File layouts must provide for “fixed-width” fields
using the ASCII character set.  Delimited data is also acceptable, provided that
FMC’s consent to the delimiter must be obtained.  If comma-delimited fields are
being submitted, then all text fields must be enclosed in double quotes.

 

4.9.3        Data Transmission:  Files will need to be encrypted (PGP preferred)
and delivered to FMC via FTP.  The filenames must include unique identifiers for
servicer name, snapshot or transaction file category, and contain a
date-time-stamp.

 

Example filename for raw data file: xxxxSD00.csv_ccyymmddhhmmss.sfx

XXXX = Client Abbreviation,

SD = Transaction Detail (Monthly Loan Transaction),

00 = Tiebreaker

sfx=current file suffix as .pgp

 

Example filename for PGP-encrypted data file: xxxxTD00.csv_ccyymmddhhmmss.sfx

XXXX = Client Abbreviation,

TD = Transaction Detail (Monthly Loan Transaction),

00 = Tiebreaker

sfx=current file suffix as .pgp

 

4.10         Portfolio Management Transfer.  SunTrust reserves the right to
perform all Services set forth in Sections 4.4 through 4.8 upon [**] Business
Days prior written notice to FMC if, after the full funding of the Participation
Account at the end of the Term and at the time SunTrust delivers such notice,
the amount of the balance in the Participation Account is below [**] per cent
([**]%) of the Participation Percentage multiplied by Outstanding Loan Volume. 
For example, if Outstanding Loan Volume is $[**], and the Participation
Percentage is [**]%, then SunTrust may deliver to FMC its notice of its election
to perform all Services set forth in Sections 4.4 to 4.8 if the balance in the
Participation Account is less than $[**].  In the event SunTrust provides such
notice to FMC, and the Services provided in this Section 4 are terminated,
(a) the transition rules set forth in Section 18.3.2 shall apply, and (b) after
the end of the Transition Period, SunTrust shall no longer be obligated to pay
to FMC the fee set forth in Section 6.4.1.

 

ARTICLE 5.  PURCHASE

 

5.1                                 FMC’s Purchase Obligations.  SunTrust shall
be entitled to cause FMC (or its Affiliate designee) to purchase, subject to the
terms and conditions set forth in this Section 5, any Loan (each such Loan
purchased pursuant to this Section 5, a “Purchased Loan”).  Such right shall
apply to any Loan that is reasonably determined by SunTrust to be a Loan which
should not have been approved due to FMER’s or FMC’s failure to comply in any
material respect with the terms of this Agreement, the Program Guidelines or
Requirements of Law, and not due to any action or omission of SunTrust.  In
order to exercise such purchase right, SunTrust, pursuant to the terms of and
within the time limitation set forth in the Program Guidelines and Servicing
Agreement, shall make demand of FMC in writing that FMC purchase such Loans as
have been so determined for an amount equal to the Purchase Price, calculated in
the manner set forth below.  If FMC objects to SunTrust’s characterization of
any Loan as a Loan which should not have been approved, the dispute resolution
procedure set forth in this Agreement shall apply; if FMC provides no such
objection to SunTrust within ten (10) Business Days of SunTrust’s written
purchase demand, then FMC shall pay SunTrust the Purchase Price in immediately
available funds (outside of funds in the Participation Account) within fifteen
(15) Business Days after receipt of SunTrust’s purchase notice.

 

5.2                                 Purchase Price.  The “Purchase Price” for
each Purchased Loan shall be an amount equal to the outstanding balance of the
Loan, including accrued and unpaid interest through the date the Loan is removed
from the Servicer’s system.

 

28

--------------------------------------------------------------------------------

 

5.3                                 Conveyance.  Upon payment of the Purchase
Price with respect to such Loans which should not have been approved, SunTrust
shall convey to MG Private Student Loan Trust 2010-1, at FMC’s cost and expense,
any such Purchased Loan.  No later than the time that is contemporaneous with
the payment of the Purchase Price, SunTrust shall deliver, or cause to be
delivered, to MG Private Student Loan Trust 2010-1 (or its designee) the Credit
Agreement, all related Loan documentation and complete Loan file relating to
such Purchased Loan and shall execute and deliver such instruments of transfer
or assignment, in each case without recourse absent any violation by FMC or
SunTrust of Requirements of Law or the Credit Agreement, as shall be necessary
to vest in FMC (or its Affiliate designee) title to such Purchased Loan.

 

ARTICLE 6.  FEES

 

6.1           Invoices.  All fees will be invoiced to SunTrust by FMC on behalf
of itself and FMER at the following address:

 

SunTrust Bank

SunTrust Education Loans

1001 Semmes Avenue

Richmond, VA 23224

Attn: Marnie Crane

 

SunTrust may change its designated address for invoices at any time by written
notice to FMC which meets the requirements of Section 19.1.

 

6.2           General.  All fees shall be paid by SunTrust within sixty (60)
days after SunTrust’s receipt of the invoice therefor, except fees subject to
good faith dispute between the Parties.  In the event any fees have been made
for a cancelled Disbursement, as defined by the cancellation window described in
the Servicing Guidelines, SunTrust shall offset future fees with any and all
prior fees paid for such cancelled Disbursement.  Except as set forth in this
Article 6, Section 18.1.2, Section 18.3.1, or as otherwise set forth in this
Agreement, no fees will be paid after the termination of this Agreement, except
for Applications which have already been submitted and credit approved prior to
the termination of this Agreement.  Except pursuant to an indemnity obligation
or as otherwise expressly stated in this Agreement, no other amounts shall be
due or payable by SunTrust.

 

6.3           Loan Processing Services Fees.

 

6.3.1        For the Loan Processing Services rendered during the Term of this
Agreement, FMC shall invoice to SunTrust on a monthly basis, and SunTrust shall
pay to FMER fees (the “Loan Processing Fees”)” equal to [**]% of the principal
amount of the Disbursed Loan Amount for the prior month.

 

6.3.2        Loan Processing Fees shall be invoiced monthly as agreed by the
Parties from time to time.  FMC’s invoice for FMER’s Loan Processing Services
will state the number and amount of Loans disbursed during the month covered by
the invoice.

 

6.4           Program Support Services Fees.

 

6.4.1        For Program Support Services rendered during the Term of this
Agreement, other than Production Support Services and Program Administration
Services, SunTrust shall pay FMC an ongoing monthly fee equal to [**]%
multiplied by the Average Daily Balance, divided by [**].  SunTrust shall be
invoiced on a monthly basis by the Servicer and shall remit payment to the
Servicer for all Program Support Services fees incurred hereunder.

 

6.4.2        For Production Support Services rendered during the Term of this
Agreement, FMC shall invoice SunTrust for, and SunTrust shall pay FMC, a fee
equal to [**]% of the Disbursed Loan Amount

 

29

--------------------------------------------------------------------------------


 

in the previous month for Loans sourced through the FMC URI/URL, payable monthly
in accordance with this Article 6.

 

6.5           Participation Account Administrative Fee; Program Administration
Services Fees.

 

6.5.1        For administration of the Participation Account, SunTrust shall pay
the monthly Participation Account Administrative Fee as set forth in this
Agreement.  For Program Administration Services, SunTrust shall pay FMC the
monthly Program Administration Services Fee.

 

6.5.2        SunTrust shall be invoiced for this fee monthly by FMC.

 

6.5.3        Notwithstanding Section 6.5.1, in the event the Program
Administration Services Fee is less than $[**], SunTrust shall offset the
Participation Account Administrative Fee by an amount equal to the amount the
Program Administration Services Fee falls below $[**].

 

6.6           After termination of this Agreement, SunTrust shall continue to
pay FMC the Program Administration Services Fee on a monthly basis.

 

6.7           For example purposes only, with respect to the fees for Program
Support Services, Participation Account Administration, and Program
Administration Services:

 

Average Daily Balance

 

$[**]

 

 

Monthly Accrued Interest

 

$[**]

 

 

Sum of accrued interest due to FMC in each pricing segment

 

$[**]

 

 

Program Support Services Fee

 

$[**]

 

([**]% * Average Daily Balance)/ [**]

Participation Account Administrative Fee (monthly)

 

$[**]

 

([**]% * Average Daily Balance)/ [**]

Program Administration Services Fee (monthly)

 

$[**]

 

(FMC Share of Portfolio Yield, less the Program Support Services Fee, less the
Participation Account Administrative Fee)

 

ARTICLE 7.          FMC CREDIT ENHANCEMENT

 

7.1           Participation by FMC.  In connection with Loans originated and
funded under the terms of this Agreement, FMC agrees to fund the Participation
Account for charge off coverage and credit enhancement purposes.  The
Participation Account shall be governed by this Article VII and an agreement
between FMC and SunTrust regarding deposits, withdrawals, and procedures
relating to the Participation Account (the “Participation Account Deposit
Agreement”).  SunTrust agrees to compensate FMC, by paying to FMC an undivided
fractional interest in the Portfolio Yield from its portfolio of such Loans, on
the following terms and conditions:

 

7.1.1        Initial Participation Account Deposit; Quarterly Participation
Account Deposits.  Prior to the commencement of the Loan Processing Services,
FMC shall deposit the Initial Participation Account Deposit in a Participation
Account for the initial Pool, which amount shall be counted toward the
Participation Cap.  Not later than fifteen (15) days following the end of each
calendar quarter, FMC shall calculate the average of (i) the Participation
Interest on the initial Pool as of the end of such quarter and (ii) the
Participation Percentage multiplied by the Disbursed Loan Amount as of the end
of such quarter, in each case after giving effect to changes to the Projected
Default Rate as of quarter-end.  Not later than fifteen (15) days following the
end of the calendar quarter, and subject to the Participation Cap, FMC shall
deposit in the Participation Account the amount, if any, by which the foregoing
average exceeds the cumulative previous deposits made by FMC to the
Participation Account as of the end of such quarter (each, a “Participation
Account Deposit”).  The Parties intend that additional Participation Account
Deposits shall be made by FMC quarterly through the expiration or termination of
this Agreement,

 

30

--------------------------------------------------------------------------------


 

subject to the Participation Cap, to the extent the distribution of the
Disbursed Loan Amount among pricing tiers changes the Projected Default Rate,
and therefore, the Participation Interest, for the Pools, taken together.

 

7.1.2        Initial Participation Account Deposit Reconciliation.  On the last
day of the month in which the first anniversary of the Initial Participation
Account Deposit by FMC occurs, FMC shall be entitled to a payment from the
Participation Account of any amount by which the sum of Participation Account
Deposits exceeds the Participation Percentage multiplied by the Disbursed Loan
Amount, including remaining scheduled Loan disbursements, through the last day
of such month (e.g., if Loan volume is substantially below projections, the
amount, if any, by which the Initial Participation Account Deposit exceeded the
required deposit for Disbursed Loan Amount during the first year of the
Agreement).  SunTrust agrees to withdraw and pay such amounts to FMC within
fifteen (15) days after the end of such month.

 

7.1.3        Participation Account Deposits for Subsequent Pool;
Reconciliation.  With respect to the second Pool during the Term, subject to the
Participation Cap, FMC shall deposit an Initial Participation Account Deposit in
the Participation Account prior to the disbursement of the first Loan in such
Pool.  Not later than fifteen (15) days following the end of each calendar
quarter during the second year of the Term, FMC shall calculate the average of
(i) the Participation Interest on the Pools as of the end of such quarter and
(ii) the Participation Percentage multiplied by the Disbursed Loan Amount as of
the end of such quarter, in each case after giving effect to changes to the
Projected Default Rate as of quarter-end.  Not later than fifteen (15) days
following the end of the calendar quarter, FMC shall deposit in the
Participation Account the amount, if any, by which the foregoing average exceeds
the cumulative previous deposits in the Participation Account as of the end of
such quarter, minus amounts paid from the Participation Account pursuant to
Section 7.1.2. Not later than 270 days following the end of the then-current
Term (to allow for all final disbursements and any cancellations thereof to be
made), and subject to the Participation Cap, (a) if the sum of previous deposits
in the Participation Account as of the end of the then-current Term is less than
the Participation Percentage for all Pools multiplied by the Disbursed Loan
Amount plus the amount of all remaining scheduled Loan disbursements, for all
Pools as of the end of the then-current Term, after giving effect to changes to
the Projected Default Rate as of the end of the Term, then FMC shall deposit a
final Participation Account Deposit into the Participation Account equal to the
amount of such difference, or (b) if the sum of all Participation Account
Deposits is greater than the Participation Percentage for all Pools multiplied
by the Disbursed Loan Amount plus the amount of all remaining scheduled Loan
disbursements for all Pools, then FMC shall be entitled to payments from the
Participation Account of any amount by which the sum of Participation Account
Deposits exceeds the Participation Percentage for all Pools as of the end of the
Term multiplied by the Disbursed Loan Amount plus the amount of all remaining
scheduled Loan disbursements for all Pools as of the end of the Term.  SunTrust
agrees to withdraw and pay to FMC such amounts subject to subsection (b) above,
if any, no later than two hundred eighty-five (285) days after the end of the
Term.

 

7.1.4        Charged Off Loan Payments.  Not later than thirty (30) days
following the end of each month, SunTrust shall withdraw on a monthly basis from
the Participation Account, to the extent of available funds, the outstanding
principal and accrued interest balance as of the date each Charged Off Loan is
moved from the Servicer’s system.  Upon SunTrust’s withdrawal under this
Section 7.1.4, SunTrust shall assign the Charged Off Loan to FMC (or its
Affiliate designee) by delivering, or causing to be delivered, the Credit
Agreement, all related Loan documentation and complete Loan file relating to
such Charged Off Loan and shall execute and deliver such instruments of transfer
or assignment, in each case without recourse absent any violation by FMC or
SunTrust of Requirements of Law or the Credit Agreement, as shall be necessary
to vest in FMC (or its Affiliate designee) title to such Purchased Loan.  On the
date of any payment under this Section, SunTrust shall only be entitled to
withdraw a payment in an amount equal to the outstanding principal and accrued
interest balance as of the date each Charged Off Loan is moved from the
Servicer’s system.  Notwithstanding any other provision in this Agreement to the

 

31

--------------------------------------------------------------------------------


 

contrary, if the funds in the Participation Account are not sufficient to cover
the payment to SunTrust for any Charged Off Loan, the payment to SunTrust for
such Charged Off Loan will be made when funds become available through the
deposit of Recoveries in the Participation Account.  Funds deposited in the
Participation Account under Section 7.1.5 hereof shall not be available for
withdrawal by SunTrust under this Section 7.1.4.

 

7.1.5        Participation Account Administrative Fee.  Not later than thirty
(30) days following the end of each month, SunTrust shall deposit the
Participation Account Administrative Fee in the Participation Account. 
Regardless of whether funds in the Participation Account are sufficient to cover
the payment to SunTrust for any Charged Off Loan, the Participation Account
Administrative Fee deposited by SunTrust shall be released to FMC within two
(2) Business Days of deposit into the Participation Account.  During the Term,
the Participation Account Administrative Fee shall be modified quarterly to
reflect the extent to which the distribution of the Disbursed Loan Amount among
pricing tiers changes the Projected Default Rate for the Pool.  FMC shall
invoice SunTrust for the amount of such fee as set forth in Section 6.2.

 

7.1.6        Participation Account Payments.  In addition to any payments set
forth in Section 7.1.2, payments shall be made to FMC monthly, after the date
that is forty-eight (48) months after the Effective Date, to the extent that
funds in the Participation Account as of the end of any month, as a percentage
of Outstanding Loan Volume as of the end of such month, exceed the ratio,
expressed as a percentage, of the Participation Percentage, after giving effect
to changes to the Projected Default Rate as of the end of the Term to Disbursed
Loan Amount (such excess, the “Participation Account Excess Percentage”).  Such
monthly payment to FMC at the end of any such month (the “Participation Account
Payment”) in which the Participation Account Excess Percentage is positive shall
equal the Participation Account Excess Percentage multiplied by the Outstanding
Loan Volume at the end of such month.

 

7.1.7        Recoveries.  After the payment to SunTrust with respect to any
Charged Off Loans under Section 7.1.4, and after SunTrust has assigned the
Charged Off Loan to FMC, Recoveries shall be deposited in the Participation
Account by MG Student Loan Trust 2010-1 and its agents.

 

7.1.8        Review of Participation Reporting.  FMC and SunTrust shall review
the quarterly Participation Account report during the first ten (10) days after
receiving it and shall notify the other Party in writing (which may be in the
form of an email communication) if it in good faith disputes any items in such
report during such 10-day period.  If either FMC or SunTrust disputes items in
the report, the payments required in Section 7.1.4 relating to such disputed
item shall be withheld until such dispute is resolved to the satisfaction of
FMER, SunTrust and FMC.  If, within thirty (30) days of receiving a notice of
dispute, the Parties are unable to resolve the dispute, any Party may invoke the
dispute resolution procedures of this Agreement.

 

7.1.9        Account Access.  SunTrust agrees that it shall provide view-only
online access to the Participation Account to FMC and/or FMER employees
designated by FMC and/or FMER from time to time.

 

7.1.10      Security Interest in Participation Account.  FMC hereby grants
SunTrust a security interest in the Participation Account pursuant to Article 9
of the Georgia Uniform Commercial Code (“Article 9”).  SunTrust is responsible
for perfecting this security interest in accordance with Article 9.  FMC shall
cooperate in good faith to enable SunTrust to perfect its security interest in
the Participation Account, including, but not limited to, by entering into a
mutually acceptable Participation Account Deposit Agreement with SunTrust.  Any
such Participation Account Deposit Agreement or similar agreement, or other
means of perfecting SunTrust’s security interest, shall be consistent with the
purpose and terms of this Agreement.  SunTrust shall be entitled to enforce its
security interest in the Participation Account in accordance with Article 9,
subject to the terms of this Agreement, only upon the occurrence of

 

32

--------------------------------------------------------------------------------


 

one or more events giving SunTrust the right to terminate this Agreement
pursuant to Section 18.2.1 hereof.

 

7.1.11      Participation Cap and Transition.  At such time as FMC has
deposited, in the aggregate and inclusive of Initial Participation Account
Deposits, [**] dollars ($[**]) in the Participation Account, FMC shall monitor
the number and amount of pending Applications and amount of potential Loan
disbursements, and FMC and SunTrust shall confer and mutually establish a date
to cease accepting new Applications.  Such date shall reasonably approximate the
date on which cumulative deposits in the Participation Account, whether
previously made by FMC or which FMC will be obligated to make once Loan
disbursements are complete, are expected to equal or exceed [**] dollars
($[**]), after giving effect to estimated future Loan disbursements that will be
made for all Applications submitted for a credit inquiry on or before such
date.  All Applications submitted for a credit inquiry by such date shall be
processed in accordance with Section 18.4 of this Agreement, and FMC shall make
Participation Account Deposits in connection with any Loans made for such
applications, regardless of whether the total deposits ultimately made by FMC in
the Participation Account are less than or greater than [**] dollars ($[**]).

 

ARTICLE 8.  REPRESENTATIONS AND WARRANTIES

 

8.1           Representations and Warranties of the Parties.  Each Party hereby
represents and warrants to the other Parties as of the Execution Date and
throughout the Term of this Agreement as follows:

 

8.1.1        Organization.  It is duly organized, validly existing and in good
standing under the laws of its state of organization and/or the United States,
and has full power and authority to conduct its business as it is presently
being conducted.

 

8.1.2        Authorization.  It has all necessary authority and has taken all
necessary action to enter into this Agreement, and subject to the satisfaction
or waiver of the Effectiveness Conditions, on the Effective Date, to consummate
the transactions contemplated hereby and to perform its obligations hereunder. 
This Agreement has been duly executed and delivered by each Party and is a
legal, valid and binding obligation of each Party, enforceable against it in
accordance with its terms, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency, rearrangement, reorganization or similar
debtor relief legislation affecting the rights of creditors generally from time
to time in effect and by general principles of equity (regardless of whether
such enforcement is sought in a proceeding at law or in equity) and the
discretion of the court before which any such proceeding may be brought.

 

8.1.3        Absence of Conflicts.  Neither the execution and delivery of this
Agreement by any Party nor the performance by any Party of its obligations
hereunder will result in (i) a violation of the articles of incorporation or
charter documents of such Party, (ii) a breach of, or a default under any
contract, agreement, instrument, lease, commitment, franchise, license, permit
or authorization to which such Party is a party or by which it or its assets are
bound, which breach or default would have a material adverse effect on its
business or financial condition or its ability to consummate the transactions
contemplated hereby, or (iii) a violation by such Party of any Requirements of
Law, which violation would have a material adverse effect on such Party’s
business or financial condition, its ability to consummate the transactions
contemplated hereby or perform its obligations hereunder, or which could
materially impair the enforceability of the Loans.

 

8.1.4        Consents and Approvals.  Each Party has obtained any and all
consents, approvals or authorizations of, and made any and all declarations,
filings or registrations with, any Governmental Authority, or any other Person,
required to be obtained or made by such Party in order to execute, deliver and
perform its obligations under this Agreement or consummate the transactions
contemplated hereby, except where the failure to do so would not have a material
adverse effect on its business or financial condition, its ability to consummate
the transactions contemplated hereby or perform its obligations hereunder, or
which would not materially impair the enforceability of the Loans.

 

33

--------------------------------------------------------------------------------


 

8.1.5        Litigation.  There is no action, order, writ, injunction, judgment
or decree outstanding or claim, suit, litigation, proceeding, labor dispute,
arbitral action or investigation pending, or to the actual knowledge of any
Party threatened, against or relating to such Party that would likely have a
material adverse effect on this Agreement or on its business or financial
condition, its ability to consummate the transactions contemplated hereby or
perform its obligations hereunder, or which could materially impair the
enforceability of the Loans.

 

8.1.6        Compliance with Law.  It does and will at all times comply with all
applicable Requirements of Law, in all material respects including the
provisions of Title X and the marketing and conduct requirements of Section 1011
thereof, 15 U.S.C. § 1650.

 

8.1.7        Intellectual Property.  It owns, or has the right to use under
valid and enforceable agreements, all intellectual property rights reasonably
necessary for and related to its performance under this Agreement and such
performance will not infringe or violate any intellectual property rights of any
other Person.

 

Each Party is bound by the representations and warranties specifically
designated to it within this Agreement and any exhibit attached hereto.

 

8.2           Representations and Warranties of SunTrust.  With respect to Loan
Processing Services and subject to FMER’s and FMC’s representations, warranties
and covenants regarding compliance with Requirements of Law as expressly set
forth in the Agreement, SunTrust represents, warrants and covenants to FMC and
FMER that it will at all times comply with all Requirements of Law.  Without
limiting the generality of the foregoing, SunTrust represents, warrants and
covenants that:

 

8.2.1        all documents and forms provided by SunTrust to FMC or FMER and all
instructions with respect thereto, including the forms of loan applications and
Credit Agreements, comply with all Requirements of Law;

 

8.2.2        SunTrust is a federally-insured financial institution and has
obtained any and all consents, approvals or authorizations of, and made any and
all declarations, filings or registrations with, any Governmental Authority, or
any other Person, required to be obtained or made by it in order to advertise,
make, fund, hold or collect Loans; and

 

8.2.3        the Program Guidelines, including but not limited to the Pricing
Schedule, all marketing activities and SunTrust Materials with respect to the
Program conform to all Requirements of Law, including the Truth-in-Lending Act
and Regulation Z, the Federal Trade Commission Act and any interpretations
issued by the Federal Trade Commission and federal banking regulators, the Equal
Credit Opportunity Act, Higher Education Opportunity Act Title X, the Student
Lending Accountability, Transparency and Enforcement Act, all implementing
regulations and all similar state and/or federal laws that may be now in effect
or hereinafter enacted.

 

8.3           Representations and Warranties of FMER.  With respect to Loan
Processing Services, FMER hereby represents and warrants to SunTrust at the time
of each Loan disbursement, subject to the exceptions noted in subsection 8.3.12
below, as follows:

 

8.3.1        With respect to each Loan originated hereunder, a Credit Agreement
has been duly and properly executed by the Borrower thereunder and is
enforceable against such Borrower in accordance with its terms except as
enforceability may be affected by bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally and by equitable
principles.

 

8.3.2        Without limiting the generality of the foregoing subsection 8.3.1,
each Loan has been made to a Borrower who, at the time of origination of the
Loan:

 

34

--------------------------------------------------------------------------------


 

(i)            had the legal capacity to execute and deliver a Credit Agreement
under Requirements of Law, including attaining the age of majority;

 

(ii)           was not deceased; and,

 

(iii)          was a United States citizen/national or a permanent resident
alien of the United States.

 

8.3.3        Except as expressly otherwise approved in writing by SunTrust, each
Loan has been originated in the United States of America, its territories, its
possessions or other areas subject to its jurisdiction, by FMER in the ordinary
course of its business.

 

8.3.4        Each Loan has been originated in conformity in all material
respects with the Program Guidelines and all Requirements of Law with respect to
the origination thereof, including the Equal Credit Opportunity Act and any
applicable usury laws.  No Application for a Loan shall be, or has been,
rejected, approved or discouraged by FMER on behalf of SunTrust on the basis of
race, sex, color, religion, national origin, age (other than laws limiting the
capacity to enter a binding contract) or marital status, the fact that all or a
part of any Applicant’s income derives from any public assistance program, or
the fact that any Applicant has, in good faith, exercised any right under the
Consumer Credit Protection Act.

 

8.3.5        Each Loan has been documented on forms set forth in the Program
Guidelines, which forms, except to the extent otherwise modified from time to
time pursuant to Section 3.1.1, (a) require interest accrual (whether or not
such interest is being paid currently or is being capitalized) and yield
interest at the applicable rate thereto, (b) provide or, when the payment
schedule with respect thereto is determined, will provide for payments on a
periodic basis that fully amortize the principal amount of the Loan by its
maturity, as such maturity may be modified in accordance with any applicable
deferral or forbearance periods granted in accordance with Requirements of Law
and the Program Guidelines; and (c) contain consumer loan terms in strict
conformity with the Program Guidelines;

 

8.3.6        With respect to each Loan (subject to SunTrust’s obligations
above), FMER has provided or caused to be provided, all notices, statements and
disclosures required under the Program Guidelines, Requirements of Law, and
rules and regulations with respect to the origination thereof, including but not
limited to the Truth-in-Lending Disclosure Statements, and each such notice,
statement and disclosure was true, correct and complete in all material respects
when provided;

 

8.3.7        Neither FMER nor any of its Affiliates has received any notice or
communication alleging noncompliance with the Program Guidelines, or any
applicable Requirement of Law with regard to the origination of any Loan.

 

8.3.8        FMER has not impaired, waived, altered or modified the terms of any
Credit Agreement.

 

8.3.9        All data and records provided by or on behalf of FMER to SunTrust
(and the Servicer) with respect to each Loan shall be true, correct and complete
when provided in all material respects.

 

8.3.10      At the time of application, according to the credit bureau report or
self-reported application information, no Borrower was a debtor in a bankruptcy
proceeding.

 

8.3.11      All agreements with Subcontractors shall require the Subcontractors
to perform in accordance with the relevant portions of this Agreement, the
Program Guidelines, the Servicing Agreement, and Requirements of Law.

 

35

--------------------------------------------------------------------------------

 

8.3.12                  All of FMC’s and FMER’s representations, warranties and
covenants hereunder are subject to the following:

 

(i)                                     FMC’s and FMER’s representations,
warranties and covenants hereunder shall not be breached by any occurrence or
condition to the extent such occurrence or condition is caused by a breach of
one or more of SunTrust’s representations, warranties or covenants regarding
compliance with Requirements of Law or the failure of SunTrust to perform any of
its other agreements hereunder related to FMER’s or FMC’s performance as
expressly set forth in this Agreement.

 

(ii)                                  Execution of Credit Agreements shall be
deemed lawful and complete if: (A) an original document received by U.S. mail
contains original signatures purporting to be the signatures of all Borrowers,
(B) a copy received by fax contains copies of signatures purporting to be
signatures of all Borrowers, or (C) if execution is by electronic signature, the
Borrower who is electronically signing has satisfied the authentication criteria
set forth in the Program Guidelines.

 

(iii)                               In performing its obligations under this
Agreement, FMC and FMER shall be entitled to rely on the accuracy and
completeness of all information provided to it by SunTrust, any Borrower or any
Eligible Institution.

 

(iv)                              To the extent that FMER has followed the
policies and procedures set forth in its Customer Identification Program, Red
Flags Program and Address Mismatch Program, neither FMC nor FMER shall not be
liable with respect to any Borrower fraud, identity theft or defective execution
with respect to any Applicant or Borrower (or purported Applicant or Borrower).

 

8.4                                 Custom Scoring Model.  FMC represents and
warrants that its custom and proprietary score model complies with Requirements
of Law, including that the model does not use (i) any of the following elements
as inputs or model variables: gender, age, race, color, religion, national
origin, childbearing or familial status, marital status, ethnic group, veteran
status, disability, receipt of income from any public assistance program, or
good faith exercise of any right under the federal Consumer Credit Protection
Act, or any other factor prohibited by Requirements of Law, or (ii) geographic
information in a way that would result in restricting credit from geographic
areas on any basis prohibited by Requirements of Law.

 

8.5                                 Performance of FMER and FMC.  Each of FMER
and FMC acknowledge and agree with SunTrust that each of them shall be jointly
and severally liable to SunTrust for any failure of either of them to perform as
required by the terms of this Agreement.

 

8.6                                 Licensing.  Each Party warrants that it will
maintain during the effectiveness of this Agreement the legal authority to
conduct all of the activities required to be conducted by it pursuant to the
terms of this Agreement.  As of the Execution Date, FMER has applied for the
licenses set forth on Exhibit J (the “FMER License Applications”).  If the FMER
License Application in Massachusetts has not been approved prior to the
Effective Date, FMER shall not charge SunTrust the fee set forth Section 6.3.1
for any Loan for which any Borrower is a resident of Massachusetts until FMER
obtains its Massachusetts license.  If the FMER License Application in New
Jersey has not been approved prior to the Effective Date, FMER shall not accept
any Applications for which any Applicant is a resident of New Jersey, until FMER
obtains its New Jersey license.

 

ARTICLE 9.     COMPLIANCE WITH REQUIREMENTS OF LAW.  Each Party shall comply
with all applicable Requirements of Law in all material respects in performing
its respective obligations under this Agreement.  Notwithstanding the foregoing,
the Parties acknowledge and agree that unless expressly

 

36

--------------------------------------------------------------------------------


 

set forth in the Agreement, neither FMER nor FMC makes any representation or
warranties regarding conformity of any loan servicing processes or loan product
terms or any forms, documents or disclosures with Requirements of Law.  With
respect to all aspects of the Program for which FMER and FMC make no express
representations, including the Program Guidelines, SunTrust shall be responsible
for compliance of such aspect of the Program with Requirements of Law.

 

ARTICLE 10.                      INSURANCE.

 

10.1                           FMC shall (on behalf of itself and its
Affiliates) at all times and at its sole cost and expense, keep in full force
and effect until one (1) year after termination of this Agreement, the insurance
coverage in amounts no less than what is specified on Exhibit H, attached hereto
and incorporated herein (“Insurance Requirements”).  All insurance policies or
bonds required by this Agreement will be issued by insurance companies with
an A.M. Best Rating of not less than “A1”, a Standard & Poor’s rating of not
less than “A-”, or a Moody’s rating of not less than “A3”.  Except as otherwise
approved in writing by SunTrust, FMC must also ensure that its Subcontractors
comply with the Insurance Requirements.  FMC shall also maintain workers
compensation insurance in compliance with all applicable Requirements of Law.

 

10.2                           No insurance policy shall be cancelled, amended
or modified by FMC in any manner that materially limits, restricts, or
conditions the coverage provided, decreases the amount of coverage or increases
the deductible, or in any other way reduces the coverage provided with the
result that the Insurance Requirements are no longer met, without the prior
written consent of SunTrust, which shall not be unreasonably withheld. 
Cancellation, amendment or modification of any insurance policy shall not
relieve either FMC of its continuing obligation to maintain insurance coverage
in accordance with the Insurance Requirements.

 

10.3                           FMC agrees to waive, and will require its
insurers to waive, all rights of subrogation against SunTrust, its directors,
officers, and Personnel as it relates to the General Liability and Umbrella
Liability policies required on Exhibit H.  On or prior to the Effective Date,
FMC will provide SunTrust with a certificate of insurance evidencing such
required coverage; provided that SunTrust reserves the right to require FMC to
deliver complete copies of FMC’s insurance policies from time to time
thereafter.  In addition, SunTrust will be notified of any material change or
cancellation of such policies with at least thirty (30) days prior written
notice.  Notwithstanding any other provision in this Agreement, if FMC, at any
time, neglects or refuses to maintain or deliver evidence of the insurance
required herein within a reasonable time after SunTrust’s request, or should
such insurance be canceled or materially changed with the result that the
Insurance Requirements are no longer met without SunTrust’s consent, SunTrust
will have the right to immediately terminate this Agreement without penalty,
subject to Section 18 hereof.

 

ARTICLE 11.                      INTELLECTUAL PROPERTY.

 

11.1                           Except as otherwise agreed to in writing by the
Parties, in connection with the provision of Services as specified in this
Agreement, each Party shall retain all right, title and interest in and to its
intellectual property, Proprietary Information, systems, software, programs,
processes, technology, services, methodologies, models, products, trademarks,
service marks and any other materials or rights, tangible or intangible
(collectively, “Intellectual Property”) and nothing shall or shall be construed
to restrict, impair, transfer, license, convey or otherwise alter or deprive
either Party of any of its rights or proprietary interests in its Intellectual
Property, including any modifications, enhancements or derivative works thereof.

 

11.2                           No Party may use any other Party’s Intellectual
Property for any purpose other than as specified in this Agreement.  Upon
expiration or termination of this Agreement, all licenses granted by any Party
to the other shall immediately terminate without notice required, and each Party
shall return the other Party’s Intellectual Property and all copies or
derivative works made thereof, as specifically permitted hereunder. 

 

37

--------------------------------------------------------------------------------


 

Each Party shall have no further rights or licenses to use the other Party’s
Intellectual Property or any such copies or derivative works, except as
specifically agreed between the Parties in writing.

 

11.3                           Nothing contained in this Agreement shall be
construed as granting to any Party any right or license under any of the other
Parties’ present or future patent rights or copyrights, or as granting to any
Party any right or license to use for any purpose other than those purposes
expressly stated herein any of the other Parties’ information or any other
information, materials or results received, discovered, or produced by any Party
in connection with the Services performed for SunTrust.

 

ARTICLE 12.                      BOOKS AND RECORDS; AUDIT RIGHTS

 

12.1                           Maintenance of Books and Records.  Each Party
will keep proper books and records reflecting all of its activities and
transactions under this Agreement so that its financial statements can be
maintained in accordance with generally acceptable accounting practices.  Each
Party shall maintain its books and records relating to activities under this
Agreement throughout the term hereof and thereafter for such periods as are
required under applicable Requirements of Law or such Party’s policy, whichever
is longer.

 

12.2                           Recordkeeping Requirements.  FMER shall retain
the original Credit Agreement for each Loan (or a copy thereof in the case of
execution by fax or electronic signature as permitted in the Program
Guidelines), along with a complete copy of the Truth in Lending Disclosure
Statements (other than the Application and Solicitation Disclosure), income
verification, enrollment verification/certification of the Loan by the Eligible
Institution, credit bureau report, missing information notices, correspondence
from the Applicant(s), and all other documents and data related to the Loan,
whether originally sent to SunTrust (and forwarded to FMER) or to FMER.  FMER
shall also retain records of the time and date each Applicant acknowledges the
Application and Solicitation Disclosure and records of the content of the
Application and Solicitation Disclosure that each Applicant viewed at such date
and time.  FMER will be responsible for the safe maintenance of such Loan
documentation and all records of Applicant Information for at least seven
(7) years from either the time the Loan is fully repaid or the Loan is sold by
SunTrust to a third party.

 

12.3                           Audit Rights.

 

12.3.1                  General Audits.  SunTrust shall have the right to
review, inspect and audit, at SunTrust’s expense, at such reasonable times as
mutually agreed by the Parties, and upon at least ten (10) Business Days’
advance notice, the books, records, documents, other writings, information,
whether in hard copies, electronic form or otherwise, of FMC or any Affiliate
thereto performing Services to the extent related to: (i) such Party’s
activities hereunder or (ii) conformance with such Party’s obligations
hereunder.  Upon at least ten (10) Business Days’ advance written notice to FMC,
and subject to FMC’s reasonable security requirements, FMC shall provide to
SunTrust (and SunTrust’s internal and external auditors, inspectors, regulators
and other representatives that SunTrust may designate from time to time) access
at reasonable hours to FMC’s Personnel, to the facilities at or from which
Services are then being provided, and to FMC’s records and other pertinent
information, all to the extent relevant to FMC’s obligations under this
Agreement.  Such access shall be provided for the purpose of performing audits
and inspections of FMC and its businesses and to examine FMC’s performance under
this Agreement, including: (a) verifying the integrity of data related to or
concerning systems in FMC’s possession and control; (b) examining the systems
that process, store, support and transmit such data; (c) examining the controls
(e.g., organizational controls, input/output controls, system modification
controls, processing controls, system design controls and access controls) and
the security, disaster recovery and back-up practices and procedures;
(d) examining FMC’s measurement, monitoring and management tools; and
(e) enabling SunTrust to meet applicable legal, regulatory and contractual
requirements.  FMC shall provide any assistance reasonably requested by SunTrust
or its designee, and at SunTrust’s expense, in conducting any such audit.  Such
audit and any information obtained therefrom shall be subject to the
confidentiality

 

38

--------------------------------------------------------------------------------


 

restrictions contained in this Agreement and SunTrust shall be responsible for
enforcing such restrictions with respect to its internal and external auditors,
inspectors, regulators (to the extent permitted by Requirements of Law) and
other representatives.  SunTrust shall also have the right to perform a monthly
audit of Application and Loan files at a time and using procedures mutually
acceptable to FMER and SunTrust.

 

12.3.2                  Within five (5) Business Days of receipt of any audit
notice, FMC shall notify SunTrust, in writing, of any objections to the scope of
the review, inspection or audit or the supporting documentation requested, it
being understood that any objections must be based upon a reasonable and
documented belief that such review, inspection, audit or documentation is not
reasonably related to the obligations of FMC or FMER under this Agreement or
would require the disclosure of Proprietary Information (other than information
that is proprietary solely as a result of this Agreement).  The Parties shall
cooperate in good faith to resolve objections with respect to any review,
inspection or audit proposed by SunTrust and such review, inspection or audit
shall not commence until such objections are resolved, unless sooner required
for compliance with a court order, civil investigation demand or other
Governmental Authority inquiry.  In the event the Parties are not able to
resolve such objections, the matter shall be resolved in accordance with the
procedures set forth in Article 17.

 

12.3.3                  Any review, inspection or audit to be performed by
SunTrust pursuant to this Section 12.3 shall be conducted only during normal
business hours, using reasonable care not to cause damage and not to interrupt
the normal business operations of the Party to be inspected.

 

12.4                           Regulatory Agency Requirements.  FMC and FMER
understand and acknowledge that SunTrust is subject to examination by a
Governmental Authority with authority over SunTrust and its Affiliates.  FMC and
FMER agree to cooperate fully with any examination or inquiry by any such
Governmental Authority at SunTrust’s expense.  FMC and FMER further acknowledge
that SunTrust, as a regulated financial institution, is required to engage in
ongoing oversight of its relationship with FMC and FMER, including reviewing
such Parties’ compliance with Privacy Requirements, insurance coverage, and
performance under this Agreement.  FMC and FMER agree to notify SunTrust
promptly in writing in the event it experiences any material adverse change,
including material financial difficulty, other catastrophic event, material
change in strategic goals, or significant staffing changes relative to its
obligations under this Agreement.  With respect to audits and examinations
related to the Program to be performed on FMC and/or FMER by a Governmental
Authority with authority over SunTrust and its Affiliates, SunTrust shall
provide FMC with as much prior written notice as reasonably practicable;
provided, however, that the notice requirement of Section 12.3.1 shall not apply
to any such audit or examination.

 

12.5                           Regulatory Audits.  Within ten (10) Business Days
of its receipt, FMC shall provide SunTrust with a copy of the final written
results of any audit performed by a Governmental Authority, unless such results
are confidential under Requirements of Law; it being understood that FMC shall
not be required to disclose the results of any examinations conducted by, or
correspondence with, the U.S. Office of Thrift Supervision (“OTS”) that are
deemed confidential by the OTS.  If any audit results in FMC being notified that
it is not in compliance with any Requirements of Law, or relevant and generally
accepted accounting principle or other material audit requirement related to the
Services, FMC shall immediately notify SunTrust and confer with SunTrust to
determine the merits of the alleged violation and the appropriate response.  In
the event the Parties conclude that the auditor’s or regulator’s notice of
violation is accurate, in whole or in part, FMC shall promptly use commercially
reasonable efforts to comply with such audit to the extent that the alleged
violations are deemed accurate by the Parties at no cost to SunTrust.

 

ARTICLE 13.                      PRIVACY AND SECURITY POLICIES

 

13.1                           Privacy and
Security.                               FMC’s privacy and security policies, as
of the Execution Date, are attached hereto and incorporated herein as
Exhibit I.  FMC reserves the right to modify its privacy and

 

39

--------------------------------------------------------------------------------


 

security policies in its reasonable discretion from time to time by notice, in
writing, to SunTrust; provided, however, that any modifications that materially
adversely affect SunTrust’s rights or interests must be approved in advance and
in writing by SunTrust before FMC implements such modifications. Within ten
(10) Business Days after receipt of a modification notice from FMC, SunTrust
shall notify FMC as to whether it believes the proposed modifications will
materially adversely affect SunTrust’s rights or interests.  If SunTrust
notifies FMC that the proposed modifications will materially adversely affect
SunTrust’s rights or interests, SunTrust and FMC shall confer regarding how such
proposed modifications may be altered so that they would not materially
adversely affect SunTrust’s rights or interests.  In the event SunTrust and FMC
are unable to reach agreement on proposed modifications within sixty (60) days
after the date of FMC’s original notice, the dispute shall be resolved using the
procedures set forth in Article 17.

 

ARTICLE 14.                      CONFIDENTIALITY OF PROPRIETARY INFORMATION.

 

14.1                           Proprietary Information Access or Exchange.  In
the performance of this Agreement, each Party may disclose to the other Party
certain Proprietary Information.

 

14.2                           Definitions.  For the purposes of this Agreement,
the following terms will have the definitions set forth below.

 

14.2.1                “Proprietary Information” means Trade Secrets,
Confidential Business Information, and NPPI.

 

14.2.2                  “Trade Secrets” means trade secrets as defined under
Georgia law, as amended from time to time, and will include without limitation
and without regard to form, technical or non-technical data, formulae, patterns,
compilations, programs, software programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, non-public
forecasts, studies, projections, analyses, all customer data of any kind, lists
of actual or potential customers, business and contractual relationships, or any
other information similar to the foregoing that: (a) derives economic value,
actual or potential, from not being generally known and not being readily
ascertainable by proper means to other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  For the sake of
clarity, “Trade Secrets” will include information provided to any Party by any
third parties, which such Party is obligated to hold in confidence.

 

14.2.3                  “Confidential Business Information” means (a) any
valuable, secret business information, other than Trade Secrets, that is
designated or identified as confidential at the time of the disclosure or is by
its nature clearly recognizable as confidential information to a reasonably
prudent person with knowledge of the Disclosing Party’s business and industry,
and (b) for purposes of this Agreement, FMC Custom Model Property.

 

14.2.4                  “NPPI” means non-public, personally identifiable
information of SunTrust’s customers, SunTrust Personnel or other individuals,
which has been provided to SunTrust by such persons or their representatives.

 

14.2.5                  “Disclosing Party” means the Party disclosing any
Proprietary Information hereunder, whether such disclosure is directly from or
through the Disclosing Party’s Personnel.

 

14.2.6                  “Receiving Party” means the Party receiving any
Proprietary Information hereunder, whether such disclosure is received directly
from or through the Receiving Party’s Personnel.

 

14.3                           Exclusions.  Notwithstanding the definition of
Proprietary Information above, Proprietary Information does not include any
information that: (a) was in the Receiving Party’s possession before being
disclosed to it by the Disclosing Party without a duty of confidentiality on the
Receiving Party; (b) 

 

40

--------------------------------------------------------------------------------


 

is or becomes a matter of public knowledge through no fault of the Receiving
Party; (c) is rightfully received by the Receiving Party from a third party
without a duty of confidentiality; (d) is disclosed by the Disclosing Party to a
third party without a duty of confidentiality on the third party; (e) is
independently developed by the Receiving Party without use of or reference to
the Disclosing Party’s Proprietary Information; or (f) is disclosed by the
Receiving Party with the Disclosing Party’s prior written approval without a
duty of confidentiality on the Party making such disclosure or the third party
to which disclosure is authorized.  In addition, notwithstanding anything else
contained in this Article 14 or this Agreement, nothing in this Article 14 will
be construed to prohibit disclosure of any information to regulatory agencies,
rating agencies, attorneys, accountants, servicers and/or consultants of a
Party, and/or the employees and agents of any of the foregoing, who are obliged
to respect the confidentiality thereof.

 

14.4                           Ownership and Restrictions on Use.  The Receiving
Party acknowledges and agrees that except to the extent otherwise expressly
provided herein, the Proprietary Information of the Disclosing Party will remain
the sole and exclusive property of the Disclosing Party or a third party
providing such information to the Disclosing Party, and the disclosure of such
information to the Receiving Party does not confer upon it any license,
interest, or right of any kind in or to the Proprietary Information, except as
provided under this Agreement.  At all times and notwithstanding any termination
or expiration of this Agreement, the Receiving Party agrees that it will: 
(a) hold in strict confidence and not disclose to any third party the
Proprietary Information of the Disclosing Party, except as approved in writing
by the Disclosing Party; (b) only permit access to the Proprietary Information
of the Disclosing Party to those of its Personnel who have a need to know and
have signed confidentiality agreements or are otherwise bound by confidentiality
obligations substantially similar to those contained in this Agreement; (c) be
responsible to the Disclosing Party for any third party’s use and disclosure of
the Proprietary Information provided to such third party by the Receiving Party;
(d) only use Proprietary Information that it receives to carry out the purposes
of the Agreement and for no other purpose whatsoever; and (e) use at least the
same degree of care it would use to protect its own Proprietary Information of
like importance, but in no event less than a reasonable degree of care,
including maintaining information security standards for such Proprietary
Information as are commercially reasonable and customary for the type of
information.  Specifically, with regard to NPPI, FMC and FMER will comply with
the information security standards specific to such information set forth in
this Agreement.  No Party will communicate any information to the other Party in
violation of the proprietary rights of any third party.

 

To the extent FMC or FMER delivers or is required to deliver to SunTrust any FMC
Custom Model Property, FMC shall own all right, title and interest (including
all trademarks, trade secrets, copyrights, patents and any other intellectual
property rights) in such FMC Custom Model Property.  In addition, FMC may use
the data collected in activities conducted pursuant to this Agreement to
prepare, develop, or modify FMC Custom Model Property, provided, however, that
such FMC Custom Model Property does not include Consumer Information, which may
be used to perform analysis but shall not be included in reports, studies or
other FMC Custom Model Property except on an aggregated and de-identified
basis.  In consideration of its obligations under this Agreement, FMC shall own
all right, title and interest in and to all FMC Custom Model Property.  FMC
Custom Model Property shall not constitute a “work made for hire” as that term
is defined in the federal Copyright Act.  FMC may use FMC Custom Model Property
for any lawful purpose, including in support of other loan programs, during the
term of the Agreement and following termination of the Agreement.

 

14.5                           Required Disclosures.  If the Receiving Party is
required by a Governmental Authority or law to disclose any of the Proprietary
Information of the Disclosing Party, the Receiving Party must, if legally
permissible: (a) first give written notice of such required disclosure to the
Disclosing Party; (b) make a reasonable effort to obtain a protective order
requiring that the Proprietary Information so disclosed be used only for the
purposes for which disclosure is required; (c) take reasonable steps to allow
the Disclosing Party to seek to protect the confidentiality of the Proprietary
Information required to be disclosed; and (d) disclose only that part of the
Proprietary Information which, in the opinion of its legal

 

41

--------------------------------------------------------------------------------


 

counsel, it is required to disclose.  The foregoing requirements will not apply
and are not intended to limit any Party’s ability to fully comply with requests
for information from regulators or the Internal Revenue Service, as permitted by
the last sentence of Section 14.3.

 

14.6                           Notice of Unauthorized Disclosures.  Each Party
to this Agreement will immediately notify the other Parties in writing upon
discovery of any loss or unauthorized disclosure of the Proprietary Information
of the other Parties.

 

14.7                           Limit on Reproductions.  The Receiving Party will
not reproduce the Disclosing Party’s Proprietary Information in any form except
as reasonably necessary to fulfill such Party’s duties and obligations and
otherwise comply with the agreements of such Party under this Agreement.  Any
reproduction of any Proprietary Information by the Receiving Party will remain
the property of the Disclosing Party and will contain any and all confidential
or proprietary notices or legends that appear on the original, unless otherwise
authorized in writing by the Disclosing Party.

 

14.8                           Document Destruction — Information Erasure. 
Except as otherwise set forth in this Agreement, upon the earlier of: 
termination of this Agreement, the written request of the Disclosing Party, or
when no longer needed by any Party for fulfillment of its obligations under this
Agreement, each Receiving Party will either: (a) promptly return to the
Disclosing Party all documents and other tangible (including electronic)
materials containing the Disclosing Party’s Proprietary Information, including
all copies thereof in its possession or control; or (b) erase or destroy all
such materials by the following methods.  If return, erasure, or destruction is
not feasible, then the Receiving Party may maintain the Disclosing Party’s
Proprietary Information in compliance with the requirements of the
confidentiality and information security provisions of this Agreement; provided,
however, that when the return, destruction, or erasure of any such materials
becomes feasible for the Receiving Party, the Receiving Party must comply with
the requirements of (a) or (b) above within sixty (60) calendar days. 
Notwithstanding the foregoing, SunTrust understands and agrees that FMC or FMER
shall maintain encrypted, archived back-up tapes stored at a secure, offsite
location that include transaction history received in connection with the
Services and this Agreement and related documents and records for purposes of
internal and external auditing of controls and recordkeeping requirements.

 

TYPE OF PROPRIETARY INFORMATION
STORED OR USED

 

DESTRUCTION METHOD

Hard Copy

 

Shredding, pulverizing, burning, or other suitable destruction method so that
any Proprietary Information is not readable at all and cannot be reassembled or
reconstructed in any way so that it is practicably readable.

Electronic Tangible Media, such as CDs, Disks, Tapes

 

Destruction or erasure of such media so that any Proprietary Information is not
readable at all and cannot be reassembled or reconstructed in any way so that it
is practicably readable.

Hard Drive Storage or similar Computer or Device Storage

 

Erasure or elimination of Proprietary Information from such device so that any
Proprietary Information is not readable at all and cannot be reassembled or
reconstructed in any way so that it is practicably readable.

 

14.9                           Equitable Relief.  If any Party should breach or
threaten to breach any provision of this Article  14 of the Agreement, the
non-breaching Party, in addition to any other remedy it may have at law or in
equity, will be entitled to seek a restraining order, injunction, or other
similar remedy in order to

 

42

--------------------------------------------------------------------------------


 

specifically enforce the provisions of this Agreement.  Each Party specifically
acknowledges that money damages alone would be an inadequate remedy for the
injuries and damages that would be suffered and incurred by the non-breaching
Party as a result of a breach of any provision of this Agreement.  In the event
that any Party should seek an injunction hereunder, the other Parties hereby
waive any requirement for the submission of proof of the economic value of any
Proprietary Information or the posting of a bond or any other security.

 

14.10                     Survival.  Notwithstanding any termination of this
Agreement, all of the Receiving Party’s nondisclosure and use obligations
pursuant to this Article 14 will survive:  (a) for three (3) years after
termination with respect to any Confidential Business Information received prior
to such termination, other than the FMC Custom Model Property, for which the
Receiving Party’s nondisclosure and non-use obligations pursuant to this
Article 14 will survive indefinitely;  (b) with respect to Trade Secrets, for so
long as such information continues to constitute a trade secret under
Requirements of Law; and (c) with respect to NPPI, for so long as required by
applicable state and federal laws.

 

14.11                     Prior Agreements.  The provisions set forth in this
Agreement supersede any previous agreement between the Parties relating to the
protection of any Proprietary Information.

 

14.12                     Information related to Tax Structure and Treatment. 
It is the Parties’ mutual intent that the tax structure and tax treatment of the
transactions contemplated by this Agreement will not be confidential and, that
notwithstanding anything herein to the contrary, each Party and its Personnel
may disclose to any and all Persons of any kind, the tax structure and tax
treatment of the transactions contemplated herein such that the transactions
will be treated as not having been offered under conditions of confidentiality
for purposes of Section 1.6011-4(b)(3) (or any successor provision) of the
Treasury Regulations promulgated under Section 6011 of the Internal Revenue Code
of 1986, as amended, and any comparable provision in the law of any other
jurisdiction.

 

ARTICLE 15.                      INFORMATION SECURITY.

 

15.1                           General Requirements.  FMC will provide
information, data back-up procedures, and information security so as to
reasonably ensure that any Proprietary Information provided by or for SunTrust
is not lost, stolen, modified, disclosed to or accessed by any other party
(other than those permitted parties under Article 14 of this Agreement) without
SunTrust’s prior written approval.  Such security measures will equal or exceed
standard industry practices for similar entities dealing with Proprietary
Information.  FMC warrants to SunTrust that FMC will reasonably monitor,
evaluate and adjust its information security systems and procedures, its data
security systems, and its processes in response to relevant changes in
technology, changes in the sensitivity of any SunTrust Proprietary Information,
as reasonably determined by SunTrust, and internal and external threats to
information security.  FMC will promptly notify SunTrust of: (a) any
unauthorized possession, use, or knowledge or attempt thereof, of the
data-processing files, transmission messages, or other SunTrust Proprietary
Information by any person or entity that may become known; (b) the effect of
such; and (c) the corrective action FMC has taken in response thereto.

 

15.2                           FMC Encryption.  FMC represents and warrants
that, to the extent FMC will be placing, and retaining SunTrust Proprietary
Information on the following types of devices, FMC will encrypt with whole disk
encryption all laptop computers maintaining SunTrust Proprietary Information on
such devices.  To the extent personal digital assistants (PDAs) do not contain
or provide access to Consumer Information, PDAs may be password-protected. Other
portable devices (including, but not limited to, thumb drives) must be encrypted
and files on portable media (including, but not limited to, tapes and CDs) must
be encrypted.  All encryption must meet a minimum standard of Advanced
Encryption Standard (AES) algorithm with a minimum key strength of 256-bit.

 

15.3                           Information Security Audits.  During the term of
this Agreement, and for one (1) year following termination:

 

43

--------------------------------------------------------------------------------

 

15.3.1                  Audit Scope.  Solely with respect to SunTrust
Proprietary Information, to assess the effective protection of such information,
SunTrust will have the right to conduct remote or on-site audits of FMC, at
SunTrust’s discretion and expense (except as set forth below), to review the
information and data security systems and procedures and processes of FMC
(collectively, the “Security Systems”) at any time during FMC’s regular business
hours, upon no less than ten (10) Business Days prior written notice to FMC. 
Testing conducted will be performed only on ports of application hosts,
operating systems, and web server software utilized in the course of performing
Services for SunTrust.  Testing will emulate tactics used by outside attackers
with and without knowledge of specific applications, and with malicious intent,
however, no such tactic shall interrupt services (e.g., denial of service
attacks).  Testing will not include the following actions or methods: changes to
assigned user passwords; telephone modem probes and scans (active and passive);
intentional viewing of email content, internet caches, and/or cookie files; or
DoS attacks (smurf, land, SYN flood, etc.).  Such audits and reviews may be
performed by SunTrust, its agent, or an independent third party bound by a
nondisclosure provision substantially similar to that set forth above in this
Agreement, and may include reasonable testing of the Security Systems, including
periodic vulnerability scans.  Upon request, SunTrust shall provide to FMC the
results of, and any data obtained from, such vulnerability assessment. Any such
information security tests will be scheduled by mutual agreement of the
Parties.  FMC will provide SunTrust with such reasonable assistance and
information as may be necessary for the performance of such testing.  SunTrust
will use reasonable, industry-standard precautions to prevent or minimize any
risks to FMC’s Security Systems that may be associated with such testing, and
the Parties will cooperate in structuring the testing so as to avoid harming the
rights and interests of FMC or any third parties.  FMC agrees to promptly grant
reasonable access to logs, policies, records, other materials, and FMC Personnel
reasonably required for SunTrust to perform the audit.  SunTrust will reasonably
determine the extent and methodology of the testing subject to the approval of
FMC, such approval not to be unreasonably withheld.  Further, FMC agrees to make
available to SunTrust the results of any third party’s or its own testing,
monitoring and auditing of such Security Systems; provided, however, that FMC
will not be required to make available any such results which would breach
confidentiality obligations between FMC and any third party.  To the extent that
any system data or information is obtained by SunTrust in the course of such
assessment, such data or information shall be Confidential Business Information
of FMC and FMER, and SunTrust shall treat it in accordance with Article 14.  In
no event shall SunTrust retain any code from FMC’s or FMER’s systems or
decompile, disassemble, or reverse engineer any such code, in whole or in part. 
Neither SunTrust nor its representatives shall introduce any malicious or
unauthorized code (virus, Trojans, worms, trap door, etc.) or undisclosed
features into FMC’s or FMER’s systems intending to disable, deactivate,
interfere with or otherwise harm such systems or data or provide access not
authorized by FMC or FMER.

 

15.3.2                  Audit Finding / Remediation.  Should such an audit, test
or review reveal that the Security Systems or the contemplated Services do not
effectively protect any SunTrust Proprietary Information, then FMC will prepare
and present to SunTrust within thirty (30) days of receipt of the relevant
audit, test, or review finding a remediation plan, including proposed
modifications of the Security Systems, the cost, proposed allocation of such
costs among the Parties, and deadlines to meet the information security
requirements of SunTrust, its regulators, and the provisions of Requirements of
Law.  Should the Parties be unable to agree to a remediation plan within thirty
(30) days of FMC’s preparation and presentation of such plan to SunTrust
pursuant to the previous sentence, or shall FMC or FMER, as applicable, be
unable to complete and install adequate modifications (as set forth in the plan
of remediation) within the deadline set forth in any such plan of remediation,
then any Party shall be entitled to immediately terminate this Agreement for
cause as provided in Section 18.2.7.

 

44

--------------------------------------------------------------------------------


 

15.3.3                  Audit Costs.  Prior to the initiation of any audit or
review as permitted under this Agreement, the Parties will discuss and mutually
agree upon a reasonable estimate of the total costs of the audit, which Party
will bear these costs, and the payment schedule for such costs.  SunTrust will
reimburse FMC’s reasonable incremental direct expenses associated with the audit
(e.g., reasonable copy charges or other reasonable standard expenses), but not
any other expenses, such as a charge for access to FMC Personnel or other
sources of information.  It is the intent of the Parties that SunTrust bear the
agreed upon cost of any such audit as described in this Article 15, unless a
substantial and previously unknown security breach is identified as a result of
such audit.

 

15.4                           Procedures for Security Breaches.  In the event
FMC and/or FMER, as applicable, knows or reasonably believes that there has been
any unauthorized access or attempted unauthorized access to Proprietary
Information of SunTrust or Consumer Information in the possession or control of
FMC or FMER, as applicable, that compromises the security, confidentiality or
integrity of such Proprietary Information or Consumer Information, FMC or FMER,
as applicable, shall take the following actions:

 

(a)               immediately notify SunTrust of such unauthorized access or
attempted unauthorized access;

 

(b)              take reasonable steps to remedy the circumstances that
permitted any such unauthorized access to occur;

 

(c)               take reasonable steps to prohibit further disclosure of
Proprietary Information or Consumer Information;

 

(d)              upon request, cooperate with SunTrust or its agents to
investigate the scope and content of the unauthorized access; and

 

(e)               take corrective action as required by SunTrust in its sole
discretion as related to SunTrust Consumer Information.

 

ARTICLE 16.                      INDEMNIFICATION; EXCLUSIONS FROM LIABILITY

 

16.1                           Mutual General Indemnity.

 

Subject to the conditions set forth in Section 16.4 and the limitations in
Section 16.6, each Party will indemnify, defend, and hold the applicable
Indemnified Parties harmless from and against any and all damages (including any
and all third party claims against such Indemnified Party and damages resulting
therefrom, whether ordinary, direct, indirect, incidental, special,
consequential, or exemplary), judgments, liabilities, fines, penalties, losses,
claims, actions, demands, lawsuits, costs, and expenses including reasonable
attorneys’ fees (collectively, “Damages”) incurred by such Indemnified Parties
that arise out of or relate to any:

 

(a)                                  gross negligence, willful misconduct or
fraud of the Indemnifying Party;

 

(b)                                 breach of the Indemnifying Party’s
confidentiality or information security obligations under this Agreement;

 

(c)                                  breach of the Indemnifying Party’s
representations or warranty obligations or covenants under this Agreement; and

 

(d)                                 failure by the Indemnifying Party to comply
with Requirements of Law applicable to it or with the Program Guidelines,

 

provided, however, that in the case of any Damages resulting from a breach or
failure described in Section 16.1(b), Section 16.1(c) or Section 16.1(d), no
Indemnified Party shall be entitled to indemnification under this Article 16 to
the extent that such breach or failure occurred as a result of or in

 

45

--------------------------------------------------------------------------------


 

connection with the willful misconduct or fraud of an Indemnified Party, any
failure of any representation or warranty made by an Indemnified Party in or
pursuant to this Agreement to be true and correct, the non-fulfillment or
non-performance of any covenant or obligation of an Indemnified Party contained
in this Agreement, or the failure by an Indemnified Party to comply with
Requirements of Law applicable to it or with the Program Guidelines.

 

For purposes of this Article 16, the acts or omissions of a Party’s Personnel
will be deemed the acts or omissions of such Party.

 

16.2                           FMC Infringement Indemnity.

 

FMC, at its expense, will defend, indemnify, and hold each SunTrust Indemnified
Party harmless from and against any and all Damages that arise out of or relate
to third party claims against a SunTrust Indemnified Party associated with
SunTrust’s use of any FMC Intellectual Property and the infringement by such FMC
Intellectual Property of such third party’s patent, trade secret, copyright, or
trademark or other intellectual property right.  For purposes of this
Section 16.2 and Section 16.3 only, “FMC Intellectual Property” will include the
following:  FMC’s custom and proprietary credit scoring model and the Online
Application System.

 

16.3                           Specific Conditions and Additional Remedies
Associated with FMC’s Infringement Indemnity.

 

16.3.1                  Additional Remedies.                              In the
event a court of competent jurisdiction makes a determination that any FMC
Intellectual Property infringes or otherwise violates any third party
intellectual property right, or if FMC determines that any FMC Intellectual
Property likely infringes or otherwise violates such third party’s intellectual
property right, FMC, at its option and sole expense, in addition to the
indemnification obligation set forth above, will:

 

16.3.1.1 modify the infringing portion of any FMC Intellectual Property so as to
make it non-infringing and non-violating, while maintaining equivalent
functionality that is reasonably satisfactory to SunTrust;

 

16.3.1.2 replace the infringing portion of any FMC Intellectual Property with a
non-infringing and non-violating solution having equivalent functionality that
is reasonably satisfactory to SunTrust; or

 

16.3.1.3 obtain the right for SunTrust to continue using the infringing or
violating portion of FMC Intellectual Property.

 

16.3.2                  Conditions.                                  FMC’s
intellectual property infringement indemnity obligations will not apply to the
extent of any applicable third party claim resulting solely from:

 

16.3.2.1 modifications to any FMC Intellectual Property by any party other than
FMC or its authorized Personnel that are made without FMC’s written approval and
only to the extent such modifications caused the infringement or violation;

 

16.3.2.2 the combination of any FMC Intellectual Property with other products,
processes, or materials prohibited by FMC in the applicable specifications if,
but for such other products, processes, or materials, the infringement would not
have occurred; or

 

16.3.2.3 SunTrust’s use of any FMC Intellectual Property other than in
accordance with the terms and conditions of this Agreement or the applicable
specifications relating to such FMC Intellectual Property.

 

16.4                           General Conditions on Indemnity Obligations. 
Each potential Indemnifying Party’s obligations under this Agreement will be
subject to the Indemnified Party: (a) promptly, after receipt of any written
claim, notice of any action giving rise to a claim for indemnification or the
discovery by such Indemnified Party of any Damages that may give rise to a claim
for indemnification, providing the Indemnifying Party

 

46

--------------------------------------------------------------------------------


 

notice of the claim, action or Damages (provided that failure to so notify the
potential Indemnifying Party will not relieve the potential Indemnifying Party
of its indemnification obligations, except to the extent that the potential
Indemnifying Party’s ability to defend against the claim or event with respect
to which indemnification is sought is adversely affected by the failure of the
potential Indemnified Party to give prompt notice as required by this Section);
(b) providing reasonable cooperation and assistance in the defense or settlement
of any claim; and (c) granting the Indemnifying Party control over the defense
and settlement of the same (provided that any Indemnified Party shall be
entitled to participate in the defense and settlement of the claim and to employ
counsel at its own expense to assist in the handling of the claim; and provided
further that the Indemnified Party does not invoke its retained right to defend
as stated below).

 

The Indemnifying Party will not agree to any settlement which results in an
admission of liability by the Indemnified Party without the Indemnified Party’s
prior written consent.

 

16.5                           Reservation of Right to Defend.  If either
SunTrust, on the one hand, or FMC or FMER, on the other hand, as an Indemnified
Party, reasonably determines that the Indemnifying Party has failed to
diligently assume and maintain a prompt and vigorous defense of any claim to
which Indemnified Party is entitled to indemnification hereunder and with
respect to which the conditions set forth in Section 16.4 have been satisfied,
either SunTrust, on the one hand, or FMC or FMER, on the other hand, as an
Indemnified Party, may, at its own expense, option and discretion, assume sole
control of the defense of any claim and all related settlement negotiations with
counsel of its own choosing and without waiving any other rights to
indemnification.  If SunTrust or FMC and/or FMER, as applicable, provides
sufficient evidence to support its right to defend pursuant to this Section, the
Indemnifying Party will pay all costs and expenses (including reasonable
attorneys’ fees) incurred by such Indemnified Party in such defense. 
Notwithstanding anything to the contrary in the foregoing, SunTrust or FMC
and/or FMER, as applicable, will not accept any settlement on behalf of the
Indemnifying Party that results in an admission of liability by the Indemnifying
Party without the Indemnifying Party’s express written consent.

 

16.6                           Exclusions from Liability.

 

16.6.1                  Except for each Party’s respective indemnification
obligations in respect of third party claims against an Indemnified Party, in no
event shall any Party be liable for indirect, incidental, special,
consequential, or exemplary or punitive damages (or any comparable category or
form of such damages, howsoever characterized in any jurisdiction), regardless
of the form of action, whether in contract, tort, strict liability or otherwise,
and even if foreseeable or if such Party has been advised of the possibility of
such damages.

 

16.6.2                  The limitation of liability provisions of Section 16.6.1
do not apply to liability that is the result of the Party seeking to limit its
liability hereunder in connection with (i) a breach of its confidentiality,
privacy or security obligations contained in this Agreement (including with
respect to any Consumer Information or NPPI, or any Intellectual Property or
other Proprietary Information of another Party to this Agreement), (ii) such
Party’s violation of Requirements of Law or (iii) such Party’s fraud or willful
misconduct.

 

16.6.3                  SunTrust acknowledges and agrees that any liability of
FMC and/or FMER hereunder to SunTrust or any of its Affiliates for Damages in
any way related to a Loan that is purchased by FMC pursuant to Section 5 shall
be reduced in proportion to the Purchase Price of any such Loan that is
purchased by FMC or any of its Affiliates pursuant to Section 5.

 

16.7                           Exclusive Remedies.  EXCEPT IN CONNECTION WITH
(I) THE OTHER PARTY’S FRAUD, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, (II) A
PARTY’S EXERCISE OF EQUITABLE REMEDIES AVAILABLE TO IT, (III) THE RIGHTS OF
SUNTRUST PURSUANT TO SECTION 5 OR (IV) A PARTY’S RIGHT TO SET OFF AMOUNTS
PAYABLE TO THE OTHER PARTY AGAINST AMOUNTS OWED TO IT BY SUCH OTHER PARTY, IT IS
UNDERSTOOD

 

47

--------------------------------------------------------------------------------


 

AND AGREED THAT THE INDEMNIFICATION OBLIGATIONS OF A PARTY SET FORTH IN THIS
ARTICLE 16 CONSTITUTE THE SOLE AND EXCLUSIVE REMEDIES OF A PARTY AGAINST ANY
OTHER PARTY HERETO IN RESPECT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF.

 

ARTICLE 17.                      DISPUTE RESOLUTION

 

17.1                           Except as otherwise expressly set forth in this
Agreement, the Parties agree that any dispute arising in connection with the
interpretation of this Agreement or the performance of either Party under this
Agreement or otherwise relating to this Agreement will be treated in accordance
with the procedures set forth in this Article 17, prior to the resort by either
Party to arbitration or litigation in connection with such dispute.  The dispute
will be referred for resolution first to a Senior Vice President for SunTrust,
and the General Counsel or Chief Financial Officer for FMC.  Such procedure will
be invoked by either Party presenting to the other Party a Notice of Request for
Resolution of Dispute (a “Notice”) identifying the issues in dispute sought to
be addressed hereunder.  A telephone or personal conference of those executives
will be held within ten (10) Business Days after the delivery of the Notice.  In
the event that the telephone or personal conference between these executives
does not take place or does not resolve the dispute, either Party may refer the
dispute to binding arbitration pursuant to the arbitration provisions set forth
below.

 

17.2                         Except as otherwise expressly set forth in this
Agreement and except for actions for equitable relief, all claims or disputes
between the Parties arising out of or relating to this Agreement will be decided
by arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association in effect at the time of the claim or dispute and in
accordance with Title 9 of the United States Code.  Notice of the demand for
arbitration must be provided in writing to the other Party and must be made
within a reasonable time after the dispute has arisen.  If the amount claimed to
be in dispute is equal to or greater than Two Hundred Fifty Thousand Dollars
($250,000), then the arbitration will be decided by a panel of three
(3) arbitrators selected under the Commercial Arbitration Rules of the American
Arbitration Association.  If the amount claimed to be in dispute is less than
that amount, then the arbitration will be decided by one (1) arbitrator selected
pursuant to the same rules.  Said arbitration will occur within sixty (60)
calendar days after the Party demanding arbitration delivers the written demand
on the other Party, unless the Parties mutually agree otherwise in writing.  The
award rendered by the arbitrators will be final and specifically enforceable
under Requirements of Law, and judgment may be entered upon it in any court
having jurisdiction thereof.  No arbitration arising out of or relating to this
Agreement may include, by consolidation, joinder or in any other manner, any
Person not a Party to this Agreement.  Neither Party will appeal such award nor
seek review, modification, or vacation of such award in any court or regulatory
agency.

 

17.3                           The arbitrators will award to the prevailing
Party, if any, as determined by the arbitrators, all of its Costs and Fees. 
“Costs and Fees” mean all reasonable pre-award expenses of the arbitration,
including the arbitrators’ fees, administrative fees, travel expenses, and
out-of-pocket expenses, such as copying, telephone, court costs, witness fees
and attorneys’ fees.

 

17.4                           No provision of this Article 17 shall limit the
right of any Party to this Agreement to seek to exercise any equitable remedies
available to it (whether available in a court of law or a court of equity),
exercise self-help remedies such as setoff, or obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding.  The exercise of a remedy does
not waive the right of either party to resort to arbitration.

 

17.5                           Permissible Legal Proceedings.  Notwithstanding
anything contained in this Article 17, (a) a Party may institute legal
proceedings to seek a temporary restraining order or other temporary or
preliminary injunctive relief to prevent immediate and irreparable harm to such
Party, and for which monetary damages would be inadequate, pending final
resolution of the dispute, controversy or claim

 

48

--------------------------------------------------------------------------------


 

pursuant to arbitration, and (b) a Party may institute legal proceedings if
necessary to preserve a superior position with respect to other creditors.  Such
conduct shall not constitute a waiver of the right of either party to resort to
arbitration to obtain relief other than that specified in this Section 17.5.

 

ARTICLE 18.                      TERM AND TERMINATION

 

18.1.1                  Effective Date.  This Agreement shall be effective
following the satisfaction or waiver of each of the conditions set forth in this
Section 18.1.1(a) through (g) (the “Effectiveness Conditions”).  Each of the
Parties covenants and agrees with each other Party to act in good faith and use
its best efforts to work diligently to satisfy of all of the Effectiveness
Conditions and thereafter execute and deliver the Effective Date Communication
at the earliest practicable date.  Upon the satisfaction or waiver of each and
every Effectiveness Condition, the Parties shall establish the Effective Date of
this Agreement in a writing signed by all Parties (the “Effective Date
Communication”).  Until the execution of the Effective Date Communication by
each of the Parties, no Party shall have any of the rights set forth in this
Agreement or any obligation to perform any of the duties, covenants or other
agreements set forth in this Agreement, or otherwise be subject to any of the
restrictions contained herein, other than (i) the obligations to act in good
faith and use its best efforts to work diligently to satisfy of all of the
Effectiveness Conditions at the earliest practicable date, and any other
provisions of this Section 18.1.1, (ii) all applicable obligations with respect
to any Confidential Business Information or Proprietary Information of the other
Party or any Consumer Information hereunder, including obligations and
restrictions pursuant to Articles 11, 13, 14, 15 and 19 with respect to any such
information or other materials that a Party is provided or to which it otherwise
has access prior to the Effective Date, (iii) the representations and warranties
of the Parties set forth in Section 8.1, and (iv) Article 16, in connection with
any Party’s breach of any of its respective representations or warranties set
forth in Section 8.1, or its failure to perform any covenant or obligation, set
forth in any of the Articles or Sections referenced in Section 18.1.1(ii) above.

 

The Effectiveness Conditions are:

 

(a) Each of SunTrust, FMC, and the Servicer shall have executed the Servicing
Agreement, including Servicing Guidelines satisfactory to SunTrust, FMC, and the
Servicer;

 

(b) Each of SunTrust and FMC shall have executed the Participation Account
Deposit Agreement;

 

(c) The Parties’ written approval of the Program Guidelines, including the forms
of Credit Agreements and Truth-in-Lending Disclosures;

 

(d) The execution of documents establishing and governing the purchase of
Charged Off Loans by MG Student Loan Trust 2010-1;

 

(e) SunTrust’s written approval of the Online Application System, including
processes for complying with Title X;

 

(f) SunTrust’s written approval of the FMC Website and FMC Materials; and

 

(g) Complete execution of the TransUnion Addendum in a form substantially
similar to attached Exhibit C.

 

If the Effectiveness Conditions are not satisfied or waived prior to
September 1, 2010 as evidenced by the Parties’ execution of the Effective Date
Communication prior to such date, then this Agreement may be automatically
terminated by any Party on such date pursuant to this Section 18.1.1 and no
Party shall have any further obligation under this Agreement except for any such
obligation hereunder that is intended to survive the termination of this
Agreement.  The provisions of Section 18.1.1(ii), (iii) and (iv), to the extent
applicable, and any other provisions hereof referenced therein or otherwise
necessary to the interpretation of any such provisions, shall survive any
termination of this Agreement as a result of the failure of the Effectiveness
Conditions to be satisfied or waived prior to September 1, 2010.

 

49

--------------------------------------------------------------------------------


 

18.1.2                  Term of Agreement.  Subject to Section 18.1.1 and this
Section 18.1.2, this Agreement and the Services contemplated hereby shall
commence on the Effective Date and shall continue through the earlier of two
(2) years after the Effective Date or the date on which the Participation Cap is
reached, unless earlier terminated pursuant to the provisions of this
Section (the “Term”); provided, however, that notwithstanding the expiration of
the Term or termination of Loan Processing Services, the Program Administration
Services and Program Support Services set forth in Article 4 shall continue to
be provided, and the associated fees and compensation to FMC and/or FMER
therefor shall continue to accrue and become payable for such Services, for all
periods through the month following the month during which the principal and
interest of each Loan have been fully paid and remitted to SunTrust (the “Final
Services Termination Period”).  Notwithstanding the foregoing, if the Agreement
is terminated prior to the Final Services Termination Period pursuant to
Section 18.1.2, Program Support Services shall no longer be performed by FMC and
FMER and the Program Support Services Fee due in Section 6.4.1 shall no longer
by paid by SunTrust to FMC.  In addition, in connection with a breach that is
not cured as permitted by Section 18.2.2, a Force Majeure Event pursuant to
Section 18.2.3, or a failure of audit remediation of the scope and for the
applicable period described in Section 15.3.2, the Program Support Services may
be terminated prior to the end of the Final Services Termination Period to the
extent that such uncured breach, Force Majeure Event, or audit remediation
failure, as applicable, is directly related to the Services that a Party seeks
to terminate, and the Party seeking to terminate under such provisions timely
gives the other Parties the notice of termination specified in Section 18.2.2,
18.2.3 or 18.2.6, as applicable.  In the event of termination of Program Support
Services under the preceding sentence, the Program Support Services Fee shall no
longer be payable to FMC.  This Agreement may be extended for an additional Term
or Terms upon the terms and conditions set forth in a mutual written agreement
among the Parties.

 

If FMC or SunTrust undergoes a Change in Control, the other Party may elect to
terminate Loan Processing Services upon sixty (60) Business Days prior written
notice; provided, however, that prior to delivering such notice, the Party
considering such termination shall meet with representatives of the successor
entity and engage in good faith negotiations for the continuation of this
Agreement upon mutually acceptable terms and conditions.

 

18.2                           Termination for Cause.  From and after the
Effective Date, FMC and SunTrust may each terminate the Agreement, subject to
Section 18.1.2 and Section 18.3, immediately (after giving effect to notice and
cure periods set forth in Sections 18.2.1 to 18.2.6, as applicable) by delivery
of a written notice of termination to the affected Party or Parties, if:

 

18.2.1                  Insolvency or Reorganization.  The other Party shall
file a petition to take advantage of any applicable insolvency or reorganization
statute; or shall file a petition or answer seeking or shall consent to the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to such Party or Parties or relating to all or
substantially all of its or their property; or a decree or order of a court or
agency or supervisory authority having jurisdiction in the premises for the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or the winding-up or liquidation of its affairs, shall have been
entered against such Party or Parties, which decree or order entered against
such Party or Parties shall have remained in force undischarged or unstayed for
a period of fifteen (15) days; or such Party or Parties shall be insolvent,
admit in writing its inability to pay its or their debts generally as they
become due, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations; or

 

18.2.2                  Breach.  The other Party fails to perform any of its
obligations (including the failure to pay fees for Services when due and not the
subject of a good faith dispute) in any material respect, or shall breach any of
its or their representations, warranties or covenants in this Agreement, in any
material respect and such failure or breach continues unremedied after the
expiration of thirty (30) days following

 

50

--------------------------------------------------------------------------------


 

written notice to such Party or Parties specifying the nature of such failure or
breach and stating the intention of the terminating Party to terminate this
Agreement absent a cure of such failure or breach in all material respects
within such thirty (30) day period; or

 

18.2.3                  Force Majeure Event.  In the event that a Force Majeure
Event occurs, if any Party is prevented from performing or its performance is
rendered impracticable for a period of at least five (5) days after notice of
such event and inability to perform was provided to the other Party or Parties,
provided, however, that if the Party previously unable to perform regains its
ability to perform hereunder within five (5) days after notice of the event and
inability to perform, the notice of termination must be delivered to the other
Parties no later than thirty (30) days after the Party regains such ability to
perform and notifies the other Parties thereof; or

 

18.2.4                  Failure to Agree on Program Changes.  If SunTrust and
FMC cannot agree on Program changes (other than changes to the Pricing Schedule)
following full compliance with the procedures set forth in Section 4.1.1, then
any Party may terminate this Agreement on fifteen (15) days’ written notice to
the other Parties, provided, however, that such notice of termination is
delivered to the other Parties no later than thirty (30) days after the
expiration of the thirty (30) day period described in Section 4.1.1 during which
changes could not be agreed; or

 

18.2.5                  Governmental Authority.  To the extent required by
Requirements of Law, a Governmental Authority with oversight of SunTrust
requires, in writing, termination of this Agreement because, among other things,
SunTrust is considered a “troubled” institution, which termination shall be
without penalty to SunTrust; provided, however, that such termination shall be
effective only to the extent of the Services required by such Governmental
Authority to be terminated; or

 

18.2.6                  Audit Remediation Failure. As set forth in
Section 15.3.2, if the Parties are unable to agree to a remediation plan within
thirty (30) days of FMC’s preparation and presentation of such plan to SunTrust
pursuant to the first sentence of Section 15.3.2, or if FMC or FMER, as
applicable, shall be unable to complete and install adequate modifications (as
set forth in the plan of remediation) within the deadline set forth in any such
plan of remediation; provided, however, that if (i) subsequent to such thirty
(30) day period a remediation plan shall be agreed, or if subsequent to such
other deadline set forth in any such plan of remediation, FMC or FMER, as
applicable, is able to complete and install adequate modifications in accordance
therewith, as applicable, and (ii) the Agreement has not been effectively
terminated prior to such agreement or completion of modifications, then no Party
may deliver a notice of termination under this Section 18.2.6 thereafter in
connection with such subsequently remedied failure described in this subsection
or Section 15.3.2.

 

18.3                           Rights and Obligations Upon Notice of
Termination.

 

18.3.1                  Requirements Upon Termination.  As of the effective date
of termination of this Agreement, FMER shall (i) cease accepting new
applications for Loans and (ii) unless otherwise agreed by the Parties in
writing, process all Applications received prior to the effective date of
termination through disbursement or denial.  In addition, upon the termination
of this Agreement for any reason:

 

(A)                              FMC shall make a final Participation Account
Deposit in the Participation Account pursuant to Section 7.1.3 and shall
thereafter not be required to make further Participation Account Deposits;

 

(B)                                payments pursuant to Section 6.5.1,
Section 7.1.4, Section 7.1.5, and Section 7.1.7 shall continue notwithstanding
such termination;

 

(C)                                releases from the Participation Account
pursuant to Section 7.1.6 shall continue notwithstanding such termination.

 

51

--------------------------------------------------------------------------------


 

18.3.2                  Transition Services.  Upon notice of termination of this
Agreement or any Services provided hereunder, the Parties shall meet to develop
a plan to wind down the affected Services and transition for the terminated
Services, to extend for a period not to exceed ninety (90) days past the
effective date of termination (the “Transition Period”), unless mutually agreed
by the Parties in writing to be longer than ninety (90) days.  The fees paid for
Services provided during the Transition Period shall be in accordance with the
fees in effect at the expiration or termination of this Agreement.  Except as
otherwise set forth in this Agreement, upon the conclusion of the Transition
Period for any specific Services, each Party shall cease the affected Services
and return to the other Party or Parties, as applicable, or destroy all
Proprietary Information and/or Consumer Information in accordance with
Section 14.8 of this Agreement, except as necessary pursuant to any Requirements
of Law.

 

18.4                           Requirements Upon Termination.  In addition to
the requirements contained in Section 18.3.2 of the Agreement, (i) in the event
that less than all disbursements of a multi-disbursement Loan have been made
prior to the date of termination, the remaining disbursement(s) will also be
made pursuant to the terms of this Agreement, (ii) Loan Applications will no
longer be accepted by FMER as of the termination date, (iii) any legal
commitments already made to Borrowers shall be fulfilled and all Applications
received for a credit inquiry prior to termination shall be processed through
denial or final disbursement.

 

18.5                           Rights Upon Termination.  With respect to the
termination of Portfolio Management Services, FMER shall provide to SunTrust a
final reconciliation of all amounts collected by Subcontractors, collect all
original files from Subcontractors, and transmit all such files to SunTrust.

 

ARTICLE 19.                      MISCELLANEOUS

 

19.1                           Notice Procedure; Addresses.  All notices,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given and received at the time delivered by hand, if
personally delivered; when receipt is acknowledged, if mailed by certified mail,
postage prepaid, return receipt requested; the next Business Day after timely
delivery to the courier, if sent by overnight air courier guaranteeing next-day
delivery; and when received, if delivered by hand, as follows:

 

If to SunTrust:

SunTrust Bank

Attn: W. Mark Smith

Executive Vice President

1001 Semmes Avenue

Mail Code CS-RVW-7900

Richmond, VA 23224

 

 

If to FMC:

The First Marblehead Corporation

Attn: Chief Executive Officer

800 Boylston Street, 34th Floor

Boston, MA 02199-8157

 

If to FMER:

First Marblehead Education Resources, Inc.

Attn: Managing Director

One Cabot Road

Medford, MA 02155

 

 

 

With a copy to:

SunTrust Bank

Legal Department

303 Peachtree Street, N.E., 36th Floor

Atlanta, GA 30308

 

For either FMC, FMER, as applicable,

with a copy to:

The First Marblehead Corporation

Legal Department

800 Boylston Street, 34th Floor

Boston, MA 02199-8157

 

52

--------------------------------------------------------------------------------


 

The Persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
Section.

 

19.2                           Press Releases; Regulatory Reports.  No Party
shall issue any press release or other announcement regarding the subject matter
of this Agreement without the written consent of the other affected Parties with
respect to mutually acceptable language (which consent shall not be unreasonably
withheld), unless a Party refuses to consent and the Party desiring to issue the
release or other announcement is advised by its legal counsel that the press
release or other announcement is required in order to comply with applicable
Requirements of Law.  Notwithstanding the foregoing, SunTrust acknowledges that
FMC expects to be required pursuant to Requirements of Law to file this
Agreement and a report regarding this Agreement with the Securities and Exchange
Commission which FMC shall provide to SunTrust at least three (3) Business Days
prior to FMC releasing such report to provide SunTrust a reasonable opportunity
to review, comment, and consent, which consent shall not be unreasonably
withheld.

 

19.3                           Relationship of the Parties.  The Parties agree
that in carrying out their responsibilities pursuant to this Agreement they are
in the position of independent contractors.  This Agreement is not intended to
create, nor does it create and shall not be construed to create, a relationship
of partners or joint venturers, fiduciaries or any association for profit
between and among the Parties or any of their respective Affiliates.

 

19.4                           Expenses.  Except as is otherwise specifically
provided in this Agreement, each Party shall pay its own costs and expenses in
connection with this Agreement and the transactions contemplated hereby,
including all regulatory fees, attorneys’ fees, accounting fees and other
expenses.

 

19.5                           Successors and Assigns.  All terms and provisions
of this Agreement shall be binding upon and shall inure to the benefit of the
Parties, and each of their respective permitted transferees, successors and
assigns.  Neither Party may assign or transfer any right or obligation under
this Agreement without the prior written consent of the other Party; provided,
however, that (i) no prior written consent of the other Party is required in the
event that FMC or FMER assigns or delegates any Services set forth in this
Agreement to the other or to any other Affiliate of FMC, including but not
limited to First Marblehead Data Services, Inc., and such assignee or delegatee
would be able to make the representations and warranties of FMC or FMER, as
applicable, herein, and comply with each of the covenants and other agreements
of FMC or FMER, as applicable, herein.  Notwithstanding the foregoing, neither
SunTrust, on the one hand, nor FMC and/or FMER, on the other hand, shall be
permitted to assign or otherwise transfer the rights and obligations of this
Agreement (including any transfer by operation of law) to any Person completing
a Change in Control of the assigning Party, without the written consent of the
other Party and the assumption by the Person completing such Change in Control
of all of the assigning or transferring Party’s obligations under this
Agreement.

 

19.6                           Multiple Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original for
all purposes and all of which shall be deemed, collectively, one agreement.

 

19.7                           Drafting; Captions.  Each Party acknowledges that
its legal counsel participated in the drafting of this Agreement.  The Parties
hereby agree that the rule of construction that ambiguities are to be resolved
against the drafting Party shall not be employed in the interpretation of this
Agreement to favor one Party over any other.  Further, the captions, headings
and arrangements used in this Agreement are for convenience only and do not in
any way affect, limit or amplify the terms and provisions hereof.

 

53

--------------------------------------------------------------------------------

 

19.8         Entire Agreement; Amendments.  The making, execution and delivery
of this Agreement by the Parties have been induced by no representations,
warranties, statements or agreements other than those herein expressed.  This
Agreement, including the Schedules and Exhibits attached hereto, embodies the
entire understanding of the Parties, and there are no further or other
agreements or understandings, written or oral, in effect among the Parties
relating to the subject matter hereof.  This Agreement may be amended or
modified only by a written instrument signed by each of the Parties.

 

19.9         Waiver.  None of the Parties shall be deemed to have waived any of
its rights, powers or remedies under this Agreement unless such waiver is
approved in writing by an authorized representative of the waiving Party.  No
delay or failure by any Party to exercise any right, power or remedy hereunder
shall constitute a waiver thereof by such Party, and no single or partial
exercise by any Party of any right, power or remedy shall preclude other or
further exercise thereof or any exercise of any other rights, powers or
remedies.

 

19.10       Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under
Requirements of Law, but if any provision of this Agreement is held to be
prohibited by or invalid under Requirements of Law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

19.11       Disaster Recovery and Force Majeure.  Each of the Parties will
timely implement, if it has not already, and maintain a reasonable disaster
recovery plan.  Upon request by SunTrust, FMC shall promptly provide to SunTrust
a description of and summary test results for FMC’s disaster recovery plan,
including such information as may reasonably be requested by SunTrust to comply
with Requirements of Law.  Upon the occurrence of any disaster requiring use of
FMC’s disaster recovery plan, FMC shall promptly notify SunTrust of same, and
FMC shall provide to SunTrust access to services equal to services provided to
other clients.  Subject to the foregoing, no Party hereto shall be responsible
for, or in breach of, this Agreement if it is unable to perform or its
performance is rendered impracticable as a result of delays or failures due to
any cause beyond its control, howsoever arising, and not due to its own act or
negligence and that cannot be overcome by the exercise of due diligence.  Such
causes shall include, but not be limited to, labor disturbances, riots, fires,
earthquakes, floods, storms, lightning, epidemics, terrorist attacks, wars,
civil disorder, hostilities, expropriation or confiscation of property, failure
or delay by carriers, interference by civil and military authorities whether by
legal proceeding or in fact and whether purporting to act under some
constitution, decree, law or otherwise, or acts of God (each such event, a
“Force Majeure Event”).  Upon the occurrence of a Force Majeure Event, the Party
declaring such event shall provide written notice thereof to the other Party as
soon as practicable.  Notwithstanding any other provision in this Agreement,
either SunTrust or FMC may immediately terminate this Agreement if the other
Party cannot perform the Services (in the case of FMC) or otherwise perform
their obligations hereunder for more than five (5) days, subject to the
provisions of Section 18.1 and Section 18.3, and provided, however, that if the
Party previously unable to perform regains its ability to perform hereunder, the
notice of termination must be delivered to the other Parties no later than
thirty (30) days after the Party regains such ability to perform and notifies
the other Parties thereof.

 

19.12       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF GEORGIA, WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE
APPLICATION OF LAWS OF ANY JURISDICTION OTHER THAN TO THOSE OF THE STATE OF
GEORGIA.  EACH PARTY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR
OBLIGATIONS.

 

54

--------------------------------------------------------------------------------


 

19.13       No Third Parties Benefitted.  This Agreement is made and entered
into for the protection and legal benefit of the Parties, and their permitted
successors and assigns, and each and every Indemnified Party (all of which shall
be entitled to enforce the indemnity contained herein), and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement.

 

19.14       Permitted Filing.  Each Party may file this Agreement (with
redactions as permitted by Requirements of Law) with the appropriate state or
federal regulators, including the Securities and Exchange Commission, as
required by such regulators.

 

19.15       Survival.  Any and all provisions, promises, and warranties
contained herein, which by their nature or effect are required or intended to be
observed, kept or performed after expiration or termination of this Agreement
(including representations and warranties, confidentiality, information
security, audit rights, indemnification, limitation of liability, dispute
resolution and miscellaneous provisions), will survive the expiration or
termination of this Agreement and remain binding upon and for the benefit of the
Parties hereto.

 

[Signatures appear on next page]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, being first duly authorized, as of the day and
year first above written.

 

SUNTRUST BANK

 

 

 

 

By:

/s/ W. Mark Smith

 

Name:

W. Mark Smith

 

Title:

Executive Vice President

 

 

 

 

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

By:

/s/ Daniel Maxwell Meyers

 

Name:

Daniel Maxwell Meyers

 

Title:

President and CEO

 

 

 

 

 

 

 

FIRST MARBLEHEAD EDUCATION RESOURCES, INC.

 

 

 

 

By:

/s/ Michael Plunkett

 

Name:

Michael Plunkett

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Datamart Report

 

In addition to the data set forth in the Program Guidelines and Servicing
Agreement, the report shall consist of loan level data and provide at least the
following information with respect to each Loan application:

 

·                  Identifying information and demographic information

 

·                  Repayment option

 

·                  Enrollment status

 

·                  Grade level

 

·                  Applicable borrower benefits for which the borrower may
become eligible

 

·                  Missing information reasons, if any

 

·                  Decline reasons, if applicable

 

·                  Current application status

 

·                  Acquisition channel

 

·                  Residency status (own, rent, live with parents)

 

·                  Credit score (including FMC custom credit score)

 

i

--------------------------------------------------------------------------------


 

EXHIBIT B

Compensation Schedule

 

[**]

 

i

--------------------------------------------------------------------------------


 

EXHIBIT C

TransUnion Addendum

 

AGENT ADDENDUM TO THE TRANSUNION MASTER SERVICES

AGREEMENT FOR CONSUMER REPORTING AND ANCILLARY SERVICES

 

This Agent Addendum (“Addendum”), effective the       day of              , 2010
(the “Effective Date”), by and between Trans Union LLC, with its principal place
of business located at 555 West Adams, Chicago, Illinois 60661 (“TransUnion”),
SunTrust Bank, with its principal place of business located at 303 Peachtree
Street, Atlanta, GA 30308 (“SUBSCRIBER”), and First Marblehead Education
Resources, with its principal place of business located at
                                            (“Agent”), is meant to modify the
terms of the Master Agreement for Consumer Reporting and Ancillary Services
entered between TransUnion and Subscriber on or about August 26, 2003 (the
“MSA”).

 

RECITALS

 

WHEREAS, SUBSCRIBER has entered into an agreement with Agent for the purpose of
conducing the project indicated on the attached Schedule A (the “Project”);

 

WHEREAS, the Project requires TransUnion to disclose Services and Services
Information directly to Agent on behalf of SUBSCRIBER;

 

WHEREAS, SUBSCRIBER desires TransUnion disclose such Services and Services
Information directly to Agent, and TransUnion has agreed to such disclosure,
subject to the terms contained in both the MSA and this Addendum; and,

 

WHEREAS, SUBSCRIBER desires that TransUnion invoice Agent for the Services and
Services Information disclosed to Agent as more fully explained herein.

 

NOW, THEREFORE, in exchange for the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.               The forgoing Recitals are hereby incorporated by reference as a
material part of this Agreement.

 

2.               Capitalized terms not defined herein shall have the definition
ascribed in the MSA.

 

3.               SUBSCRIBER hereby appoints Agent its agent with all necessary
authority to disclose to, and, request and receive from, TransUnion, Services or
Services Information.  Moreover, SUBSCRIBER hereby authorizes TransUnion to
disclose Services and Services information to Agent.

 

4.               SUBSCRIBER shall at all times be responsible and ensure Agent’s
compliance with the terms and conditions of the MSA.  Additionally SUBSCRIBER
hereby represents to TransUnion that it has entered into a written agreement
with Agent containing obligations and restrictions consistent with its
obligations and restrictions under the MSA.  SUBSCRIBER further agrees to
enforce such obligations and restrictions against Agent to the satisfaction of
TransUnion, and to immediately notify TransUnion upon the discovery of any
violation of such obligations and restrictions by Agent.  In the event
SUBSCRIBER fails to enforce said obligations and restrictions to TransUnion’s
satisfaction, SUBSCRIBER hereby agrees to assign to TransUnion

 

i

--------------------------------------------------------------------------------


 

all such enforcement rights against Agent.

 

5.               TransUnion, subject to the terms of the MSA and this Addendum,
agrees to: 1) disclose Services and Services Information to Agent on behalf of
SUBSCRIBER; and, 2) allow Agent to access Services and Services Information on
behalf of Subscriber.

 

6.               Agent certifies that it will request and use any information
provided as part of the TransUnion services pursuant to this Addendum in
compliance with the terms and conditions of the MSA and only on behalf of
SUBSCRIBER one-time and only for the specific permissible purpose certified by
SUBSCRIBER at the time of its request.  Agent further certifies that it will
limit the disclosure of Services and Services Information to those individuals
inside its organization with a “need to know”, and that it will not disclose
such information to any third party other than the SUBSCRIBER.

 

7.               SUBSCRIBER and Agent shall at all times be responsible for
compliance with, and any violation of, the terms, certifications, obligations
and restrictions as set forth in the MSA with respect to Services and/or
Services Information disclosed to Agent, including, but not limited to, those
terms related to compliance with laws and security.  Moreover, and without
regard to any cap on liability set forth in the MSA, SUBSCRIBER and Agent shall
jointly and severally defend, indemnify and hold TransUnion harmless from and
against any and all claims, expenses, costs, damages, settlements, judgments or
awards, including attorney’s fees, directly or indirectly resulting from, or
alleged to have directly or indirectly resulted from, disclosure hereunder.

 

8.               SUBSCRIBER authorizes, and TransUnion agrees, that for any
Services and/or Services Information accessed by its Agent, TransUnion will
invoice SUBSCRIBER care-of Agent, at a rate previously agreed upon by TransUnion
and Agent, at the following
address                                                                                                    ,
which may be changed upon written notice to TransUnion in accordance with
Paragraph 11.  Agent shall remit to TransUnion payment to TransUnion Invoice
within thirty (30) days of the invoice date, regardless whether or not it has
collected such payment from SUBSCRIBER.  Without limiting any of TransUnion’s
remedies for non payment or late payment of invoices, invoices which are not
paid by Agent within sixty (60) days of the invoice date shall be subject to a
late charge of one and one-half percent (1.5%) per month (18% per year) or the
maximum allowed by law, whichever is less.  If collection efforts are required,
Agent shall pay all costs of collection, including reasonable attorneys’ fees.

 

9.               Notwithstanding the forgoing, SUBSCRIBER, in accordance with
the terms of the MSA, shall remain responsible for payment of any unpaid or
untimely paid invoices, as well as any fees associated therewith, submitted to
SUBSCRIBER care-of Agent.

 

10.         Agent recognizes the confidential nature of the information
contained in the TransUnion invoice(s).  Agent shall keep all information in any
way related to the TransUnion invoice(s), whether received from either
TransUnion or SUBSCRIBER, in confidence and shall not use such information
except for purposes of this Addendum, nor disclose such information to any
person or persons outside of its organization.  Moreover, Agent shall limit the
disclosure of such information inside its organization to employees having a
need to know who are subject to written obligations of confidentiality
substantially similar to those contained herein.  Furthermore, no information
related to the TransUnion invoice(s), whether received from TransUnion or
SUBSCRIBER, shall be copied or duplicated in any form or manner except as
necessary to carry out the purpose of this Addendum.

 

ii

--------------------------------------------------------------------------------


 

11.         All notices and correspondence required under the Addendum shall be
sent to the Parties at the following addresses.  Either party may change such
name and address by notice to the other in accordance herewith.  Any such change
shall take effect immediately upon receipt of such notice.

 

TransUnion LLC

 

SunTrust Bank

555 West Adams

 

 

Chicago, IL 60661

 

 

Attn: General Counsel

 

Attn:                               

 

 

 

First Marblehead Education Resources

 

 

 

 

 

 

 

 

Attn:                               

 

 

 

12.         All terms of the MSA are incorporated into this Addendum and are
expressly applicable to all orders and payments hereunder.  In the event of a
conflict between any of the terms of this Addendum and those of the MSA, the
terms of this Addendum shall govern.  The remaining terms of the MSA shall at
all times remain in full force and effect.

 

13.         This Addendum shall be coterminous with the MSA unless earlier
terminated by SUBSCRIBER in accordance with the termination provisions contained
in the MSA or by TransUnion upon written notice to SUBSCRIBER.

 

[Signatures appear on next page]

 

iii

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Addendum to be executed by their duly authorized representatives as of the
Effective Date.

 

 

TransUnion LLC

 

SunTrust Bank

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and Title of Signer

 

 

Name and Title of Signer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Signed

 

 

Date Signed

 

 

 

 

 

 

 

 

 

 

First Marblehead Education Resources

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and Title of Signer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Signed

 

 

 

 

iv

--------------------------------------------------------------------------------


 

Schedule A

 

Project Description: Student Loan Originations

 

All SUBSCRIBER orders placed hereunder shall be made under the following
TransUnion Subscriber Code(s):                                    .

 

v

--------------------------------------------------------------------------------

 

Exhibit D

 

Schedule 1             Key Metrics Report

Schedule 2             Approved Collectors

Schedule 3             Default Collection Reports

Schedule 4             Approved Initial Vendors

Schedule 5             Settlement Authority

 

--------------------------------------------------------------------------------


 

Schedule 1 to Exhibit D

Key Metrics Report

 

The report shall consist of aggregate program data and metrics and provide
information in at least the following categories:

 

·                  Application metrics

·                  Configuration and submission rate

·                  Application status—pending configuration; submitted,
unbooked; missing information; in review; awaiting certification; Approval
Disclosure sent; Approval Disclosure accepted; closing; Final Disclosure sent

·                  Cosign rate

·                  Booking rate

·                  Cancellation rate

·                  Grade-level and degree-level breakout, if available

 

·                  Initial credit decisions

 

·                  Conditional approvals

·                  Declines and top decline reasons

·                  Applications Pending Review

·                  Counteroffers—Accept/Decline/Pending

 

·                  Approvals by acquisition channel and disbursement method

 

·                  Repayment option and repayment term distribution

 

i

--------------------------------------------------------------------------------


 

Schedule 2 to Exhibit D

Approved Collectors

 

NCO Financials Systems, Inc.

 

Diversified Collection Services, Inc.

 

Collection Company of America

 

Simm Associates, Inc.

 

American Education Services

 

Estate Information Services, Inc.

 

ii

--------------------------------------------------------------------------------


 

Schedule 3 to Exhibit D

Default Collection Reports

 

On a monthly basis, FMC shall provide reports containing at least the following
information:

 

· defaulted Loans

· balances and borrowers in each delinquency stage, including forbearance

· balances and borrowers entering repayment next month

· # of cures by type (re-enter deferment, forbearance, payment, etc.)

· # on loans on automatic payment

· flow rates by delinquency stage, compared to historical measures

· liquidation rate

· # of right party contacts made

 

iii

--------------------------------------------------------------------------------


 

Schedule 4 to Exhibit D

Approved Initial Vendors

 

1.     Google

Cambridge, MA

Services:  Online advertising tracking, optimization and analysis.

 

2.     Interwoven

Sunnyvale, CA

Services: Content Management system provider

 

3.     Center Partners

Fort Collins, CO

Services: Call center operations, including inbound customer service calls,
outbound customer service calls, outbound telemarketing

 

4.     JLS Mailing Services, Inc.

Brockton, MA

Services: Mail pick-up; folding and stuffing envelopes, mail processing, storage
and management of fulfillment materials and supplies

 

5.     National Student Clearinghouse

Herndon, VA

Services: student enrollment verification

 

6.     Trans Union LLC

Chicago, IL

Services: Consumer reports, Total ID, fraud readiness

 

7.     Nicholas Barone

Buffalo, NY

Graphic Designer:  Brand, website, advertising and collateral design.

 

8.     Patricia Lenz Bovie

Boston, MA

Copywriter:  Copy for website, advertising and collateral materials

 

9.     Matthew Mombrea

Buffalo, NY

Programmer:  Programming work to build and update FMC Website

 

iv

--------------------------------------------------------------------------------


 

Schedule 5 to Exhibit D

Settlement Authority

 

FMER and Approved Collectors may offer a settlement of the Loan obligation in
full for a payment of a percentage of the outstanding Loan balance, as follows:

 

Days Delinquent

 

Customer Contact Method

 

Cash Settlement Offer
(% of outstanding balance)

[**]

 

Email

 

As low as [**]%

[**]

 

Settlement Letter

 

As low as [**]%

[**]

 

Call Campaign

 

As low as [**]%

[**]

 

Email

 

As low as [**]%

[**]

 

Settlement Letter

 

As low as [**]%

[**]

 

Call Campaign

 

As low as [**]%

 

Communication of the settlement offer shall be to both the Borrower and Cosigner
(where applicable).

 

iv

--------------------------------------------------------------------------------


 

Exhibit E

Schedule 1

School Sales Activity States

 

Each of FMC and SunTrust shall restrict in-person Eligible Institution sales
activities for the Program as listed below:

 

SunTrust Sales States

 

FMC Sales States

Florida

 

Arizona

Georgia

 

Arkansas

Maryland

 

California

North Carolina

 

Connecticut

Pennsylvania

 

Indiana

South Carolina

 

Kansas

Tennessee

 

Louisiana

Virginia

 

Maine

District of Columbia

 

Massachusetts

 

 

Michigan

 

 

Minnesota

 

 

Mississippi

 

 

Missouri

 

 

Nebraska

 

 

New Hampshire

 

 

New Jersey

 

 

Ohio

 

 

Oklahoma

 

 

Rhode Island

 

 

Vermont

 

 

West Virginia

 

v

--------------------------------------------------------------------------------


 

Schedule 2

 

Production Support Plan

 

The Program will be marketed by the FMC sales team directly to Eligible
Institutions within the FMC Sales States.  Within the FMC Sales States and in
accordance with the terms of the Agreement, the FMC sales team will leverage
various presentation materials to build awareness of the Program among financial
aid officers, present the Program to Eligible Institutions, respond to requests
for proposals and provide Eligible Institutions with regular updates about the
Program, and will conduct the following activities to support the promotion of
the student loan product:

 

·                  Onsite visits to targeted Eligible Institutions in the FMC
Sales States

·                  Webinars to key Eligible Institutions who require application
demonstrations or additional product training

·                  Attend and/or exhibit at state, regional and national
conferences to support FMC Sales States product sales, including NASFAA

·                  Monthly email communications to Eligible Institutions in FMC
Sales States to highlight product features, interest rate changes or pertinent
information in the industry

·                  Provide training onsite or via webinar as requested by
Eligible Institutions on subjects including but not limited to: the product,
product processing, servicing, default management

·                  Conduct mailings to Eligible Institutions and potential
Applicants in accordance with Sections 2.2.1 and 2.2.5 of the Agreement

 

In addition, FMC will provide students in FMC Sales States with collateral
materials and a link to the FMC Website so they have easy access to get more
information about the Program.

 

FMC will also market the program using open channel activities, including:
geo-targeted online advertising, and possibly email and/or direct mail prior to
future peak periods for customer retention purposes.

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT F

Program Guidelines

 

TO BE ADOPTED PRIOR TO THE EFFECTIVE DATE

 

--------------------------------------------------------------------------------


 

EXHIBIT G

SunTrust Service Marks

 

SunTrust

 

Custom Choice

 

[g129742li15i001.jpg]

 

[g129742li15i002.jpg]

 

[g129742li15i003.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT H

 

[g129742li17i001.jpg]

INSURANCE REQUIREMENTS

 

WORKERS’ COMPENSATION:

(A)

Workers’ Compensation: Statutorily Required

(B)

Employer’s Liability:

 

(1)

Bodily Injury by Accident, for Each Accident:

$ [**]

 

(2)

Bodily Injury for Each Employee by Disease:

$ [**]

 

(3)

Policy Limit for Bodily Injury by Disease:

$ [**]

 

COMMERCIAL GENERAL LIABILITY:

Written on a per occurrence basis to include coverage for: Broad Form Property
Damage; Bodily Injury; Personal Injury; Blanket Contractual Liability;
Products/Completed Operations.

(A)

Combined Single Limit Per Occurrence:

$[**]

(B)

General Aggregate:

$[**]

(C)

Fire Legal Liability Per Occurrence:

$[**]

(D)

Medical Expense Per Person per Occurrence:

$[**]

SunTrust Banks, Inc., its subsidiaries, affiliate companies, its officers,
directors and employees will be listed as additional insureds.  FMC’s insurance
will be primary and non-contributory.

 

AUTOMOTIVE LIABILITY:

Such policy will include coverage for all vehicles owned, hired, non-hired,
non-owned and borrowed by FMC in the performance of the Services covered by this
Agreement.

Combined Single Limit:

$[**]

 

UMBRELLA LIABILITY:

Combined Single Limit:

$[**]

SunTrust Banks, Inc., its subsidiaries, affiliate companies, its officers,
directors and employees will be listed as additional insureds.

 

ERRORS & OMISSIONS LIABILITY (PROFESSIONAL LIABILITY):

Such policy will include coverage for actual or alleged breach of duty, act,
error, and omission, misstatement, misleading statement or neglect in the
rendering of or failure to render the Services under this Agreement.

Combined Single Limit:

$[**]

 

FIDELITY BOND (CRIME INSURANCE):

Including blanket employee dishonesty:

$[**]

 

CYBER / PRIVACY LIABILITY:

Such policy will include coverage for first and third party legal liability as a
result of a physical privacy breach or breach of privacy regulations, as well as
damages and claims for expenses arising out of computer attacks caused by
security failures.        $[**]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

FMC Privacy and Security Policies

 

--------------------------------------------------------------------------------


 

[**]

 

A total of thirty-five pages were omitted pursuant to a request for confidential
treatment.

 

--------------------------------------------------------------------------------


 

The First Marblehead Corporation

Employee Code of Conduct

 

On June 21, 2010, our board of directors approved our revised Code of Conduct.

 

Letter from the Chairman & Chief Executive Officer

 

Dear Fellow Employees,

 

At First Marblehead, integrity is a fundamental corporate value. We are strongly
committed to it, and to the ethical conduct, honesty and compliance with law
that underlie it. Integrity is vital to our long-term relationships with
clients, colleagues and investors, particularly at this time in the history of
our Company and industry.

 

Our Code of Conduct outlines standards for employee conduct. It is intended to
raise your awareness about what is expected of each of us, to provide you with
guidance if you have questions about what is proper conduct for you or anyone
else, and to encourage you to report any ethical, accounting or legal problems
that you may confront. Given the variety of situations to which our standards
apply, the Code is not intended to provide you with a roadmap for every question
that you have or specific concern that may arise. Each of us is expected to use
our judgment and common sense in order to comply not only with the letter of the
Code but also with its spirit.



Please read the Code carefully and thoroughly, as it has been updated to clarify
some requirements as well as to reflect our growing and evolving businesses. You
are required to formally acknowledge that you have read the Code, understand it,
and agree to abide by it.

 

The principles of the Code apply to everyone at First Marblehead regardless of
job function or seniority. Each of us must do our part to prevent or correct
violations and maintain a culture where absolutely nothing compromises our
commitment to integrity. I encourage you to discuss any questions or concerns
you may have about the Code or any activity at our Company with any member of
the Code of Conduct Committee.

 

Our Code provides a foundation, but the value we get from it depends on your
level of dedication to upholding its principles. Please join me in renewing our
commitment to protecting and strengthening First Marblehead’s reputation for
integrity and the trust that our clients, colleagues and investors have placed
in each of us.

 

Daniel Meyers
Chairman & Chief Executive Officer

 

Introduction

We are all equal under the Code

 

At The First Marblehead Corporation (Company), we are committed to upholding the
highest standards of honest, ethical conduct. Always. Without compromise. That
commitment also reflects our goals to meet and exceed the expectations of our
stakeholders — those groups of people with a vested interest in the success of
our Company.

 

Our Code of Conduct (Code) summarizes the shared values and behaviors we must
exhibit in all of our business transactions and interactions with our key
stakeholders, including customers, fellow employees, business partners,
suppliers, shareholders, government regulators and communities.

 

Our Code applies equally to all employees and officers. In addition, our
vendors, consultants and other business partners are expected to uphold our
ethical standards and values. Compliance with our Code, Company policies and
procedures, and applicable laws and regulations is a responsibility that we take
seriously, and we will hold each other accountable in meeting that
responsibility.

 

--------------------------------------------------------------------------------


 

Our leaders and managers are expected to serve as ethical role models.

 

They are expected to be familiar with our Code and effectively communicate its
importance and guidelines and answer the questions of those who report to them.

 

Leaders and managers also have an obligation to create a positive work
environment in which Company personnel feel comfortable asking questions or
reporting concerns.

 

Leaders and managers who fail to meet this responsibility or who do not act
promptly to report suspected misconduct will be subject to disciplinary action
that may include termination.

 

Raising and Reporting Ethical Issues

 

What to do when you think something is wrong

 

If you believe that any employee, officer, director or anyone working on our
behalf may have engaged in ethical or legal misconduct, it is your
responsibility to promptly report the matter to your manager or any member of
the Code of Conduct Committee (see the list and contact information at the end
of this document or on our HR intranet). Doing so helps us to address issues and
prevent future misconduct. Suspected Code violations can be reported to anyone
on our Code of Conduct Committee, or call our toll-free HOTLINE, 866-709-9950,
or e-mail CodeOfConduct@fmd.com, where you can leave a message about any
suspected violation. While we prefer that you identify yourself when reporting
suspected violations so that we may follow up with you, you may leave messages
anonymously.

 

We will promptly and thoroughly investigate complaints to determine whether
violations have occurred and if so, how to effectively address them.
Disciplinary measures for violations may include, but are not limited to:

·                  reprimands

·                  warnings

·                  probation or suspension without pay

·                  demotions

·                  reductions in salary

·                  restitution

·                  termination of employment

 

Certain violations may require external reporting

 

Certain violations of our Code may require us to refer the matter to the
appropriate governmental or regulatory authorities for investigation or
prosecution.

 

We may also be required to report particular violations to clients, and the
clients may report the violation to appropriate regulators. Employees, officers
and directors are expected to cooperate fully with any inquiry or investigation
by the Company regarding an alleged violation of our Code. Failure to cooperate
with any such inquiry or investigation may result in disciplinary action up to
and including discharge.

 

If the alleged violation involves an executive officer, then the Board of
Directors and the Chief Executive Officer (but only to the extent that the CEO
is not involved in the alleged violation) will determine whether a violation of
our Code has occurred and, if so, will determine the disciplinary measures to be
taken.

 

While we prefer to coordinate matters internally, nothing in our Code should
discourage you from reporting any illegal activity, including any violation of
securities laws or any other federal state or foreign law, rule or regulation,
to the appropriate regulatory authority.

 

You are protected

 

Employees, officers and directors will not fire, demote, suspend, threaten,
harass or in any other manner discriminate or retaliate against a person because
he or she reports a violation, unless it is determined that the report

 

--------------------------------------------------------------------------------


 

was made with knowledge that it was false. Our Code does not prevent you from
testifying, participating or otherwise assisting in any state or federal
administrative, judicial or legislative proceeding or investigation.

 

Reporting Process

 

You have three options for reporting a violation:

 

[g129742li17i002.jpg]

 

If the alleged violation involves a member of the Code of Conduct Committee,
that member will not participate in the investigative process.  In addition,
suspected violations involving a member of the Audit Committee may be reported
to WilmerHale LLP, our outside counsel.  All contact information is included at
the end of this Code.

 

Concerns about Accounting or Auditing Matters

 

Reporting your concerns

 

If you become aware of an actual or potential problem with our accounting,
internal accountings controls or auditing matters, please raise your concerns
immediately, by using the reporting process on page 6, by contacting the

 

--------------------------------------------------------------------------------


 

Chairman of the Audit Committee directly or by contacting Susan Murley at
WilmerHale LLP, our outside counsel, (617) 526-6000.

 

All concerns of merit will be forwarded to the Audit Committee, and a record of
all complaints and concerns received by us will be provided to the Audit
Committee each quarter.  Again, you may report any concerns regarding accounting
or auditing matters confidentially and anonymously.

 

Working with independent auditors or regulators

 

We are expected to cooperate completely and provide all information requested in
any internal or external investigation, audit or regulatory inquiry. This
requires us to provide accurate and complete information to these parties when
requested.

·                  No one may directly or indirectly make or cause to be made a
false or misleading statement.

·                  No one may omit to state, or cause another person to omit to
state, any material fact in connection with any audit review, examination or
investigation.

·                  No one may directly, or indirectly, take any action to
coerce, manipulate, mislead or fraudulently influence any independent public or
certified public accountant engaged in the performance of an audit or review of
our financial statement.

 

Reporting Company Information

 

Compliance with all laws, rules and regulations is vital

 

We report corporate and business data to a number of regulatory agencies,
including the Securities and Exchange Commission, the Internal Revenue Service
and the New York Stock Exchange, in addition to the financial and educational
institutions and other enterprises with which we do business. The accuracy and
integrity of this information is critical to maintain our marketplace reputation
and business model.

It is the responsibility of each one of us to comply with all laws, rules and
regulations applicable to our business, as well as our Code and Company
policies.

 

You are responsible for the accuracy of books, records and public reports

 

Because our regulators, shareholders and other business partners rely on the
detailed information contained in our business records, we must make sure that
the information we provide is accurate, timely and complete. You are responsible
for the accuracy of the records and reports you create and/or review. Accurate
information is essential to our ability to meet our legal and regulatory
obligations.



All of our books, records and accounts must be maintained in accordance with all
applicable regulations and standards and accurately reflect the true nature of
the transactions they record.

 

Financial statements

 

Our financial statements must conform to generally accepted accounting
principles, as well as our accounting policies and internal control procedures.

·                  No undisclosed or unrecorded account or fund can be
established for any purpose.

·                  No false or misleading entries can be made in our books or
records for any reason.

·                  No disbursement of corporate funds or other corporate
property can be made without adequate supporting documentation.

It is our policy to provide full, fair, timely and understandable disclosure in
reports and documents filed with, or submitted to, our regulators and in other
public communications.

 

--------------------------------------------------------------------------------


 

Protecting Company Assets

 

Protection of our company assets

 

We are all trusted to respect and safeguard Company property, which includes
both physical and intangible assets. We must be diligent and work together to
prevent identity theft, destruction or misappropriation of Company property,
including our physical property, consumer information, proprietary client
information, confidential and proprietary internal information and intellectual
property.

 

Protecting physical assets

 

At all times we must protect and respect Company facilities, equipment and
supplies from theft, loss, damage or misuse. Company issued portable devices,
such as a BlackBerry or laptop, intended to promote work efficiency, should
always be used for acceptable work-related purposes.

 

Protecting intellectual property

 

We also have an obligation to protect our intangible assets. Intellectual
property refers to those intangible assets of the Company which include business
methods, inventions, publications, patents, copyrights and trademarks. We were
all asked to sign a non-disclosure agreement when we were hired. These signed
agreements are kept in Human Resources and represent each of our individual
commitments to protect our intellectual property. In addition, it is our policy
to respect the intellectual property of others and to adhere strictly to all
relevant laws and regulations regarding the patents, trademarks or copyrights
owned by others.

 

Example:

 

Q.  John & Joe are on the T after work discussing their day.  John brings up
comments made by management at a Town Hall meeting held earlier in the week.  He
is interested in knowing Joe’s thoughts on certain statements about stock
options and pending clients, which John names, that were confidentially made to
employees at the meeting.  How should Joe respond?

 

A.  Without drawing further attention to John’s specific statements, Joe should
make clear to John that the timing and setting are inappropriate for the
conversation.  John’s public statements are in breach of his confidentiality
obligations under our Code and are especially inappropriate if he is wearing
anything identifying him with First Marblehead (fleece, name badge, computer bag
or other item).

 

Protecting Information

 

Consumer information

 

We are all required to comply with the privacy policy applicable to the
applications and loans we facilitate. In addition, federal and state law and
contract requirements impose strict rules protecting information about loan
applicants and borrowers.

All consumer data is confidential. Individual department policies define
personnel who are authorized to access consumer data, and only authorized
personnel with a need to know are permitted access.

 

Unauthorized access to consumer data is prohibited. Consumer data may only be
used and disclosed to third parties in accordance with applicable law and
applicable contractual requirements and restrictions.

 

All consumer data, such as personal data provided to us by or about loan
applicants and borrowers, must be safeguarded against unauthorized access in
accordance with our Information Security Policy. If you have any questions
concerning access to, use of, or safeguarding of consumer data, contact our
Chief Risk Officer.

 

Company information

 

Proprietary and confidential information is generally not available to the
public and includes internal business information, such as contract
documentation, business processes, and corporate strategies and plans.

 

We must maintain the confidentiality of proprietary and confidential information
entrusted to us by the Company or other companies, including our suppliers and
clients, except when disclosure is authorized by a manager or is legally
mandated.

 

--------------------------------------------------------------------------------


 

Unauthorized disclosure of any proprietary or confidential information is
prohibited. In addition, you should take appropriate precautions to ensure that
confidential or sensitive business information, whether it is proprietary to us
or another company, is not communicated within the Company except to authorized
personnel or outside parties who need this information for legitimate business
purposes.

 

You may find yourself in a position where a third party asks you for information
concerning the Company. You must not discuss internal Company matters with
anyone outside the Company, except as required in the performance of your duties
and after a confidentiality agreement is in place. You must use the Company’s
assets only for legitimate business purposes and not use them for any personal
benefit or for the benefit of any third party.

 

If you are unsure whether or not you should share information with a third
party, contact your manager or the General Counsel for guidance.

 

Client information

 

We are all responsible for protecting the confidentiality and security of our
clients’ proprietary and confidential information. Unauthorized disclosure of
client information to third parties, or internal parties not having a need to
know the information, is prohibited. We must take care to safeguard client
information and to ensure that client information is communicated within the
Company only to the extent that employees, officers or directors with a need to
know are able to perform their duties. This obligation continues even after our
employment with the Company ends.

 

Protecting Information

 

Send requests for company information to Investor Relations

 

To further protect the Company’s information and make certain that it is
released to the public in a manner that is both accurate and consistent, only
designated spokespersons may communicate with the public on behalf of the
Company. This applies particularly to requests from the media, market
professionals (including securities analysts, institutional investors,
investment advisors, brokers and dealers) and security holders.

 

If you receive any requests, you must decline to comment and refer the inquirer
to Investor Relations: 800-895-4283 or info@fmd.com

 

Our employees’ personal information deserves protection too

 

Just as we are committed to maintaining the privacy and confidentiality of our
Company and client information, we are also committed to maintaining the privacy
and confidentiality of our employees’ personal information.

 

Employment information or medical records must not be shared or discussed inside
or outside of the Company except as authorized by the employee or officer or as
is required by law. Within the Company access must be limited only to those who
have a substantial and legitimate need to know the information or who require
information due to legal process.

 

Gifts and Entertainment

 

Before accepting a gift, check the guidelines

 

In the course of our work with clients and to build or strengthen good working
relationships, it may be acceptable to give gifts or entertainment to, or accept
gifts or entertainment from suppliers, vendors or business partners. However,
good judgment, discretion and moderation should always be guides in these
situations. We may never solicit, accept or give gifts or entertainment that may
influence or be perceived to influence business decisions.

 

You must not accept, or permit any member of your immediate family to accept any
gifts or gratuities from any client, supplier, vendor or other person doing or
seeking to do business with the Company, other than items of insignificant value
(<$50 in total from anyone in any calendar year).

 

--------------------------------------------------------------------------------


 

Any gifts you receive that are of significant value (>$50) should be returned
immediately and reported to your manager and the General Counsel. If immediate
return is not practical, the gift should be given promptly to the Company for
charitable donation or such other disposition as the Company believes
appropriate.

 

If you are unsure about whether a gift or specific event is in compliance,
please ask your manager or a member of the Code of Conduct Committee for
guidance.

 

Example:


Q. A vendor has offered Tim two tickets to a Celtics playoff game.  The vendor
cannot make the game but told Tim to take a friend and enjoy himself.  Can Tim
accept the tickets?

 

A. No.  Since the vendor is not accompanying Tim to the game, the tickets are
really a gift and not business entertainment.  The Company limit for accepting
gifts without approval is less than $50.  Tim cannot accept the tickets.

 

Before you give to others, consider how it may be perceived

 

Gifts, gratuities or other favors from you to clients, suppliers, vendors or
other persons doing or seeking to do business with us that are of insignificant
value (<$50 in total to anyone in any calendar year) are permitted if made in
compliance with the terms of this paragraph.

 

All gifts, gratuities or other favors of significant value (>$50 in total to any
party in any calendar year) from you to clients, suppliers, vendors or other
persons doing or seeking to do business with us are prohibited unless approved
in advance by the General Counsel.

 

Bribes and kickbacks are criminal acts, prohibited by law. You must not offer,
give, solicit or receive any form of bribe or kickback anywhere in the world
where we conduct business.

 

All gifts, gratuities or other favors, regardless of value, are prohibited if:

·                  not made in compliance with applicable law and our Code or
policies to which the recipient may be subject, or

·                  given in consideration or expectation of any action by the
recipient, or

·                  given to government officials. Requests for exceptions should
be submitted to the General Counsel.

 

What’s reasonable (<$50)

·                  A bottle of wine of reasonable value from a client or vendor

·                  Tickets to a local sporting or cultural event with a value of
less than $50

·                  An unsolicited gift of modest value given by a vendor

·                  Modest gifts of gratitude or to acknowledge personal events
such as weddings, births or anniversaries

 

What’s excessive (>$50)

·                  A case of fine wine

·                  Front row tickets to a professional sports team playoff game

·                  A golf outing which includes tee time, hotel and other
accommodations

·                  Cash, gift cards or other stored value products that are
similar to cash

·                  A lavish gift, such as a leather briefcase, fine jewelry or
art

 

Fair Dealing and Conflicts of Interest

 

We are committed to dealing fairly with other businesses


Our actions in the student loan marketplace define who we are as a company. We
support vigorous yet fair competition. We not only have a responsibility to the
regulatory, client and shareholder communities, but we also have an obligation
to deal fairly and responsibly with our suppliers and competitors.

 

--------------------------------------------------------------------------------


 

Fair dealing requires that we recognize and strive for the highest standards of
honesty and integrity in the business community. We concentrate on anticipating
and satisfying the needs of our clients and customers. While we will vigorously
compete in our marketplace each and every day, we will not seek to restrict the
competitive opportunities of our rivals in any way that may be considered
deceitful or unethical.

 

Avoid conflicts of interest


A “conflict of interest” is defined as engaging in an activity in which you have
a personal interest that intersects with or interferes with the interests of the
Company. A conflict of interest can arise whenever you take action or have an
interest that prevents you from performing your duties and responsibilities
honestly and objectively.

 

You must act in the best interests of the Company and may not engage in any
activity or have a personal interest, like a substantial financial investment,
that presents a conflict of interest. For these reasons you may not perform
services as a consultant, employee, officer, advisor or in any other capacity
for, or have a financial interest in, a competitor of the Company, other than
services performed at our request, a financial interest representing less than
one percent (1%) of the outstanding shares of a publicly-held company or as may
otherwise be approved by our Board of Directors.

 

In addition, no one may use his or her position with our Company to influence a
transaction with a supplier or client in which such a person, or an immediate
family member, has any personal interest, other than a financial interest
representing less than one percent (1%) of the outstanding shares of a
publicly-held company.

 

You are responsible for immediately disclosing any material transaction, or
personal or financial relationship that might reasonably be expected to create a
conflict of interest to the General Counsel. If you are a senior manager, you
are also responsible for reporting such a transaction or relationship to the
Board of Directors, which will be responsible for determining whether the
transaction or relationship constitutes a conflict of interest.

 

Example:

 

Q.  Mike runs a small home business selling magazine subscriptions.  He does
most of his work on weekends and it in no way conflicts with his performance at
work.  Recently, Mike has been eating lunch at his desk and using his First
Marblehead computer to process pending orders.  The Code says limited personal
use of Company equipment is OK.  Is this limited activity acceptable?

 

A.  No.  Under our Code, engaging in any activity which potentially interferes
with the interests of the Company presents a conflict of interest.  Our
Company’s digital resources are used for business purposes, and personal use,
especially in today’s resource and content rich website environment, does strain
the system.  Mike must run his “home” business from home.

 

Compliance with the Law

 

In addition to the regulatory requirements regarding the disclosure of Company
financial information, we are also subject to federal, state and local laws that
govern the way we do business. You are expected to use good judgment and common
sense in complying with all applicable laws, rules and regulations. If you are
in doubt, ask for advice and guidance from your manager, General Counsel or the
Chief Risk Officer. Inside information and insider trading In the course of your
employment with us, you may come into possession of inside information. “Inside
information” is non-public information about the Company or other companies with
which we have a relationship that, if publicly disclosed, might be of use to our
competitors, or otherwise harmful to us or our clients. Material inside
information about a company is inside information that would be considered
important by a reasonable investor in determining whether to buy, sell or hold
securities of that company. Information concerning any of the following
subjects, or our plans with respect to any of these subjects could be considered
to be material inside information:

·                  our revenues or earnings

·                  our capital markets activities

·                  a new loan program or a significant development with regard
to an existing one

·                  the establishment, modification or termination of agreements
with business partners or strategic partners

 

--------------------------------------------------------------------------------

 

·                  the loss of, delay or gain of a significant contract
regarding our clients

·                  a merger or acquisition involving us

·                  a change in our control or a significant change in our
management

·                  a change in or dispute with our auditors

This list is illustrative only. There are many other circumstances that could
give rise to material inside information.

 

Ask before you trade

 

If you have material inside information about us or other companies, including
our suppliers and clients, as a result of their relationship with us, you are
prohibited by law and Company policy from trading in our securities or those of
other such companies, as well as communicating such information to others who
might trade on the basis of that information. Buying, selling or tipping
(disclosing inside information to someone who trades a security based on the
information you provided) violates not only our policy but the laws of many
countries. Violations may carry both civil and criminal penalties for those
involved. If you are in doubt, ask for guidance from your manager, the General
Counsel or the Chief Risk Officer.

 

Example:

 

Q. Stephen knows about a potential business development that will likely make
our Company’s stock price rise.  He knows that he cannot trade on this
information but wants to tell his friend this information and encourage him to
buy shares of the Company’s securities.  Can Stephen do this?


A. No.  The potential business development is considered material nonpublic
information.  If Stephen shares this information with his friend, he would be
engaging in tipping, which violates our Code and the Company’s Insider Trading
Policy.  Stephen and his friend might also be subject to criminal penalties for
violating insider trading laws.

 

Respect for the Individual

 

We should respect and value one another


We strive to maintain a workplace that allows everyone to contribute at the
highest level in an atmosphere that fosters growth and innovation. In our daily
decisions and actions, we should all be responsible for maintaining a workplace
that is free of harassment and discrimination and that promotes respect for
individuals.

 

We make employment, pay and promotion decisions without regard to race, color,
religion, gender, age, national origin or ancestry, sexual orientation or other
protected class status. The Company is committed to full compliance with all
anti-discrimination laws, including state and federal laws against
discrimination and harassment in employment, the Americans with Disabilities Act
and the guidelines under the Massachusetts Commission Against Discrimination and
the Equal Employment Opportunity Commission. (Please refer to the First
Marblehead Employee Handbook for additional information on your rights under
these laws.)

 

Harassment and discrimination are not tolerated

 

We are committed to maintaining a workplace that is free of harassment and
discrimination. “Harassment” includes offensive behavior that interferes with
another individual’s work environment or that has the purpose or effect of
creating an intimidating or hostile work environment. Harassment may include
conduct done physically or verbally, or done in person or by other means. It may
also include conduct that is sexual in nature or otherwise inappropriate. To
that end, we are committed to upholding the existing laws regarding sexual
harassment and equality of employment opportunities. We will not tolerate
retaliation against an individual who reports sexual or other forms of
harassment or discrimination.  Retaliation is unlawful.

 

“Sexual harassment” is defined by Massachusetts law as requests for sexual
favors, and other verbal or physical conduct of a sexual nature when submission
to or rejection of such advances, requests or conduct is made either explicitly
or implicitly a term or condition of employment or as a basis for employment
decisions; or when such advances, requests or conduct have the purpose or effect
of unreasonably interfering with an individual’s work

 

--------------------------------------------------------------------------------


 

performance by creating an intimidating, hostile, humiliating, or sexually
offensive work environment. Discrimination on the basis of sex includes, but is
not limited to, sexual harassment.

 

We will investigate all complaints of sexual or other harassment and take
appropriate disciplinary or corrective action when necessary. For further
information on how to initiate a complaint or investigation, please see the
First Marblehead Employee Handbook, or call the HOTLINE.

 

Example:


Q.  Linda feels harassed by her manager, Justin.  He frequently makes improper
comments about her appearance when alone, making her uncomfortable.  Linda has
told Justin his comments bother her on more than one occasion, but he has not
changed or stopped the behavior.  What should she do?


A.  Linda should report Justin’s conduct to Human Resources or a member of the
Code of Conduct Committee immediately.  Justin’s actions are unwanted and
violate the Code and our Company’s policy against harassment.  The harassing
behavior will not be tolerated.

 

Workplace Policies

 

Employee safety and health


Our greatest asset is you, so we are committed to the highest standards of your
safety and protection. In addition to maintaining a harassment-free environment,
we are also committed to a drug- and violence-free workplace.

 

Workplace violence includes intimidation, threats, physical attack or property
damage directed at a fellow employee, officer or director. Anyone who engages in
these behaviors may be subject to disciplinary action up to and including
termination.

 

No illegal drugs or alcohol on the job. In addition, the Company is committed to
fostering the health and well-being of all of us. That commitment is jeopardized
when someone uses illegal drugs or alcohol on the job, comes to work with these
substances present in his or her body or possesses, sells or distributes drugs
in the workplace.

 

It is a violation of our policy and our Code for anyone to possess, sell or
trade or offer for sale illegal drugs or otherwise engage in the illegal use of
drugs, intoxicants or alcohol on the job. Anyone who engages in the behaviors
outlined may be considered in violation and may be subject to disciplinary
action, up to and including termination.

 

Report violence promptly:

 

If you know of actual or potential workplace violence, call or e-mail the
HOTLINE. If you believe someone is in immediate danger dial 911 and contact
building security:


Medford Security: (781) 396-2559
Prudential Security: (617) 236-3114

 

Political activities and contributions

 

You are encouraged to exercise your rights as voters and citizens. However,
political activity must take place on your own time and you may not use Company
resources or assets directly or indirectly for any political activities, except
as otherwise approved by the Board of Directors or in connection with your job
responsibility. You may not allow your status as an employee or officer to be
used in support of a particular political candidate or issue, except if approved
by the Board of Directors or in connection with your job responsibilities.

 

In addition, you may not pressure, either directly, or indirectly, employees,
officers or directors to make political contributions or to participate in
support of a political party, issue or candidate. Finally, corporate funds or
assets

 

--------------------------------------------------------------------------------


 

may not be used to support a political party, an elected official or the
campaign of any candidate for local, state or federal elected office.

 

Workplace Policies

 

Responsible use of e-mail and the internet at work

 

Systems facilitating access to e-mail and the internet are Company resources
that are provided primarily for business use, so you need to exercise good
judgment in using these assets.  All e-mails and documents residing on Company
systems are the property of the Company and employees, officers and directors
should have no expectation of privacy.

 

Any use of e-mail or internet access for inappropriate purposes, including
gaining access to pornographic or other unsuitable websites, is strictly
prohibited.  In addition, employees, officers and directors are legally
responsible for their blog and social network postings and may be subject to
liability if contents are found to be defamatory, harassing or in violation of
any applicable law.  It is expected that e-mail and internet usage is business
appropriate.

 

Example:


Q.  Samantha notices that several individuals who sit near her regularly play
games and watch movies on their Company computers.  She finds out that some of
the websites these individuals are accessing are restricted and should be
blocked by the Company’s internet filtering tools.  When testing access to these
websites from her work computer, Samantha was redirected and received a message
saying the websites were blocked.  What should Samantha do?


A.  Samantha should report her concerns to her manager or any member of the Code
of Conduct Committee and she can choose to do so confidentially.  The situation
will be investigated.  If it is determined that individuals intentionally
bypassed security controls allowing them access, they will be disciplined. 
Further, any retaliation against Samantha for reporting this information will
not be tolerated.

 

Working together to protect the environment

 

We are firmly committed to protecting the environment. We comply with all
applicable environmental laws and regulations, as well as any guidelines set
forth by the Company. Our commitment means that we must operate with respect for
the environment by working to minimize environmental hazards, conserve and
protect natural resources, and manage our energy usage.

 

We encourage individuals to do their part too. We should recycle, turn off
lights and computers when they are not in use, and take public transportation
whenever possible. If you have ideas, please share them with your manager or
e-mail: facilitiesdept@fmd.com.

 

Supporting Our Code of Conduct

 

We have to work together to uphold the Code

 

Our Code not only outlines our operating responsibilities and guidelines, it is
an agreement that we share about the ethics and values which guide our business
actions and decisions. We are all responsible for upholding and enforcing it.

 

If you develop any questions or concerns about ethical behavior in our workplace
we encourage you to raise them or report them.

 

Waivers of the Code

 

While most of the policies contained in our Code must be strictly adhered to, in
some cases exceptions may be possible. If you believe that an exception to any
of these policies may be appropriate, you should first contact your

 

--------------------------------------------------------------------------------


 

manager. If your manager agrees that an exception is appropriate, the written
approval of the General Counsel must then be obtained. The General Counsel is
responsible for maintaining a record of all requests for exceptions to any of
these policies and the disposition of the requests.

 

Any executive officer who seeks an exception to any of these policies should
contact the General Counsel. Any waiver of our Code for executive officers must
be made only by the Board of Directors of the Company and will be disclosed as
required by the law or regulation.

 

As First Marblehead employees, we agree:

·                  To prepare and maintain accurate business and financial
reports

·                  Not to mislead or inappropriately influence auditors or
regulators

·                  To protect the confidential information and intellectual
property of our company, clients and partners and to keep private consumer
information secure

·                  Not to give or accept inappropriate gifts (generally gifts of
>$50 per year)

·                  To use company resources—especially e-mail and internet—only
for appropriate purposes

·                  To deal fairly with business partners, vendors and
competitors

·                  Not to engage in insider trading or any other illegal
activities

·                  To maintain a safe workplace

 

The Code of Conduct is available online via the Human Resources Intranet page.
Hard copies of the Code are available in the mail room or by request from HR.

 

Contact Information

Code of Conduct Committee Member = (M)

 

Bill Baumer (M)

Managing Director & Chief Risk Officer

The First Marblehead Corporation

800 Boylston Street, 34th Floor

Boston, MA 02199-8157

(617) 638-2093

bbaumer@fmd.com

 

Greg Woods (M)

Managing Director & General Counsel

The First Marblehead Corporation

800 Boylston Street, 34th Floor

Boston, MA 02199-8157

(617) 638-2176

gwoods@fmd.com

 

Jo-Ann Burnham (M)

Managing Director, Human Resources

The First Marblehead Corporation

800 Boylston Street, 34th Floor

Boston, MA 02199-8157

(617) 638-2005

jburnham@fmd.com

 

Ken Klipper (M)

Managing Director & Chief Financial Officer

The First Marblehead Corporation

800 Boylston Street, 29th Floor

Boston, MA 02199-8157

(617) 638-2163

kklipper@fmd.com

 

Daniel Meyers

Chairman & Chief Executive Officer

The First Marblehead Corporation

 

--------------------------------------------------------------------------------


 

800 Boylston Street, 34th Floor

Boston, MA 02199-8157

(617) 638-2001

dmeyers@fmd.com

 

Peter Drotch

Chairman – Audit Committee

The First Marblehead Corporation Board of Directors

800 Boylston Street, 34th Floor

Boston, MA 02199-8157

(508) 872-6647

 

Outside Counsel

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02105

(617) 526-6000

Attention: Susan Murley, Esquire

 

Code of Conduct HOTLINE: CodeOfConduct@fmd.com or 866.709.9950

 

--------------------------------------------------------------------------------


 

EXHIBIT J

FMER License Applications

 

Massachusetts – Small Loan Company license

New Jersey – Consumer Lender license

 

--------------------------------------------------------------------------------
